Exhibit 10.3

 

EXECUTION VERSION

 

MASTER REPURCHASE AGREEMENT

Dated as of August 13, 2019

between

BARCLAYS BANK PLC,
as Purchaser,
and

TPG RE FINANCE 23, LTD.,
as Seller

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE 1

APPLICABILITY

1

ARTICLE 2

DEFINITIONS

1

ARTICLE 3

INITIATION; CONFIRMATION; TERMINATION; EXTENSION

24

ARTICLE 4

MARGIN MAINTENANCE

34

ARTICLE 5

PAYMENTS; COLLECTION ACCOUNT

35

ARTICLE 6

REQUIREMENTS OF LAW; ALTERNATIVE RATE

37

ARTICLE 7

SECURITY INTEREST

39

ARTICLE 8

TRANSFER AND CUSTODY

41

ARTICLE 9

SALE, TRANSFER, HYPOTHECATION OR PLEDGE OF PURCHASED ASSETS

42

ARTICLE 10

REPRESENTATIONS AND WARRANTIES

43

ARTICLE 11

NEGATIVE COVENANTS OF SELLER

49

ARTICLE 12

AFFIRMATIVE COVENANTS OF SELLER

50

ARTICLE 13

SINGLE PURPOSE ENTITY COVENANTS

55

ARTICLE 14

EVENTS OF DEFAULT; REMEDIES

57

ARTICLE 15

SET-OFF

63

ARTICLE 16

SINGLE AGREEMENT

64

ARTICLE 17

RECORDING OF COMMUNICATIONS

64

ARTICLE 18

NOTICES AND OTHER COMMUNICATIONS

65

ARTICLE 19

ENTIRE AGREEMENT; SEVERABILITY

65

ARTICLE 20

NON-ASSIGNABILITY

66

ARTICLE 21

GOVERNING LAW

68

ARTICLE 22

WAIVERS AM) AVI EM) VI EM'S

68

ARTICLE 23

INTENT

68

ARTICLE 24

DISCLOSURE RELATING TO CERTAIN FEDERAL PROTECTIONS

69

ARTICLE 25

CONSENT TO JURISDICTION; WAIVERS

70

ARTICLE 26

NO RELIANCE

71

ARTICLE 27

INDEMNITY AM) EXPENSES

71

ARTICLE 28

DUE DILIGENCE

73

ARTICLE 29

SERVICING

74

ARTICLE 30

ACKNOWLEDGMENT AND CONSENT TO BAIL-IN

75

ARTICLE 31

MISCELLANEOUS

78

ARTICLE 32

TAXES

79

 

 

--------------------------------------------------------------------------------

 

EXHIBITS

 

EXHIBIT I

Names and Addresses for Communications between Parties Form

EXHIBIT II

of Confirmation Statement Authorized Representatives of Seller Form of

EXHIBIT III

Power of Attorney

EXHIBIT IV

Representations and Warranties Regarding Individual Purchased Assets

EXHIBIT V

Asset Information

EXHIBIT VI

Advance Procedures

EXHIBIT VII

Form of Margin Call Notice

EXHIBIT VIII

Form of Release Letter

EXHIBIT IX

Form of Covenant Compliance Certificate

EXHIBIT X

Form of Bailee Letter

EXHIBIT XI

 

 

 

--------------------------------------------------------------------------------

 

MASTER REPURCHASE AGREEMENT

MASTER REPURCHASE AGREEMENT, dated as of August 13, 2019 (as amended, restated,
supplemented or otherwise modified and in effect from time to time, this
“Agreement”), by and between BARCLAYS BANK PLC, a public limited company
organized under the laws of England and Wales (including any successor thereto,
“Purchaser”) and TPG RE FINANCE 23, LTD., an exempted company incorporated with
limited liability under the laws of the Cayman Islands (“Seller”).

ARTICLE 1
APPLICABILITY

Subject to the terms of the Transaction Documents, from time to time during the
Availability Period (as defined herein) the parties hereto may enter into
transactions in which Seller will sell to Purchaser, all of Seller’s right,
title and interest in and to certain Eligible Assets (as defined herein) and the
other related Purchased Items (as defined herein) (collectively, the “Assets”)
against the transfer of funds by Purchaser to Seller, with a simultaneous
agreement by Purchaser to re-sell back to Seller, and by Seller to repurchase,
such Assets at a date certain or on demand, against the transfer of funds by
Seller to Purchaser. Each such transaction shall be referred to herein as a
“Transaction” and, unless otherwise agreed in writing by Seller and Purchaser,
shall be governed by this Agreement, including any supplemental terms or
conditions contained in any exhibits identified herein as applicable hereunder.
Each individual transfer of an Eligible Asset shall constitute a distinct
Transaction. Notwithstanding any provision or agreement herein, this Agreement
is not a commitment by Purchaser to engage in Transactions, but sets forth the
requirements under which Purchaser would consider entering into Transactions
from time to time. At no time shall Purchaser be obligated to purchase or effect
the transfer of any Eligible Asset from Seller to Purchaser.

ARTICLE 2
DEFINITIONS

The following capitalized terms shall have the respective meanings set forth
below.

“Accelerated Repurchase Date” shall have the meaning specified in Article 14(b).

“Accepted Servicing Practices” shall mean with respect to any Purchased Asset,
those mortgage loan, mezzanine loan or participation interest servicing
practices of prudent mortgage lending institutions that service mortgage loans,
mezzanine loans and/or participation interests of the same type as such
Purchased Asset in the jurisdiction where the related underlying real estate
directly or indirectly securing or supporting such Purchased Asset is located.

“Account Bank” shall mean U.S. Bank National Association, or any successor
appointed by Purchaser in its sole and absolute discretion and reasonably
acceptable to Seller.

 

--------------------------------------------------------------------------------

 

“Account Control Agreement” shall mean that certain Account Control Agreement,
dated as of the Closing Date, among Purchaser, Seller and Account Bank, as the
same may be amended, modified and/or restated from time to time, and/or any
replacement agreement.

“Act of Insolvency” shall mean, with respect to any Person, (a) the filing of a
petition, commencing, or authorizing the commencement of any case or proceeding
under any bankruptcy, insolvency, reorganization, liquidation, moratorium,
dissolution or similar law relating to the protection of creditors, or suffering
any such petition or proceeding to be commenced by another which is consented
to, solicited by, colluded with or not timely contested or results in entry of
an order or decree for relief (that, in the case of an action not commenced by
or with the consent of such Person, is not dismissed or stayed within sixty (60)
days); (b) the seeking or consenting to the appointment of a receiver, trustee,
custodian or similar official for such Person or all or substantially all of the
property of such Person; (c) the appointment of a receiver, conservator, or
manager for such Person by any governmental agency or authority having the
jurisdiction to do so; (d) the making of a general assignment for the benefit of
creditors; (e) the admission in writing or in a legal proceeding by such Person
of its inability to, or intention not to, pay its debts or discharge its
obligations as they become due or mature; or (f) that any Governmental Authority
or agency or any person, agency or entity acting or purporting to act under
Governmental Authority shall have taken any action to condemn, seize or
appropriate, or to assume custody or control of, all or substantially all of the
property of such Person, or shall have taken any action to displace the
management of such Person or to curtail its authority in the conduct of the
business of such Person.

“Affiliate” shall mean, (i) when used with respect to Seller, Equity Pledgor or
Guarantor, REIT and REIT’s Subsidiaries, or (ii) when used with respect to any
specified Person, (a) any other Person directly or indirectly controlling,
controlled by, or under common control with, such Person or (b) any “affiliate”
of such Person, as such term is defined in the Bankruptcy Code. Control shall
mean, with respect to any Person, the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of such
Person, whether through the ownership of voting securities, by contract or
otherwise and “controlling” and “controlled” shall have meanings correlative
thereto.

“Agreement” shall have the meaning specified in the introductory paragraph
hereof.

“Alternative Rate” shall have the meaning specified in Article 6(b).

“Alternative Rate Transaction” shall mean, with respect to any Pricing Rate
Period, any Transaction with respect to which the Pricing Rate is determined for
such Pricing Rate Period with reference to the Alternative Rate.

“Amortization Period” shall mean, if the Termination Date is extended pursuant
to Article 3(g). the period (i) beginning immediately upon the Termination Date
in effect prior to the exercise of such extension and (ii) ending on the
Termination Date in effect after such extension, as the same may be further
extended pursuant to Article 3(g).

“Amortization Period Extension Conditions” shall have the meaning specified in
Article 3(g).

2

--------------------------------------------------------------------------------

 

“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction in which any Seller Party is located or doing business, applicable
to such Seller Party and any of their respective Affiliates from time to time
concerning or relating to bribery, corruption or money laundering including,
without limitation, the United Kingdom Bribery Act of 2010 and the United States
Foreign Corrupt Practices Act of 1977, as amended.

“Anti-Money Laundering Laws” shall mean all anti-money laundering laws and
regulations of any jurisdiction in which any Seller Party is located or doing
business applicable to such Seller Party and any of their respective Affiliates.

“Applicable Index” shall mean, (a) with respect to a LIBOR Transaction, LIBOR
and (b) with respect to an Alternative Rate Transaction, the Alternative Rate.

“Approved Future Advance” shall mean, with respect to any Future Advance
Purchased Asset, any Future Advance thereunder that was pre-approved by
Purchaser in connection with the purchase of such Purchased Asset and as
indicated in the related Confirmation.

“Approved Maximum Purchase Price” shall mean, with respect to any Purchased
Asset as of any date of determination, an amount (expressed in Dollars)
requested by Seller, which shall not exceed the Ultimate Maximum Purchase Price
of such Purchased Asset as of such date. The Approved Maximum Purchase Price of
each Purchased Asset shall be set forth in the related Confirmation.

“Asset Information” shall mean, with respect to each Purchased Asset, the
information set forth in Exhibit VI attached hereto to the extent applicable to
such Purchased Asset and to the extent available to Seller.

“Assets” shall have the meaning specified in Article 1.

“Availability Period” shall mean the period (i) beginning on the Closing Date
and (ii) ending on August 12, 2022 (which is three (3) years after the Closing
Date), or such later date as may be in effect pursuant to Article 3(f).

“Availability Period Extension” shall have the meaning specified in Article
3(f).

“Availability Period Extension Conditions” shall have the meaning specified in
Article 3(f).

“Bailee” shall mean (i) Ropes & Gray LLP, (ii) any other law firm, or (iii) any
title company or escrow company in accordance with local law and practice in the
appropriate jurisdiction of the related Purchased Asset, in the case of the
foregoing clauses (ii) and (iii) reasonably acceptable to Purchaser and in each
case of the foregoing to the extent such entity has delivered at Seller’s
request a Bailee Letter with respect to the applicable Purchased Asset.

“Bailee Letter” shall mean a letter from Seller and acknowledged by Bailee and
Purchaser substantially in the form attached hereto as Exhibit XT pursuant to
which the Bailee (i) agrees to issue a Bailee Trust Receipt upon taking
possession of the Purchased Asset Documents identified in such Bailee Letter,
(ii) confirms that it is holding the Purchased Asset Documents as bailee for the
benefit of Purchaser under the terms of such Bailee Letter, (iii) agrees that it
shall deliver such

3

--------------------------------------------------------------------------------

 

Purchased Asset Documents to Custodian, or as otherwise directed by Purchaser in
writing, by not later than the third (3rd) Business Day following the Purchase
Date for the related Purchased Asset and (iv) agrees to indemnify Purchaser and
Seller for any failure of Bailee to deliver the Purchased Asset Documents in
accordance with the Bailee Letter.

“Bailee Trust Receipt” shall mean a trust receipt issued by Bailee to Purchaser
in accordance with and substantially in the form contained in Exhibit XI
confirming the Bailee’s possession of the Purchased Asset Documents listed
thereon.

“Bankruptcy Code” shall mean Title 11 of the United States Code as amended from
time

to time.

“Borrower” shall mean the obligor on a Promissory Note and (i) in the case of a
Mortgage Loan, the grantor of the related Mortgage or, (ii) in the case of a
Mezzanine Loan, the pledgor of equity interests in entities that own, directly
or indirectly, the collateral for a related Mortgage Loan.

“Breakage Costs” shall mean all actual out-of-pocket costs, losses or expenses
of terminating or replacing any one-month hedging transactions in connection
with any permitted or required reductions of the Purchase Price on any day other
than a Remittance Date or any conversion of a Transaction to an Alternative Rate
Transaction on any day other than a Pricing Rate Determination Date.

“Business Day” shall mean a day other than (a) a Saturday or Sunday, or (b) a
day in which the New York Stock Exchange or banks in the State of New York are
authorized or obligated by law or executive order to be closed.

“Capital Stock” shall mean any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation or
shares in the capital of a Cayman Islands exempted company, any and all
equivalent equity ownership interests in a Person which is not a corporation,
including, without limitation, any and all member or other equivalent interests
in any limited liability company, and any and all warrants or options to
purchase any of the foregoing.

“Capitalized Lease Obligations” shall mean obligations under a lease that are
required to be capitalized for financial reporting purposes in accordance with
GAAP. The amount of a Capitalized Lease Obligation is the capitalized amount of
such obligation as would be required to be reflected on the balance sheet
prepared in accordance with GAAP of the applicable Person as of the applicable
date.

“Change of Control” shall mean the occurrence of any of the following events:

(i)REIT shall cease to (i) own and Control, of record and beneficially, either
directly or indirectly, at least 75% of each class of the outstanding Capital
Stock of Guarantor or (ii) Control Guarantor (subject to the rights of Manager
or an Affiliate of Manager under a Management Agreement in its capacity as the
sole manager of Guarantor);

4

--------------------------------------------------------------------------------

 

(ii)Guarantor shall cease to own and Control, of record, legally and
beneficially, either directly or indirectly, 100% of the Capital Stock of Seller
(other than the Special Voting Share);

(iii)Equity Pledgor shall cease to own and Control, of record, legally and
beneficially, either directly or indirectly, 100% of the Capital Stock of Seller
(other than the Special Voting Share);

(iv)a transfer, whether directly or indirectly through its direct or indirect
subsidiaries, in one or a series of related transactions, of all or
substantially all of Guarantor’s or REIT’s assets (excluding any transfer in
connection with any securitization transaction or repurchase or other similar
transaction entered into in the ordinary course of Guarantor’s or REIT’s
business);

(v)with respect to Manager, (i) the sale, merger, consolidation or
reorganization of Manager with or into any Person that is not an Affiliate of
Manager as of the date hereof or (ii) Manager or an Affiliate of Manager ceases
for any reason to be the sole manager of Guarantor; or

(vi)any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
(other than REIT or an Affiliate thereof) becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d- 5 under the Securities Exchange Act of 1934,
except that a person or group shall be deemed to have “beneficial ownership” of
all securities that such person or group has the right to acquire, whether such
right is exercisable immediately or only after the passage of time (such right,
an “option right”)), directly or indirectly, of 25% or more of the equity
securities of REIT entitled to vote for members of the board of directors or
equivalent governing body of REIT on a fully-diluted basis (and taking into
account all such securities that such “person” or “group” has the right to
acquire pursuant to any option right).

“Client Money Distribution Rules” shall have the meaning specified in Article
30(c).

“Client Money Rules” shall have the meaning specified in Article 30(c).

“Closing Date” shall mean August 13, 2019.

“Collateral” shall have the meaning specified in Article 7(a).

“Collection Account” shall have the meaning specified in Article 5(c).

“Confirmation” shall have the meaning specified in Article 3(c).

5

--------------------------------------------------------------------------------

 

“Control” means, with respect to any Person, (i) the possession of the power to
direct or cause the direction of the management or policies of such Person,
whether through the ownership of voting securities, the ability to exercise
voting power, by contract or otherwise, or (ii) the direct or indirect
beneficial ownership of fifty percent (50%) or more of the outstanding voting
securities or voting equity of such Person. “Controlling”. “Controlled” and
“under common Control” have correlative meanings.

“Controlling Holder” shall mean, the holder of any Promissory Note or
Participation Interest, to the extent that such holder has the full power,
authority and discretion to service (or cause to be serviced) the related
Mortgage Loan and/or Mezzanine Loan and to direct servicing actions with respect
thereto (including, without limitation, to modify and amend the terms thereof
and to pursue remedies and enforcement actions) without the consent of any other
Person (including, without limitation, any holder of a companion Promissory Note
or companion Participation Interest).

“Covenant Compliance Certificate” shall mean a properly completed and executed
Covenant Compliance Certificate substantially in the form of Exhibit X hereto.

“Credit Event” shall have the meaning specified in the Fee Letter.

“Current Termination Date” shall have the meaning specified in Article 3(g).

“Custodial Agreement” shall mean the Custodial Agreement, dated as of the
Closing Date, by and among Custodian, Seller and Purchaser, as the same may be
amended, modified and/or restated from time to time, and/or any replacement
agreement.

“Custodial Delivery” shall have the meaning specified in the Custodial
Agreement.

“Custodian” shall mean U.S. Bank, National Association, or any successor
custodian appointed by Purchaser in its sole and absolute discretion and
reasonably acceptable to Seller. In no event shall the Custodian be affiliated
with Seller.

“Declaration of Trust” shall mean the declaration of trust dated on or about the
date hereof and made by MaplesFS Limited in respect of the Special Voting Share,
as the same may be amended, modified and/or restated from time to time, and/or
any replacement trust document.

“Default” shall mean any event which, with the giving of notice, the passage of
time, or both, would constitute an Event of Default.

“Defaulted Asset” shall mean any asset (i) that is thirty (30) days or more
delinquent, and beyond any applicable cure period, in the payment of scheduled
principal or interest, fees or other amounts (other than de minimis amounts)
payable under the terms of the related Purchased Asset Documents, (ii) for which
there is a breach of the applicable representations and warranties made by
Seller under the Transaction Documents that has not been cured (other than MTM
Representations), (iii) as to which an Act of Insolvency shall have occurred and
be continuing with respect to the related Borrower, guarantor or, to the extent
that the Purchased Asset is a Participation Interest in a Mortgage Loan and an
Affiliate of Seller is the Controlling Holder or

6

--------------------------------------------------------------------------------

 

the Record Holder, such Affiliate (and with respect to an involuntary Act of
Insolvency, the same has not been dismissed within sixty (60) days) or (iv) as
to which a material non-monetary default shall have occurred under the terms of
the related Purchased Asset Documents and be continuing beyond the cure period
set forth in such Purchased Asset Documents.

“Default Threshold” shall have the meaning specified in the Fee Letter.

“Direct Competitor” shall have the meaning specified in Exhibit II to the Fee
Letter.

“Dollars” and “$” shall mean freely transferable lawful money of the United
States of America.

“Draw Fee” shall have the meaning specified in the Fee Letter.

“Due Diligence Package” shall have the meaning specified in Exhibit VII to this
Agreement.

“Early Repurchase Date” shall have the meaning specified in Article 3(e).

“Eligibility Criteria” shall mean: (a) with respect to any Mortgage Loan or
Mezzanine Loan (each, a “Loan”), that such Loan (i) is performing as of the
related Purchase Date, (ii) is fully disbursed, except for customary holdbacks,
reserves, escrows and Future Advances for tenant improvements, leasing
commissions and capital improvements and such other items as may be set forth in
the related Purchased Asset Documents, (iii) accrues interest at a floating rate
based on LIBOR (or an alternative to LIBOR), (iv) has an interest rate cap in
place that is acceptable to Purchaser in its sole good faith discretion, (v) has
a term to maturity of no greater than five (5) years, inclusive of extension
options, (vi) has an underlying borrower/obligor that is a bankruptcy-remote
special purpose entity (to the extent required pursuant to rating agency
criteria), (vii) in the case of a Mortgage Loan, is secured by a first lien
mortgage or deed of trust on one or more properties that are of an Eligible
Property Type and otherwise satisfies the criteria set forth in the definition
of Eligible Property Type, and in the case of a Mezzanine Loan, is secured by
first lien pledges of all of the equity interests in entities that own, directly
or indirectly, the real property that serves as collateral for the related
Mortgage Loan, (viii) has, as of the related Purchase Date, a Senior Financing
as-is loan-to-value ratio (taking into account the Mortgage Loan and any related
Mezzanine Loan that is, or will be, included as a Purchased Asset, together with
any pari-passu loans but excluding any subordinate loans (other than any
Mezzanine Loan that is, or will be, included as a Purchased Asset) secured
directly or indirectly by the same collateral (the “Senior Financing”)) of up to
80.0% as determined by Purchaser in its sole good faith discretion on a
case-by-case basis, (ix) has, as of the related Purchase date, a Total Financing
as-is loan-to-value ratio (taking into account the Mortgage Loan, any Mezzanine
Loan that is, or will be, included as a Purchased Asset and any other related
pari-passu or subordinate (including mezzanine) loans secured directly or
indirectly by the same collateral (the “Total Financing”)) of up to 85.0% as
determined by Purchaser in its sole and absolute discretion on a case-by-case
basis and (x) satisfies the requirements set forth on Exhibit I of the Fee
Letter (the “Pricing Matrix”): or (b) with respect to any Senior Note or Senior
Participation Interest, the related Mortgage Loan and/or Mezzanine Loan
satisfies the criteria set forth in clause (a) above. Purchaser may, in its sole
discretion, agree to waive any of the foregoing criteria for any Eligible Asset
proposed to be purchased by Purchaser.

7

--------------------------------------------------------------------------------

 

“Eligibility Requirements” shall mean, with respect to any Person, that such
Person has at least $250,000,000 in capital/statutory surplus or shareholders’
equity (expect with respect to a pension advisory firm or similar fiduciary) and
at least $600,000,000 in total assets (in name or under management), and is
regularly engaged in the business of making or owning commercial real estate
loans (or interests therein), mezzanine loans (or interests therein) or
commercial loans (or interests therein) similar to the applicable Purchased
Asset.

“Eligible Asset” shall mean any Mortgage Loan, Mezzanine Loan (provided such
Mezzanine Loan is sold and repurchased together with the related Mortgage Loan
pursuant to the same Transaction), Senior Note or Senior Participation Interest
(i) that is approved by Purchaser in its sole and absolute discretion, (ii) that
satisfies the Eligibility Criteria and (iii) with respect to which, on each day,
the representations and warranties set forth in this Agreement (including the
Exhibits hereto) are true and correct in all respects except to the extent
disclosed in a Requested Exceptions Report approved by Purchaser in accordance
with this Agreement. Unless otherwise specified, any reference to an Eligible
Asset shall include the Mortgage Loan and any related Mezzanine Loan that is, or
is proposed to be, subject to the same Transaction.

Notwithstanding anything to the contrary contained in this Agreement, the
following shall not be Eligible Assets for purposes of this Agreement: (i)
non-performing loans; (ii) Defaulted Assets; (iii) loans for which the
applicable appraisal is (A) not dated within three hundred sixty-four (364) days
prior to the related Purchase Date or (B) not acceptable to Purchaser prior to
entering into the proposed Transaction in its sole and absolute discretion, (iv)
construction loans, (v) mortgage-backed securities, (vi) loans secured by raw,
vacant or unimproved land, and (vii) participation interests in any assets
described in the preceding clauses (i) through (vi).

“Eligible Property Types” shall mean multi-family, office, retail, hospitality,
industrial, self-storage, student housing, senior housing and manufactured
housing properties, or properties made up of any combination of the foregoing,
in each case that: (i) have a minimum value of $5 million as determined by
Purchaser in its sole and absolute discretion on a case-by-case basis and (ii)
are free of material structural or environmental defects, with the scope of any
renovation and/or expansion occurring at the property being acceptable to
Purchaser in its sole discretion.

The Eligible Property Type criteria set forth herein may be revised by Purchaser
in its commercially reasonable discretion with respect to any new Eligible
Assets proposed to be purchased by the Purchaser under this Agreement. For the
avoidance of doubt, any such revisions to the Eligible Property Type criteria
shall be provided by Purchaser to Seller in writing and shall not be
retroactively applied to any Purchased Assets.

“Equity Pledge Agreement” shall mean that certain equitable share mortgage in
respect of shares of Seller, dated as of the Closing Date, from Equity Pledgor
in favor of Purchaser, as the same may be amended, modified and/or restated from
time to time, and/or any replacement agreement.

“Equity Pledged Collateral” shall mean the “Mortgaged Property” as defined in
the Equity Pledge Agreement.

8

--------------------------------------------------------------------------------

 

“Equity Pledgor” shall mean Guarantor or any wholly-owned Subsidiary of
Guarantor holding 100% of the Capital Stock (other than the Special Voting
Share) of Seller that delivers a replacement Equity Pledge Agreement.

“Equity Pledgor Financing Statement” shall have the meaning specified in Article
3(b).

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated thereunder. Section
references to ERISA are to ERISA, as in effect at the date of this Agreement
and, as of the relevant date, any subsequent provisions of ERISA, amendatory
thereof, supplemental thereto or substituted therefor.

“ERISA Affiliate” shall mean any corporation or trade or business that is a
member of any group of organizations (a) described in Section 414(b) or (c) of
the Internal Revenue Code of which Seller is a member and (b) solely for
purposes of potential liability under Section 302 of ERISA and Section 412 of
the Internal Revenue Code, described in Section 414(m) or (o) of the Internal
Revenue Code of which Seller is a member.

“Event of Default” shall have the meaning specified in Article 14(a).

“Exchange Act” shall mean the Securities and Exchange Act of 1934, as amended.

“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to Purchaser or required to be withheld or deducted from a payment to
Purchaser: (a) Taxes imposed on or measured by net income or similar Taxes
imposed in lieu of net income (however denominated), franchise Taxes, and branch
profits Taxes, in each case, (i) imposed as a result of Purchaser being
organized under the laws of, or having its principal office or the office from
which it books a Transaction located in, the jurisdiction imposing such Tax (or
any political subdivision thereof) or (ii) that are Other Connection Taxes, (b)
U.S. federal withholding Taxes imposed on amounts payable to or for the account
of Purchaser pursuant to a law in effect as of the date on which such Person (i)
acquires such interest in a Transaction or (ii) changes its principal office or
the office from which it books a Transaction, except to the extent that,
pursuant to Article 32, amounts with respect to such Taxes were payable to such
party’s assignor immediately before such Person became a party hereto or to such
Person immediately before it changed its applicable office, (c) Taxes
attributable to Purchaser’s failure to comply with Article 23(g) or Article 32
of this Agreement, and (d) any withholding Taxes imposed under FATCA.

“Exit Fee” shall have the meaning specified in the Fee Letter.

“FATCA” shall mean Sections 1471 through 1474 of the Internal Revenue Code, as
of the date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with),
together in each case with any current or future regulations, guidance or
official interpretations thereof, any agreements entered into pursuant thereto,
including any intergovernmental agreements and any rules or guidance
implementing such intergovernmental agreements or analogous provisions of non-US
law.

“Fee Letter” shall mean the letter agreement, dated as of the Closing Date, from
Purchaser and accepted and agreed by Seller, as the same may be amended,
modified and/or restated from time to time, and/or any replacement agreement.

“Filings” shall have the meaning specified in Article 7(b).

9

--------------------------------------------------------------------------------

 

“Funding Fee” shall have the meaning specified in the Fee Letter.

“Future Advance” shall have the meaning specified in the definition of Future
Advance Purchased Asset.

“Future Advance Failure” shall mean, with respect to any Purchased Asset, the
occurrence of any litigation or other proceeding alleging a failure to fund any
Future Advance as and when required thereunder.

“Future Advance Purchased Asset” shall mean any Purchased Asset approved by
Purchaser, in its sole and absolute discretion, with respect to which less than
the full principal amount is funded at origination and Seller is obligated,
subject to the satisfaction of certain conditions precedent under the related
Purchased Asset Documents, to make additional advances (each, a “Future
Advance”) in the future to the related Borrower. For the avoidance of doubt,
Purchaser shall have no obligation to make any additional advance with respect
to any Future Advance Purchased Asset unless Purchaser agrees, in its sole
absolute discretion, to make such additional advance in accordance with, and
subject to, Article 3(h).

“GAAP” shall mean United States generally accepted accounting principles
consistently applied as in effect from time to time.

“Governmental Authority” shall mean any national or federal government, any
state, regional, local or other political subdivision thereof with jurisdiction
and any Person with jurisdiction exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government (including
the Government of the Cayman Islands and any supranational bodies such as the
European Union or the European Central Bank).

“Guarantor” shall mean TPG RE Finance Trust Holdco, LLC, a Delaware limited
liability company.

“Guaranty” shall mean the Guaranty, dated as of the Closing Date, from Guarantor
in favor of Purchaser, in form and substance acceptable to Purchaser, as the
same may be amended, modified and/or restated from time to time, and/or any
replacement agreement.

“Hedging Transaction” shall mean, with respect to any or all of the Purchased
Assets, any short sale of U.S. Treasury Securities or mortgage-related
securities, futures contract (including Eurodollar futures) or options contract
or any swap, cap or collar agreement or similar arrangements providing for
protection against fluctuations in interest rates, credit spreads or the
exchange of nominal interest obligations, either generally or under specific
contingencies, entered into by any of Seller, Guarantor or any Subsidiary of
Guarantor in respect of such Purchased Asset(s) with Purchaser or an Affiliate
of Purchaser or one or more other counterparties acceptable to Purchaser in its
sole and absolute discretion.

“Income” shall mean, with respect to any Purchased Asset at any time, all monies
collected from or in respect of such Purchased Asset, including without
limitation, payments of interest, principal, repayment, rental or other income,
insurance and liquidation proceeds applied to amounts outstanding under such
Purchased Asset, payments in respect of any associated Hedging Transaction, and
all net proceeds from sale or other disposition of such Purchased Asset. For the
avoidance of doubt, Income shall not include origination fees and expense
deposits paid by Borrowers in connection with the origination and closing of the
Purchased Asset, fees and

10

--------------------------------------------------------------------------------

 

reimbursements permitted pursuant to the related Servicing Agreement (as
modified by the related Servicer Letter) to be retained by any Servicer from
amounts being remitted by such Servicer to the Collection Account, any
reimbursement for out-of-pocket costs and expenses of Seller (including,
indemnification payments to Seller pursuant to the related Purchased Asset
Documents, but only to the extent the same are not applied to the payment of
principal or interest of the applicable Purchased Asset) or any amounts
deposited into an escrow reserve pursuant to and in accordance with the related
Purchased Asset Documents.

“Indebtedness” shall mean, for any Person at a particular time, without
duplication (a) obligations created, issued or incurred by such Person for
borrowed money (whether by loan, the issuance and sale of debt securities or the
sale of property to another Person subject to an understanding or agreement,
contingent or otherwise, to repurchase such property from such Person); (b)
obligations of such Person to pay the deferred purchase or acquisition price of
property or services, other than trade accounts payable (other than for borrowed
money) arising, and accrued expenses incurred, in the ordinary course of
business so long as such trade accounts payable are payable within sixty (60)
days of the date the respective goods are delivered or the respective services
are rendered; (c) Indebtedness of others secured by a Lien on the property of
such Person, whether or not the respective Indebtedness so secured has been
assumed by such Person; (d) obligations (contingent or otherwise) of such Person
in respect of letters of credit or similar instruments issued or accepted by
banks and other financial institutions for account of such Person; (e)
obligations of such Person under repurchase agreements, sale/buy-back agreements
or like arrangements; (f) Indebtedness of others guaranteed by such Person to
the extent of such guaranty; (g) all obligations of such Person incurred in
connection with the acquisition or carrying of fixed assets by such Person; (h)
Indebtedness of general partnerships of which such Person is secondarily or
contingently liable (other than by endorsement of instruments in the course of
collection), whether by reason of any agreement to acquire such indebtedness to
supply or advance sums or otherwise; (i) Capitalized Lease Obligations of such
Person; and (j) all net liabilities or obligations under any interest rate,
interest rate swap, interest rate cap, interest rate floor, interest rate
collar, or other hedging instrument or agreement.

“Indemnified Amounts” and “Indemnified Parties” shall each have the respective
meanings specified in Article 27(a).

“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of Seller
under any Transaction Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

“Internal Revenue Code” shall mean the Internal Revenue Code of 1986, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“Knowledge” shall mean, with respect to any Person, (a) the actual knowledge of
any officer of such Person or other individual of such Person or its Affiliates
who, in each case, has responsibility for material day-to-day decision making,
or the legal affairs of such Person or (b) with respect to any representations,
warranties, certifications or statements with respect to any Purchased Asset,
the actual knowledge of any Person in the foregoing clause (a) and of any
individuals of such Person or its Affiliates who have primary responsibility for
the origination or acquisition, as applicable, underwriting, servicing or sale
of such Purchased Asset. Any derivatives of the word “Knowledge”, including,
without limitation, “Know”, “Knew”, “Known”, “Knowingly” or otherwise, shall
have meanings correlative thereto.

11

--------------------------------------------------------------------------------

 

“LIBOR” shall mean, with respect to each Pricing Rate Period, the rate
determined by Purchaser to be (i) the per annum rate for one (1) month deposits
in Dollars, which appears on the Reuters Screen LIBOROl Page (or any successor
thereto) as the London Interbank Offering Rate as of 11:00 a.m., London time, on
the Pricing Rate Determination Date (rounded upwards, if necessary, to the
nearest 1/1000 of 1%); (ii) if such rate does not appear on said Reuters Screen
LIBOROl Page, the arithmetic mean (rounded as aforesaid) of the offered
quotations of rates obtained by Purchaser from the Reference Banks for one (1)
month deposits in Dollars to prime banks in the London Interbank market as of
approximately 11:00 a.m., London time, on the Pricing Rate Determination Date
and in an amount that is representative for a single transaction in the relevant
market at the relevant time; or (iii) if fewer than two (2) Reference Banks
provide Purchaser with such quotations, the rate per annum which Purchaser
determines to be the arithmetic mean (rounded as aforesaid) of the offered
quotations of rates which major banks in New York, New York selected by
Purchaser are quoting at approximately 11:00 a.m., New York City time, on the
Pricing Rate Determination Date for loans in Dollars to leading European banks
for a period equal to the applicable Pricing Rate Period in amounts of not less
than $1,000,000.00; provided, that such selected banks shall be the same banks
as selected for all of Purchaser’s other commercial real estate repurchase
facilities where LIBOR is to be applied, to the extent such banks are available.
Purchaser’s determination of LIBOR shall be binding and conclusive on Seller
absent manifest error. LIBOR may or may not be the lowest rate based upon the
market for U.S. Dollar deposits in the London Interbank Eurodollar Market at
which Purchaser prices loans on the date which LIBOR is determined by Purchaser
as set forth above. Notwithstanding the foregoing, in no event shall LIBOR be
less than zero.

“LIBOR Transaction” shall mean, with respect to any Pricing Rate Period, any
Transaction with respect to which the Pricing Rate is determined for such
Pricing Rate Period with reference to LIBOR.

“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including, without limitation, any
conditional sale or other title retention agreement and any Capitalized Lease
Obligation having substantially the same economic effect as any of the
foregoing), and the filing of any financing statement under the UCC or
comparable law of any jurisdiction in respect of any of the foregoing.

“Litigation Threshold” shall have the meaning specified in the Fee Letter.

“London Business Day” shall mean any day other than (a) a Saturday, (b) a Sunday
or (c) any other day on which commercial banks in London, England are not open
for business.

“Management Agreement” shall mean (a) that certain Management Agreement, dated
as of December 15, 2014, by and between REIT and Manager, as the same may be
amended, restated, supplemented or otherwise modified from time to time, and (b)
any other management agreement with respect to the management of Guarantor
approved by Purchaser in its sole discretion, exercised in good faith.

12

--------------------------------------------------------------------------------

 

“Manager” shall mean TPG RE Finance Trust Management, L.P, a Delaware limited
partnership, its Affiliate or any other replacement manager, acceptable to
Purchaser in its sole discretion, under a Management Agreement.

“Mandatory Early Repurchase Date” shall have the meaning specified in Article
3(0.

“Margin Call” shall have the meaning specified in Article 4(a).

“Margin Deficit” shall exist, with respect to any Purchased Asset, if (a) the
Ultimate Maximum Purchase Price for such Purchased Asset is less than (b) the
outstanding Purchase Price for such Purchased Asset.

“Margin Excess” shall mean, with respect to a Purchased Asset at any time of
determination, the amount by which the Ultimate Maximum Purchase Price for such
Purchased Asset exceeds the outstanding Purchase Price for such Purchased Asset,
but only to the extent that such Margin Excess results from Seller drawing less
than the Ultimate Maximum Purchase Price for such Purchased Asset on the related
Purchase Date, from Seller making any partial repayment of the outstanding
Purchase Price with respect to such Purchased Asset or from a previously
satisfied Margin Deficit ceasing to exist.

“Market Value” shall have the meaning specified in the Fee Letter.

“Material Adverse Effect” shall mean a material adverse effect on (a) the
property, business, condition (financial or otherwise), assets or operations of
the Seller Parties, taken as a whole, (b) the ability of the Seller Parties
taken as a whole to perform their obligations under any of the Transaction
Documents, (c) the validity or enforceability of any of the Transaction
Documents or (d) the rights and remedies of Purchaser under any of the
Transaction Documents.

“Maximum Facility Purchase Price” shall have the meaning specified in the Fee
Letter.

“Mezzanine Loan” shall mean a whole mezzanine loan that is secured by a pledge
of all of the equity interests in the entity or entities that own, directly or
indirectly, the Mortgaged Property securing the related Mortgage Loan.

“Mortgage” shall mean a mortgage, deed of trust, deed to secure debt or other
instrument, creating a valid and enforceable first Lien on or a first priority
ownership interest in (i) an estate in fee simple in real property and the
improvements thereon or (ii) a ground lease estate, securing a Promissory Note
or similar evidence of indebtedness.

“Mortgage Loan” shall mean a whole mortgage loan that is secured by a first Lien
on one or more commercial or multi-family properties.

“Mortgaged Property” shall mean, in the case of (a) a Mortgage Loan, the
mortgaged property securing such Mortgage Loan; (b) a Mezzanine Loan, the
mortgaged property indirectly securing such Mezzanine Loan and (c) a
Participation Interest, the mortgaged property directly or indirectly securing
the Mortgage Loan and/or the Mezzanine Loan in which such Participation Interest
represents a participation, as applicable.

13

--------------------------------------------------------------------------------

 

“MTM Representation” shall mean:

(i)with respect to each Mortgage Loan that (x) is a Purchased Asset or (y) is
related to a Purchased Asset that is a Mezzanine Loan, Senior Note or
Participation Interest, (A) the representations and warranties set forth in the
following paragraphs of Exhibit V, Section (B): Paragraph 11 (Condition of
Property), Paragraph 12 (Taxes and Assessments), Paragraph 14 (Actions
Concerning Mortgage Loan), Paragraph 15 (Escrow Deposits), Paragraph 18 (Access;
Utilities; Separate Tax Lots), Paragraph 19 (No Encroachments), Paragraph 25
(Local Law Compliance), Paragraph 26 (Licenses and Permits), Paragraph 35(f)
(Ground Leases), Paragraph 36 (Servicing), Paragraph 37 (Origination and
Underwriting), Paragraph 39 (No Material Default; Payment Record) and Paragraph
42 (Environmental Conditions);

(ii)with respect to each Mezzanine Loan that (x) is a Purchased Asset or (y) is
related to a Purchased Asset that is a Senior Note or Participation Interest,
the representations and warranties set forth in the following paragraphs of
Exhibit V, Section (C): Paragraph 1 (Whole Loans) (solely with respect to the
last sentence thereof as it relates to the representations and warranties set
forth in clause (i) above), Paragraph 7 (Actions Concerning Mezzanine Loan),
Paragraph 8 (Escrow Deposits), Paragraph 16 (Servicing), Paragraph 17
(Origination and Underwriting) and Paragraph 18 (No Material Default; Payment
Record);

(iii)with respect to each Senior Note that is a Purchased Asset, the
representation and warranty set forth in Exhibit V, Section (D) solely as it
relates to the representations and warranties set forth in clause (i) and (ii)
above, as applicable; and

(iv)with respect to each Participation Interest that is a Purchased Asset, the
representations and warranties set forth in the following paragraphs of Exhibit
V, Section (E): Paragraph 1 (Mortgage Loan/Mezzanine Loan) (solely as it relates
to the representations and warranties set forth in clause (i) and (ii) above, as
applicable), Paragraph 7 (No Defaults or Waivers under Participation Documents)
and Paragraph 9 (No Known Liabilities).

“Multiemplover Plan” shall mean a multi employer plan defined as such in Section
3(37) of ERISA to which contributions have been, or were required to have been,
made by Seller or any ERISA Affiliate and that is covered by Title IV of ERISA.

“Organizational Documents” shall mean the (a) the certificate of incorporation
and memorandum and articles of association with respect to a Cayman Islands
exempted company, (b) the limited liability company agreement or operating
agreement and certificate of formation with respect to a Delaware limited
liability company and (c) the limited partnership agreement and certificate of
limited partnership with respect to a Delaware limited partnership.

“Other Connection Taxes” shall mean Taxes imposed as a result of a present or
former connection between Purchaser and the jurisdiction imposing such Taxes
(other than a connection arising solely as a result of Purchaser having
executed, delivered, become a party to, performed its obligations under,
received payments under, or received or perfected a security interest under any
Transaction Document).

14

--------------------------------------------------------------------------------

 

“Other Taxes” shall mean any and all present or future stamp, court or
documentary, intangible, recording, filing or similar Taxes that may arise from
any payment made under any Transaction Document or from the execution, delivery,
performance, enforcement or registration of, from the receipt or perfection of a
security interest under, or otherwise with respect to, any Transaction Document,
except any such Taxes that are Other Connection Taxes imposed with respect to an
assignment, transfer or sale of participation or other interest in or with
respect to the Transaction Documents.

“Participant Register” shall have the meaning specified in Article 20(d).

“Participation Certificate” shall mean the original participation certificate,
if any, that was executed and delivered in connection with a Participation
Interest.

“Participation Interest” shall mean a participation interest in a Mortgage Loan
or in a combination of a Mortgage Loan and a related Mezzanine Loan.

“Person” shall mean an individual, corporation, limited liability company,
Cayman Islands exempted company, business trust, partnership, joint tenant or
tenant-in-common, trust, joint stock company, joint venture, unincorporated
organization, or any other entity of whatever nature, or a Governmental
Authority.

“Plan” shall mean an employee benefit or other plan established or maintained by
Seller or any ERISA Affiliate during the five year period ended prior to the
date of this Agreement or to which Seller or any ERISA Affiliate makes, is
obligated to make or has, within the five year period ended prior to the date of
this Agreement, been required to make contributions and that is covered by Title
IV of ERISA or Section 302 of ERISA or Section 412 of the Internal Revenue Code,
other than a Multi employer Plan.

“PRA Contractual Stay Rules” shall have the meaning specified in Article 30(b).

“Pre-Purchase Due Diligence” shall have the meaning specified in Article 3(c).

“Pre-Purchase Legal/Due Diligence Review Fee” shall have the meaning specified
in the Fee Letter.

“Pricing Matrix” shall have the meaning specified in the Fee Letter.

“Pricing Rate” shall mean, for any Pricing Rate Period and any Transaction, an
annual rate equal to the sum of (a)(i) with respect to a LIBOR Transaction,
LIBOR for such Pricing Rate Period, (ii) with respect to an Alternative Rate
Transaction, the Alternative Rate for such Pricing Rate Period and (iii) with
respect to a Prime Rate Transaction, the Prime Rate for such Pricing Rate Period
plus (b) the relevant Spread for such Transaction plus (c) the relevant Spread
Adjustment for such Transaction, in each case, subject to adjustment and/or
conversion as provided in Articles 6(a)(i) and 6(b); provided, however that in
no event shall the Pricing Rate be less than the relevant Spread.

“Pricing Rate Determination Date” shall mean with respect to any Pricing Rate
Period with respect to (i) any Transaction, other than a LIBOR Transaction, the
second (2nd) Business Day, and (ii) any LIBOR Transaction, the second (2nd)
London Business Day, in each case, preceding the first day of such Pricing Rate
Period.

15

--------------------------------------------------------------------------------

 

“Pricing Rate Period” shall mean, with respect to any Transaction and any
Remittance Date (a) in the case of the first Pricing Rate Period, the period
commencing on and including the Purchase Date for such Transaction and ending on
and excluding the following Remittance Date, and (b) in the case of any
subsequent Pricing Rate Period, the period commencing on and including the
immediately preceding Remittance Date and ending on and excluding the following
Remittance Date; provided, however, that in no event shall any Pricing Rate
Period for a Purchased Asset end subsequent to the Repurchase Date for such
Purchased Asset (or such later date on which the Purchased Asset is actually
repurchased).

“Prime Rate” shall mean the prime rate of U.S. commercial banks as published in
The Wall Street Journal (or, if more than one such rate is published, the
average of such rates) on the related Pricing Rate Determination Date (and, upon
conversion of a Transaction from a LIBOR Transaction or an Alternative Rate
Transaction to a Prime Rate Transaction pursuant to Article 6(a) or Article 6(b)
of this Agreement on the date of the conversion of a Transaction from a LIBOR
Transaction or an Alternative Rate Transaction to a Prime Rate Transaction). The
Prime Rate shall be determined by Purchaser or its agent which determination
shall be conclusive absent manifest error. Notwithstanding the foregoing, in no
event shall the Prime Rate be less than zero.

“Prime Rate Transaction” shall mean, with respect to any Pricing Rate Period,
any Transaction with respect to which the Pricing Rate for such Pricing Rate
Period is determined with reference to the Prime Rate.

“Principal Payment” shall mean, with respect to any Purchased Asset, any payment
or prepayment of principal received or allocated as principal in respect
thereof.

“Prohibited Person” shall mean any Person (i) whose name appears on the list of
Specially Designated Nationals and Blocked Persons by the Office of Foreign
Asset Control (OFAC); (ii) that is a foreign shell bank; and (iii) that resident
in or whose subscription funds are transferred from or through an account in a
jurisdiction that has been designated as a non- cooperative with international
anti-money laundering principles or procedures by an intergovernmental group or
organization, such as the Financial Action Task Force on Money Laundering
(FATF), of which the U.S. is a member and with which designation the U.S.
representative to the group or organization continues to concur; or (iv) that
is, or is owned or controlled by any Person that is, the target of any Sanctions
or is located, organized or resident in a country or territory that is, or whose
government is, the target of Sanctions.

“Promissory Note” shall mean a note or other evidence of indebtedness of a
Borrower under a Mortgage Loan or Mezzanine Loan.

“Purchase Date” shall mean, with respect to any Purchased Asset, the date on
which Purchaser purchases such Purchased Asset from Seller hereunder.

“Purchase Price” shall mean, with respect to any Purchased Asset, the price at
which such Purchased Asset is initially transferred by Seller to Purchaser on
the applicable Purchase Date, increased by any Purchase Price increases funded
by Purchaser to Seller pursuant to Articles 3(h). 4(d) or otherwise, decreased
by (a) the portion of any Principal Payments on such Purchased Asset that is
applied pursuant to Article 5 to reduce the Purchase Price for such Purchased
Asset, (b) any amounts applied to reduce the Purchase Price of the Purchased
Asset pursuant to Article 4(a) on account of a Margin Call and (c) any other
amounts applied by Purchaser to reduce the

16

--------------------------------------------------------------------------------

 

Purchase Price for the Purchased Asset. The Purchase Price for any Purchased
Asset as of its Purchase Date shall be set forth in the Confirmation for the
related Transaction and shall be an amount (expressed in Dollars) requested by
Seller, which shall not exceed an amount equal to the Ultimate Maximum Purchase
Price therefor as of the related Purchase Date.

“Purchase Price Differential” shall mean, with respect to any Purchased Asset as
of any date of determination, the amount equal to the product of (a) the
applicable Pricing Rate for such Purchased Asset and (b) the daily outstanding
Purchase Price of such Purchased Asset, calculated on the basis of a 360-day
year and the actual number of days during the period commencing on (and
including) the Purchase Date for such Purchased Asset and ending on (but
excluding) the Repurchase Date (or such later date on which the Purchased Asset
is actually repurchased) for such Purchased Asset (reduced by any amount of such
Purchase Price Differential previously paid by Seller to Purchaser with respect
to such Purchased Asset).

“Purchase Price Percentage” shall have the meaning specified in the Fee Letter.

“Purchased Asset” shall mean (a) with respect to any Transaction, the Eligible
Asset sold by Seller to Purchaser in such Transaction and (b) with respect to
the Transactions in general, all Eligible Assets sold by Seller to Purchaser
(other than Purchased Assets that have been repurchased by Seller). Any
Purchased Asset that is repurchased by Seller in accordance with this Agreement
shall cease to be a Purchased Asset. Unless otherwise specified, any reference
to a Purchased Asset which is a Mortgage Loan shall include the Mortgage Loan
and any related Mezzanine Loan, if any, that is subject to the same Transaction.

“Purchased Asset Documents” shall mean, with respect to a Purchased Asset, the
documents comprising the Purchased Asset File for such Purchased Asset.

“Purchased Asset File” shall mean the documents specified as the “Purchased
Asset File” in the Custodial Agreement, together with any additional documents
and information required to be delivered to Purchaser or its designee (including
Custodian or Bailee) pursuant to this Agreement and/or the Custodial Agreement;
provided that to the extent that Purchaser waives in writing receipt of any
document in connection with the purchase of an Eligible Asset (but not if
Purchaser merely agrees to accept delivery of such document after the related
Purchase Date), such document shall not be a required component of the Purchased
Asset File until such time as Purchaser determines in good faith, upon notice to
Seller, that such document is necessary or appropriate for the servicing of the
applicable Purchased Asset.

“Purchased Asset Schedule” shall mean, with respect to any Purchased Asset, a
schedule attached to the related Confirmation containing information relating to
such Purchased Asset, which schedule shall be substantially similar to Schedule
I attached to the form of Confirmation attached hereto as Exhibit II.

“Purchased Items” shall mean all of Seller’s right, title and interest in, to
and under each of the following items of property, whether now owned or
hereafter acquired, now existing or hereafter created and wherever located:

(i)the Purchased Assets;

(ii)the Purchased Asset Documents, the Servicing Rights, the Servicing
Agreement, the Servicing Records, mortgage guaranties, mortgage insurance,
insurance policies, insurance claims, collection and escrow accounts, and
letters of credit, in each case, relating to the Purchased Assets;

17

--------------------------------------------------------------------------------

 

(iii)the Hedging Transactions entered into with respect to any Purchased Asset
to the extent such Hedging Transactions are permitted to be transferred without
consent of the applicable counterparty or such consent has been obtained;

(iv)all related forward trades and takeout commitments placed on the Purchased
Assets to the extent such takeout commitments are permitted to be transferred
without consent of the applicable counterparty or such consent has been
obtained;

(v)all proceeds relating to the sale, securitization, liquidation, or other
disposition of the Purchased Assets;.

(vi)all “general intangibles”, “accounts”, “chattel paper”, “investment
property”, “instruments”, “securities accounts” and “deposit accounts”, each as
defined in the UCC, relating to or constituting any and all of the foregoing;
and

(vii)all replacements, substitutions or distributions on or proceeds, payments,
Income and profits of, and records (but excluding any financial models or other
proprietary information) and files relating to any and all of any of the
foregoing.

“Purchaser” shall have the meaning specified in the introductory paragraph
hereof.

“Qualified Transferee” shall mean (i) an insurance company, bank, savings and
loan association, investment bank, trust company, commercial credit corporation,
pension plan, pension fund, pension fund advisory firm, mutual fund,
governmental entity or plan, finance company, fund or other financial
institution, in any case, which satisfies the Eligibility Requirements or (ii)
any Affiliate of Purchaser.

“Record Holder” shall mean, the holder of any Promissory Note or Participation
Interest, to the extent that such holder is the lender of record (including,
without limitation, the mortgagee or pledgee, as applicable, of record) with
respect to the related Mortgage Loan and/or Mezzanine Loan pursuant to the
related co-lender agreement, participation agreement or intercreditor agreement.

“Reference Banks” shall mean banks designated by Purchaser, in its sole and
absolute discretion, each of which shall (i) be a leading bank engaged in
transactions in Eurodollar deposits in the international Eurocurrency market and
(ii) have an established place of business in London.

“Register” shall have the meaning specified in Article 20(c).

“REIT” means TPG RE Finance Trust, Inc., a Maryland corporation.

“REIT Status” shall mean, with respect to any Person, (i) the qualification of
such Person as a real estate investment trust under Sections 856 through 860 of
the Internal Revenue Code, and (ii) the applicability to such Person and its
shareholders of the method of taxation provided for in Section 857 et seq. of
the Internal Revenue Code, including a deduction for dividends paid.

18

--------------------------------------------------------------------------------

 

“Release Letter” shall mean a letter substantially in the form of Exhibit IX
hereto (or such other form as may be acceptable to Purchaser).

“Remittance Date” shall mean the fifteenth (15th) calendar day of each month, or
the immediately succeeding Business Day, if such calendar day shall not be a
Business Day, or such other day as is mutually agreed to by Seller and
Purchaser.

“Repurchase Date” shall mean, with respect to any Purchased Asset, the earliest
to occur of (i) the date set forth in the related Confirmation, or if such day
is not a Business Day, the immediately following Business Day, as the same may
be extended by Purchaser in accordance with this Agreement; (ii) the maturity
date of such Purchased Asset; (iii) unless Seller has deposited Reserve Funds
with Purchaser in accordance with Article 12(n). five (5) Business Days after
Purchaser has provided written notice to Seller pursuant to Article 12(n)
demanding that such Purchased Asset be repurchased due to a Future Advance
Failure with respect to such Purchased Asset; (iv) the Early Repurchase Date
with respect to such Purchased Asset, (v) the Mandatory Repurchase Date with
respect to such Purchased Asset, (vi) the Accelerated Repurchase Date and (vii)
the Termination Date. Notwithstanding anything to the contrary herein, any
Mezzanine Loan that is a Purchased Asset shall be repurchased simultaneously
with the repurchase of the related Mortgage Loan.

“Repurchase Obligations” shall have the meaning specified in Article 7(a).

“Repurchase Price” shall mean, with respect to any Purchased Asset as of any
Repurchase Date or any date on which the Repurchase Price is required to be
determined hereunder, the price at which such Purchased Asset is to be
transferred from Purchaser to Seller; such price will be determined in each case
as the sum of (i) the outstanding Purchase Price of such Purchased Asset as of
such date, (ii) the accrued and unpaid Purchase Price Differential with respect
to such Purchased Asset as of such date, (iii) all accrued and unpaid costs and
expenses (including, without limitation, any applicable Breakage Costs) of
Purchaser relating to such Purchased Assets to the extent payable by Seller
pursuant to Articles 27. 28 or otherwise pursuant to the Transaction Documents
and (iv) any other amounts due and owing by Seller to Purchaser pursuant to the
terms of the Transaction Documents as of such date.

“Requested Exceptions Report” shall have the meaning specified in Exhibit VII
hereto.

“Requirement of Law” shall mean any applicable law, treaty, rule, regulation,
code, directive, policy, order or requirement or determination of an arbitrator
or a court or other Governmental Authority whether now or hereafter enacted or
in effect.

“Reserve Fund” shall have the meaning specified in Article 12(n).

“Responsible Officer” shall mean any director or officer of Seller.

“Sanctions” shall mean, collectively, any sanctions administered or enforced by
the U.S. Treasury Department Office of Foreign Asset Control (OF AC), the U.S.
Department of State, the U.S. Department of Commerce, the United Nations
Security Council, the European Union, the United Kingdom or any other relevant
sanctions authority.

19

--------------------------------------------------------------------------------

 

“SEC” shall have the meaning specified in Article 24(a).

“Seller” shall have the meaning assigned thereto in the introductory paragraph
hereof.

“Seller Financing Statement” shall have the meaning specified in Article 3(b).

“Seller Party” shall mean, collectively or individually, as the context may
require, Seller, Equity Pledgor and Guarantor.

“Senior Note” shall mean a Promissory Note evidencing a senior or pari passu
senior position in a Mortgage Loan or a Mezzanine Loan; provided that the holder
of any pari passu Senior Note is the Record Holder and the Controlling Holder. A
Senior Note shall not be junior to any other Promissory Note secured by the same
Mortgaged Property.

“Senior Participation Interest” shall mean a senior or pari passu senior
Participation Interest in a Mortgage Loan or a combination of a Mortgage Loan
and a related Mezzanine Loan evidenced by a Participation Certificate; provided
that the holder of any pari passu Senior Participation Interest is the Record
Holder and the Controlling Holder. A Senior Participation Interest shall not be
junior to any other Participation Interest or Promissory Note secured directly
or indirectly by the same Mortgaged Property.

“Servicer” shall mean Situs Asset Management LLC, or such other servicer as
Seller may appoint and approved by Purchaser in its reasonable discretion.

“Servicer Account” shall have the meaning specified in the Servicing Agreement.

“Servicer Letter” shall have the meaning specified in Article 29(e).

“Servicing Agreement” shall mean (i) that certain Loan Servicing Agreement,
dated as of September 1, 2018, by and between Servicer and TPG RE Finance Trust,
Inc. as the same is supplemented by that certain Joinder to Loan Servicing
Agreement, dated as of the Closing Date, among Seller and Servicer, (ii) that
certain Asset Management Agreement, dated as of September 1,2018, by and between
Servicer and TPG RE Finance Trust, Inc. as the same is supplemented by that
certain Joinder to Asset Management Agreement, dated as of the Closing Date,
among Seller and Servicer and (iii) any other servicing agreement and/or asset
management agreement, in form and substance acceptable to Purchaser in its sole
and absolute discretion, entered into by Seller and any Servicer, in each case,
as the same may be amended, modified, supplemented and/or restated from time to
time, and/or any replacement servicing agreement acceptable to Purchaser in its
sole and absolute discretion.

“Servicing Records” shall have the meaning specified in Article 29(f).

“Servicing Rights” shall mean rights of any Person, to administer, service or
subservice, the Purchased Assets or to possess related Servicing Records.

“Share Trustee” shall mean MaplesFS Limited, a Cayman Islands exempted company
incorporated with limited liability, which holds an unrestricted trust license
under the Banks and Trust Companies Law (2018 Revision), and any other Person
holding the position of trustee pursuant to the Declaration of Trust.

20

--------------------------------------------------------------------------------

 

“Significant Modification” shall mean:

(i)any modification, consent to a modification or waiver of any monetary term or
material non-monetary term (including, without limitation, prepayment terms,
timing of payments and acceptance of discounted payoffs) of a Purchased Asset
(or related Mortgage Loan or Mezzanine Loan, as applicable) or any extension of
the maturity date of such Purchased Asset (or related Mortgage Loan or Mezzanine
Loan, as applicable), other than (A) if required pursuant to the specific terms
of the related Purchased Asset (or related Mortgage Loan or Mezzanine Loan, as
applicable) and

(B)for which there is no material lender discretion;

(ii)any release of collateral or any acceptance of substitute or additional
collateral for a Purchased Asset (or related Mortgage Loan or Mezzanine Loan, as
applicable) or any consent to either of the foregoing, other than (A) if
required pursuant to the specific terms of the related Purchased Asset (or
related Mortgage Loan or Mezzanine Loan, as applicable) and (B) for which there
is no material lender discretion;

(iii)any waiver of a “due-on-sale” or “due-on-encumbrance” clause with respect
to a Purchased Asset (or related Mortgage Loan or Mezzanine Loan, as applicable)
or, if lender consent is required, any consent to such a waiver or consent to a
transfer of a Mortgaged Property or interests in the related Borrower or consent
to the incurrence of debt, other than any such transfer or incurrence of debt as
may be effected without the consent of the lender under the related Purchased
Asset Documents;

(iv)any acceptance of an assumption agreement releasing a Borrower from
liability under a Purchased Asset (or related Mortgage Loan or Mezzanine Loan,
as applicable) other than (A) pursuant to the specific terms of such Purchased
Asset (or related Mortgage Loan, as applicable) and (B) for which there is no
material lender discretion;

(v)any foreclosure or exercise of any material remedies under a Purchased Asset
(or related Mortgage Loan or Mezzanine Loan, as applicable);

(vi)any approval of a lease for which lender consent is required pursuant to the
related Purchased Asset Documents; and

(vii)any such other modification, consent or waiver expressly set forth in the
Confirmation for the subject Purchased Asset.

“Special Voting Share” shall mean the special voting share of par value of
US$0.01 in the capital of Seller, being the “Special Voting Share” (as defined
in the articles of association of Seller).

“Spread” shall have the meaning specified in the Fee Letter.

“Spread Adjustment” shall have the meaning specified in the Fee Letter.

21

--------------------------------------------------------------------------------

 

“SIPA” shall have the meaning specified in Article 24(a).

“Subsidiary” shall mean, as to any Person, a corporation, limited liability
company, partnership or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person. Unless otherwise qualified, all
references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer
to a Subsidiary or Subsidiaries of Seller.

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

“Termination Date” shall mean (i) the date of the expiration of the Availability
Period (as may be extended pursuant to the terms of Article 3(D) or (ii) such
later date as may be in effect pursuant to Article 3(g).

“Title Insurer” shall mean a nationally recognized title insurance company
qualified to do business in the jurisdiction where the applicable Mortgaged
Property is located.

“Title Policy” shall mean an American Land Title Association (ALTA) lender’s
title insurance policy or a comparable form of lender’s title insurance policy
(or escrow instructions binding on the Title Insurer and irrevocably obligating
the Title Insurer to issue such title insurance policy, a title policy
commitment or pro-forma “marked up” at the closing of the related Purchased
Asset and countersigned by the Title Insurer or its authorized agent) as adopted
in the applicable jurisdiction and, if applicable, a mezzanine endorsement
thereto.

“Transaction” shall mean a Transaction, as specified in Article 1.

“Transaction Documents” shall mean, collectively, this Agreement, any applicable
Exhibits to this Agreement, the Fee Letter, the Guaranty, the Custodial
Agreement, the Servicing Agreement, the Servicer Letter, the Account Control
Agreement, the Equity Pledge Agreement, all Confirmations and assignment
documentation executed pursuant to this Agreement in connection with specific
Transactions, and all other documents executed in connection with this Agreement
or any Transaction, each of the foregoing as they may be amended, restated,
supplemented or modified from time to time.

“Trust Receipt” shall have the meaning specified in the Custodial Agreement.

“UCC” shall have the meaning specified in Article 7(b).

“UCC Filing Jurisdiction” shall mean, the District of Columbia with respect to
the Seller Financing Statement and Delaware with respect to the Equity Pledgor
Financing Statement.

“UCC Financing Statement” shall mean the Seller Financing Statement or the
Equity Pledgor Financing Statement, individually or collectively, as the context
may require.

22

--------------------------------------------------------------------------------

 

“Ultimate Maximum Purchase Price” shall mean, with respect to any Purchased
Asset as of any date of determination, an amount equal to the product of (i) the
Purchase Price Percentage for such Purchased Asset multiplied by (ii) by the
lesser of (x) the unpaid principal balance of such Purchased Asset and (y) the
Market Value of such Purchased Asset, in each case, as of such date of
determination, provided that, the Ultimate Maximum Purchase Price for any
Purchased Asset that is comprised of a Mortgage Loan and a related Mezzanine
Loan, or a Senior Participation Interest in a Mortgage Loan and a related
Mezzanine Loan, shall not exceed the lesser of (x) the unpaid principal balance
of the related Mortgage Loan (or interest therein) and (y) the Market Value of
such Mortgage Loan (or interest therein).

“Underwriting Issues” shall mean, with respect to any Eligible Asset as to which
Seller intends to request a Transaction, all material information that is Known
to Seller after making reasonable inquiries and exercising reasonable care and
diligence that (i) would be considered a materially “negative” factor (either
separately or in the aggregate with other information) or (ii) a material defect
in loan documentation or closing deliveries (such as any absence of any material
Purchased Asset Document(s)).

“U.S. Tax Compliance Certificate” shall have the meaning specified in Article
32(d)

hereof.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

“Wet Purchased Asset” shall mean an Eligible Asset which Seller is selling to
Purchaser simultaneously with the origination thereof or any other Purchased
Asset for which such Seller has delivered a Bailee Letter in accordance with the
terms of the Custodial Agreement and, in each case, for which the Purchased
Asset File has not been delivered to Custodian.

The terms defined in this Agreement have the meanings assigned to them in this
Agreement and include the plural as well as the singular, and the use of any
gender herein shall be deemed to include the other gender. All references to
articles, schedules and exhibits are to articles, schedules and exhibits in or
to this Agreement unless otherwise specified. The words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement. The term “include” or “including” shall mean without limitation by
reason of enumeration. All accounting terms not specifically defined herein
shall be construed in accordance with generally accepted accounting principles.
References to “good faith” in this Agreement shall mean “honesty in fact in the
conduct or transaction concerned”.

23

--------------------------------------------------------------------------------

 

ARTICLE 3

INITIATION: CONFIRMATION: TERMINATION: EXTENSION

(a)Entry into Transactions. During the Availability Period, upon the
satisfaction of all conditions set forth in Article 3(b) for the initial
Transaction and Article 3(c) for each Transaction (including the initial
Transaction), the related Eligible Asset shall be transferred to Purchaser
against the transfer of the Purchase Price therefor to an account of Seller.
Each Confirmation, together with this Agreement, shall be conclusive evidence of
the terms of the Transaction covered thereby. In the event of any conflict
between the terms of a Confirmation and the terms of this Agreement, such
Confirmation shall prevail.

(b)Conditions Precedent to Initial Transaction. Purchaser’s agreement to enter
into the initial Transaction is subject to the satisfaction, immediately prior
to or concurrently with the making of such Transaction, of the following
conditions precedent to the satisfaction of Purchaser in its sole and absolute
discretion:

(i) Delivery of Documents. The following documents, shall have been delivered to
Purchaser:

(A)this Agreement, duly completed and executed by each of the parties hereto;

(B)the Fee Letter, duly completed and executed by each of the parties

thereto;

(C)the Custodial Agreement, duly completed and executed by each of the parties
thereto;

(D)the Account Control Agreement, duly completed and executed by each of the
parties thereto;

(E)the Guaranty, duly completed and executed by each of the parties

thereto;

(F)the Servicing Agreement, duly completed and executed by each of the parties
thereto;

(G)the Servicer Letter, duly completed and executed by each of the parties
thereto;

(H)the Equity Pledge Agreement, duly completed and executed by each of the
parties thereto;

(I)the Declaration of Trust, duly completed and executed by the Share Trustee;

(J)any and all consents and waivers applicable to Seller or to the Purchased
Assets;

24

--------------------------------------------------------------------------------

 

(K)a power of attorney from Seller substantially in the form of Exhibit IV
hereto, duly completed and executed, provided that Purchaser shall not utilize
such power of attorney unless an Event of Default has occurred and is
continuing;

(L)a UCC financing statement for filing in the UCC Filing Jurisdiction of
Seller, naming Seller as “Debtor” and Purchaser as “Secured Party” and
describing as “Collateral” “All assets of Seller, whether now owned or existing
or hereafter acquired or arising and wheresoever located, and all proceeds and
all products thereof’ (the “Seller Financing Statement”);

(M)a UCC financing statement for filing in the UCC Filing Jurisdiction of Equity
Pledgor, naming Equity Pledgor as “Debtor” and Purchaser as “Secured Party” and
describing as “Collateral” all of the items set forth in the definition of
Equity Pledged Collateral (the “Equity Pledgor Financing Statement”);

(N)opinions of outside counsel to the Seller Parties in form and substance
acceptable to Purchaser (including, but not limited to, those relating to
corporate matters, enforceability, applicability of the Investment Company Act
of 1940, security interests, Cayman Islands law matters and Bankruptcy Code safe
harbors (including with respect to the inclusion of Mezzanine Loans as Purchased
Assets));

(O)for each Seller Party, a good standing certificate dated within thirty (30)
calendar days prior to the Closing Date, certified true, correct and complete
copies of the Organizational Documents and certified true, correct and complete
copies of resolutions (or similar authority documents) with respect to the
execution, delivery and performance of the Transaction Documents and each other
document to be delivered by such party from time to time in connection herewith;
and

(P)all such other and further documents and documentation as Purchaser shall
reasonably require.

(ii) Reimbursement of Costs and Expenses. Seller shall have paid, or reimbursed
Purchaser for, all costs and expenses, including but not limited to reasonable
legal fees of outside counsel and due diligence expenses, incurred by Purchaser
in connection with the development, preparation and execution of the Transaction
Documents and any other documents prepared in connection herewith or therewith.

(c)Conditions Precedent to All Transactions. Purchaser’s agreement to enter into
each Transaction (including the initial Transaction) is subject to the
satisfaction (or express waiver by Purchaser in writing) of the following
further conditions precedent to the satisfaction of Purchaser in its sole and
absolute discretion:

25

--------------------------------------------------------------------------------

 

(i)Maximum Facility Purchase Price. The sum of (A) the aggregate outstanding
Purchase Price for all prior outstanding Transactions and (B) the requested
Purchase Price for the pending Transaction shall not exceed an amount equal to
the Maximum Facility Purchase Price both immediately prior to entering into such
Transaction and also after giving effect to the consummation thereof.

(ii)Confirmation. Seller shall have:

(A)no less than ten (10) Business Days (it being acknowledged that Purchaser may
agree to a shorter period on a case-by-case basis) prior to the requested
Purchase Date, given notice to Purchaser of the proposed Transaction;

(B)within a time prior to the proposed Purchase Date acceptable to Purchaser,
delivered a draft completed confirmation substantially in the form of Exhibit II
hereto (a “Confirmation”). The Confirmation shall be signed on or prior to the
Purchase Date by a Responsible Officer of Seller; provided, however. that
Purchaser shall not be liable to Seller if it inadvertently acts on a
Confirmation that has not been signed by a Responsible Officer of Seller;

(C)with respect to each Eligible Asset subject to the pending Transaction,
delivered to Purchaser the documents required pursuant to Exhibit VII hereto in
accordance with the time frames set forth therein; and

(D)[Reserved],

(iii)Delivery to Custodian. Seller shall have delivered to Custodian,

(A)with respect to each Eligible Asset to be sold to Purchaser, the applicable
Custodial Delivery and (B) with respect to each Eligible Asset other than a Wet
Purchased Asset the related Purchased Asset File, in each case, in accordance
with the procedures and time frames set forth in the Custodial Agreement.

(iv)Bailee Trust Receipt. With respect to any Wet Purchased Asset, the related
Bailee shall have issued to Purchaser a Bailee Trust Receipt.

(v)Due Diligence Review. Purchaser shall have completed its due diligence
investigation of the Eligible Assets subject to the pending Transaction and such
other documents, records, agreements, instruments, mortgaged properties or
information relating to such Eligible Assets and, in accordance with Article 28.
each Seller Party, as Purchaser in its sole and absolute discretion deems
appropriate to review and such review shall be satisfactory to Purchaser in its
sole and absolute discretion (the “Pre-Purchase Due Diligence”) and has
determined, in its sole and absolute discretion, to purchase any or all of the
Eligible Assets proposed to be sold to Purchaser by Seller. Purchaser shall
inform Seller of its determination with respect to any such proposed Transaction
solely in accordance with Exhibit VII hereto.

26

--------------------------------------------------------------------------------

 

(vi)Countersigned Confirmation. Purchaser shall have delivered to Seller a
countersigned copy of the related Confirmation described in clause (ii)(A)
above.

(vii)No Default. No Default or Event of Default shall have occurred and be
continuing or will occur immediately after giving effect to the pending
Transaction.

(viii)No Material Adverse Effect. No event shall have occurred and be continuing
which has, or would have, a Material Adverse Effect both immediately prior to
entering into such Transaction and also after giving effect to the consummation
thereof.

(ix)Waiver of Exceptions. Purchaser shall have waived in writing all exceptions
in the related Requested Exceptions Report, as evidenced by Purchaser’s
execution of the Confirmation to which such Requested Exceptions Report is
attached.

(x)Representations and Warranties. The representations and warranties made by
Seller in Article 10 (other than the representations and warranties made
pursuant to Article 10(w) and Exhibit V with respect to Purchased Assets not
subject to the proposed Transaction, unless Seller shall have made any such
representation or warranty with actual Knowledge that it was materially false or
misleading at the time made) shall be true and correct on and as of the Purchase
Date for the pending Transaction with the same force and effect as if made on
and as of such date, provided that, to the extent that any such representation
or warranty related to a specific earlier date set forth therein, it shall be
true and correct as of such earlier date.

(xi)Acknowledgement of Servicer; Servicing Fee. Purchaser shall have received
from Servicer, a written acknowledgement (which may be in the form of an email)
that each Eligible Asset to be sold to Purchaser will be serviced in accordance
with the Servicing Agreement as of the related Purchase Date.

(xii)No Margin Deficit. No unsatisfied Margin Deficit shall exist, either
immediately prior to or after giving effect to the requested Transaction.

(xiii)Receipt of Trust Receipt. Purchaser shall have received from Custodian on
each Purchase Date (other than with respect to a Wet Purchased Asset) a Trust
Receipt accompanied by an Asset Schedule and Exceptions Report (as defined in
the Custodial Agreement) with respect to each Eligible Asset to be sold to
Purchaser, dated the Purchase Date, duly completed and with exceptions
acceptable to Purchaser in its sole discretion in respect of such Eligible
Assets to be purchased hereunder on such Purchase Date.

(xiv)Seller Release Letter. Purchaser shall have received from Seller a Release
Letter covering each Eligible Asset to be sold to Purchaser.

27

--------------------------------------------------------------------------------

 

(xv)No Change in Law. Purchaser shall not have determined that the introduction
of or a change in any Requirement of Law or in the interpretation or
administration of any Requirement of Law has made it unlawful, and no
Governmental Authority shall have asserted that it is unlawful, for Purchaser to
enter into Transactions.

(xvi)[Reserved].

(xvii)Security Interest. Seller shall have taken such other action as Purchaser
shall have reasonably requested in order to transfer the Eligible Assets being
transferred to Purchaser pursuant to this Agreement and to perfect all security
interests granted under this Agreement or any other Transaction Document in
favor of Purchaser as secured party under the UCC with respect to such Eligible
Assets.

(xviii)Availability Period. The related Purchase Date occurs during the
Availability Period.

(xix)Know Your Customer and Sanctions Diligence. Seller shall have completed its
“Know Your Customer” and Sanctions diligence with respect to the related
Borrower, guarantor and related parties and the results of such diligence are
acceptable to Purchaser in its sole and absolute discretion. Purchaser shall
have completed its “Know Your Customer” and Sanctions diligence with respect to
Seller, Guarantor and related parties and the results of such diligence are
acceptable to Purchaser in its sole and absolute discretion.

(xx)True Sale. If such Purchased Asset is acquired by Seller from any Affiliate
of Seller, then Seller shall deliver to Purchaser a true sale opinion from
outside counsel in form and substance reasonably acceptable to Purchaser with
respect to the transfer of such Purchased Asset to Seller from such Affiliate
and any other interim transfers of such Purchased Asset between Affiliates of
Seller.

(xxi)Further Assurances. Purchaser shall have received all such other and
further documents, documentation and legal opinions (including, without
limitation, opinions regarding the perfection of Purchaser’s security interests)
as Purchaser shall have reasonably required.

(xxii)Payment of Funding Fee. Purchaser shall have received payment from Seller
of the applicable Funding Fee then due in respect of such Purchased Asset.

(d)Early Repurchase. Seller shall be entitled to terminate a Transaction on
demand and repurchase the Purchased Asset subject to such Transaction on any
Business Day prior to the Repurchase Date (an “Early Repurchase Date”);
provided, however, that:

(i)no later than five (5) Business Days prior to such Early Repurchase Date,
Seller notifies Purchaser in writing of its intent to terminate such Transaction
and repurchase such Purchased Asset, setting forth the Early Repurchase Date and
identifying with particularity the Purchased Asset to be repurchased on such
Early Repurchase Date, provided that, if the repurchase is for purposes of
Seller’s cure or satisfaction of a Default, Event of Default or Margin Deficit,
then notice may be given no later than 12:00 noon (New York City time) on the
Business Day of such Early Repurchase;

28

--------------------------------------------------------------------------------

 

(ii)no Default (other than any Default of an administrative or immaterial nature
that is susceptible to cure, provided that Seller shall have commenced to cure
such Default and is diligently proceeding to cure the same prior to such Default
becoming an Event of Default) shall have occurred and be continuing both as of
the date notice is delivered pursuant to Article 3(d)(i) above and as of the
applicable Early Repurchase Date, unless such Default is cured contemporaneously
with such repurchase and no other Default continues to exist after such
repurchase;

(iii)no Event of Default shall have occurred and be continuing both as of the
date notice is delivered pursuant to Article 3(d)(i) above and as of the
applicable Early Repurchase Date, unless such Early Repurchase Date takes place
no later than the first (1st) Business Day after the occurrence of such Event of
Default and such Event of Default is cured contemporaneously with such
repurchase and no other Event of Default continues to exist after such
repurchase;

(iv)on such Early Repurchase Date, Seller pays to Purchaser an amount equal to
the Repurchase Price for the applicable Purchased Asset and any other amounts
payable under this Agreement against transfer to Seller or its designated agent
of such Purchased Asset;

(v)any Margin Deficit is cured contemporaneously with such early repurchase; and

(vi)on such Early Repurchase Date, Seller pays to Purchaser any related Exit
Fees and Breakage Costs for such Purchased Asset.

(e)Repurchase on the Repurchase Date. On the Repurchase Date (including any
Early Repurchase Date, so long as the conditions set forth in Article 3(d) are
satisfied) for any Transaction, termination of the Transaction will be effected
by transfer to Seller of the Purchased Assets being repurchased along with any
Income in respect thereof received by Purchaser (and not previously credited or
transferred to, or applied to the obligations of, Seller pursuant to Article 5)
against the simultaneous transfer of the Repurchase Price for such Purchased
Asset to an account of Purchaser; provided that, Purchaser shall have no
obligation to permit Seller to repurchase individual Purchased Assets if an
Event of Default shall have occurred and be continuing. Promptly following such
Repurchase Date for a Purchased Asset and satisfaction of the conditions in the
preceding sentence, and so long as no Event of Default shall have occurred and
be continuing, Purchaser’s right, title and interest in such Purchased Asset and
the related Collateral shall terminate in accordance with Article 7(b).

(f)Availability Period Extensions, (i) Upon the written request of Seller and
provided that all of the extension conditions listed in clause (ii) below
(collectively, the “Availability Period Extension Conditions”) shall have been
satisfied, Purchaser may agree to extend the then-current Availability Period
(each, a “Current Availability Period”) for a period, in each case, not to
exceed twelve (12) months from the expiration date of the Current Availability
Period (each, an “Availability Period Extension”). Purchaser may approve or
disapprove any request for an Availability Period Extension in its sole and
absolute discretion.

29

--------------------------------------------------------------------------------

 

(ii) For purposes of this Article 3(f). the Availability Period Extension
Conditions shall be deemed to have been satisfied if:

(A)Seller shall have delivered to Purchaser written notice of its request to
extend the Current Availability Period at least thirty (30) days, but not more
than three hundred sixty (360) days, prior to the expiration of the Current
Availability Period;

(B)Purchaser shall have received, on or before the expiration of the Current
Availability Period, payment from Seller of all Draw Fees then due and payable
with respect to any Purchased Assets;

(C)no Material Adverse Effect, Margin Deficit, monetary Default, material
non-monetary Default or Event of Default shall have occurred and be continuing
as of the expiration of the Current Availability Period; and

(D)all representations and warranties made by any Seller Party (except to the
extent disclosed on the Requested Exceptions Report approved by Purchaser in
accordance with the terms hereof and other than MTM Representations, unless
Seller shall have made any such representation or warranty with actual Knowledge
that it was materially false or misleading at the time made) in the Transaction
Documents shall be true and correct as of the expiration of the Current
Availability Period with the same force and effect as if made on and as of such
date, provided that, to the extent that any such representation or warranty
related to a specific earlier date set forth therein, it shall be true and
correct as of such earlier date.

(g)Amortization Period Extensions, (i) In the event that Purchaser does not
extend the Current Availability Period in accordance with Article 3(f). upon the
written request of Seller and provided that all of the extension conditions
listed in clause (ii) below (collectively, the “Amortization Period Extension
Conditions”) shall have been satisfied, Purchaser shall extend the then-current
Termination Date (each, a “Current Termination Date”) by twelve (12) months from
the Current Termination Date.

(ii)For purposes of this Article 3(g). the Amortization Period Extension
Conditions shall be deemed to have been satisfied if:

(A)Seller shall have delivered to Purchaser written notice of its request to
extend the Current Termination Date at least thirty (30) days (but not more than
one hundred twenty (120) days) prior to the Current Termination Date, which
notice must contain a certification that Seller has, taking into account the
nature of the Purchased Assets, determined in good faith that market conditions
are not economically favorable for the securitization of the Purchased Assets on
or prior to the Current Termination Date;

30

--------------------------------------------------------------------------------

 

(B)Purchaser shall have received, on or before the Current Termination Date,
payment from Seller of all Draw Fees then due and payable with respect to any
Purchased Assets;

(C)no Material Adverse Effect, Margin Deficit, Default or Event of Default shall
have occurred and be continuing as of the Current Termination Date; and

(D)all representations and warranties made by any Seller Party (except to the
extent disclosed on the Requested Exceptions Report approved by Purchaser in
accordance with the terms hereof and other than MTM Representations, unless
Seller shall have made any such representation or warranty with actual Knowledge
that it was materially false or misleading at the time made) in the Transaction
Documents shall be true and correct as of the Current Termination Date with the
same force and effect as if made on and as of such date, provided that, to the
extent that any such representation or warranty related to a specific earlier
date set forth therein, it shall be true and correct as of such earlier date.

(h)Future Advances, (i) In connection with the making of a Future Advance under
a Future Advance Purchased Asset, Seller may request an increase of the Purchase
Price of such Future Advance Purchased Asset; provided that Seller shall not
request more than one (1) increase with respect to the same Purchased Asset
during any thirty (30) day period. Purchaser may approve or disapprove an
increase in the Purchase Price with respect to any Future Advance that is not an
Approved Future Advance in Purchaser’s sole and absolute discretion.

(ii)With respect to any Approved Future Advance and any other Future Advance
with respect to which Purchaser shall have approved a Purchase Price increase in
accordance with clause (i) above, Purchaser’s funding of such increase shall be
subject to the satisfaction of the following conditions:

(A)at least five (5) Business Days prior to the requested Purchase Price
increase date, Seller shall have requested such increase in writing (which
request may be in the form of a draft amended and restated Confirmation
described in subclause (D) below for the applicable Transaction) and delivered
to Purchaser copies of all documentation submitted by Borrower in connection
with the applicable Future Advance;

(B)the amount of the requested Purchase Price increase is at least $250,000,
unless otherwise agree by Seller and Purchaser;

(C)Purchaser shall have determined in its sole good faith discretion that (1)
there is no monetary or non-monetary default then existing under such Purchased
Asset, (2) all conditions precedent to such Future Advance under the related
Purchased Asset Documents have been duly satisfied (or waived by Seller with the
written approval of Purchaser in accordance with the Purchased Asset Documents)
and (3) any additional conditions imposed by Purchaser with respect to such
Future Advance, as specified in the related Confirmation on the Purchase Date
with respect to Approved Future Advances or on the date of approval thereof with
respect to any Future Advance approved by Purchaser after the Purchase Date in
accordance with the terms hereof, have been duly satisfied;

31

--------------------------------------------------------------------------------

 

(D)delivery by Seller to Purchaser of an amended and restated Confirmation for
the applicable Transaction which reflects the increase in the Purchase Price
signed by a Responsible Officer of Seller (provided, however, that Purchaser
shall not be liable to Seller if it inadvertently acts on a Confirmation that
has not been signed by a Responsible Officer of Seller), and delivery by
Purchaser to Seller of a countersigned copy of such amended and restated
Confirmation;

(E)immediately after giving effect to the requested Purchase Price increase, the
outstanding Purchase Price of such Purchased Asset shall not exceed the updated
Ultimate Maximum Purchase Price of such Purchased Asset set forth on the related
amended and restated Confirmation;

(F)immediately after giving effect to the requested Purchase Price increase, the
outstanding Purchase Price of all Purchased Assets shall not exceed the Maximum
Facility Purchase Price;

(G)no monetary Default, material non-monetary Default or Event of Default shall
have occurred and be continuing as of the related Purchase Price increase date
or will occur as a result of such Purchase Price increase;

(H)no Margin Deficit shall exist immediately prior to or after giving effect to
the requested Purchase Price increase;

(I)all representations and warranties made by any Seller Party (except to the
extent disclosed on the Requested Exceptions Report approved by Purchaser in
accordance with the terms hereof and other than MTM Representations and the
representations and warranties made pursuant to Article 10(w) and Exhibit V with
respect to Purchased Assets not subject to the applicable Transaction, unless
Seller shall have made any such representation or warranty with actual Knowledge
that it was materially false or misleading at the time made) in the Transaction
Documents shall be true and correct on and as of the related Purchase Price
increase date with the same force and effect as if made on and as of such date,
provided that, to the extent that any such representation or warranty related to
a specific earlier date set forth therein, it shall be true and correct as of
such earlier date;

(J)on or prior to the related Purchase Price increase date, Purchaser shall have
received a written certification by Seller stating that all conditions precedent
to the funding of such Future Advance set forth in the related Purchased Asset
Documents and in this Article 3(h)(n) have been satisfied (which may be made via
a representation in the amended and restated Confirmation for the applicable
Transaction described in subclause (C) above);

(K)Seller shall have delivered to Purchaser evidence that all conditions
precedent to such Future Advance under the related Purchased Asset Documents
have been satisfied or will be satisfied as of the related Purchase Price
increase date (or, if any conditions will not be satisfied, written request for
Purchaser’s waiver of such conditions) and such other information and
documentation (including, without limitation, either an updated title policy or
an appropriate date-down endorsement) relating to such Future Advance as
Purchaser may reasonably request; and

32

--------------------------------------------------------------------------------

 

(L)Purchaser shall have received payment from Seller of any applicable Draw Fee
then due in respect of such Purchase Price increase.

(iii)Upon the satisfaction (or express waiver by Purchaser in writing) of all
conditions set forth in Article 3(Tf)(nT as reasonably determined by Purchaser,
Purchaser shall transfer the amount of the Purchase Price increase evidenced by
such amended and restated Confirmation to an account of Seller or, if such
increase is being funded on the same day as the Future Advance is being made to
the related Borrower, directly to the Borrower, the Servicer or any title
company, settlement agent or other Person, as agreed to by Purchaser and Seller.

Seller acknowledges and agrees that, with respect to any Future Advance
Purchased Asset and whether or not Purchaser advances any additional Purchase
Price hereunder, Seller shall advance, as and when required under the related
Purchased Asset Documents, any and all future advance obligations and
commitments thereunder (except upon Purchaser’s ultimate sale or retention, as
applicable, of such Purchased Asset in accordance with Article 14(b)(n)(DT in
which case the obligation will be transferred to the transferee of the Purchased
Asset or to Purchaser, as applicable).

(i) Mandatory Early Repurchase. If the Market Value of any Purchased Asset is
reduced, or is deemed reduced, to zero, then Purchaser may, in its sole and
absolute discretion, deliver written notice to Seller requiring the repurchase
of such Purchased Asset by no later than five (5) Business Days after such
written notice (such date, a “Mandatory Early Repurchase Date”!.

(j) Voluntary Repayments; Margin Excess, (i) Seller may from time to time during
the Availability Period, but not more than one (1) time during any calendar
month, (x) upon two (2) Business Days’ prior written notice to Purchaser,
transfer cash to Purchaser in an amount that does not exceed twenty percent
(20%) of the outstanding Purchase Price at such time or (y) upon thirty (30)
days’ prior written notice to Purchaser, transfer cash to Purchaser in an amount
that does not exceed forty percent (40%) of the outstanding Purchase Price at
such time, in each case, to be applied in reduction of the outstanding Purchase
Price with respect to one or more Purchased Assets as Seller may direct subject
to payment by Seller of any related Breakage Costs in connection with any
repayment of the Purchase Price; provided, however, that no such advance notice
shall be required with respect to any payment made by Seller to cure a Margin
Deficit or Default. For the avoidance of doubt, no Exit Fee will be due in
connection with such voluntary repayment of the Purchase Price.

(ii) Seller may, from time to time during the Availability Period, but not more
than one (1) time per calendar month, to the extent that any Margin Excess
exists with respect to one or more Purchased Assets, request an increase in the
outstanding Purchase Price of such Purchased Asset in an amount that is at least
equal to $250,000, but does not exceed the Margin Excess of such Purchased
Asset, and Purchaser shall fund such increase, within two (2) business days
following such request, subject to the satisfaction of the following conditions:

33

--------------------------------------------------------------------------------

 

(A)delivery by Seller to Purchaser of an amended and restated Confirmation for
the applicable Transaction which reflects the increase in the Purchase Price
signed by a Responsible Officer of Seller (provided, however, that Purchaser
shall not be liable to Seller if it inadvertently acts on a Confirmation that
has not been signed by a Responsible Officer of Seller), and delivery by
Purchaser to Seller of a countersigned copy of such amended and restated
Confirmation;

(B)immediately after giving effect to the requested Purchase Price increase, the
outstanding Purchase Price of all Purchased Assets shall not exceed the Maximum
Facility Purchase Price;

(C)no monetary Default, material non-monetary Default or Event of Default shall
have occurred and be continuing as of the related Purchase Price increase date
or will occur as a result of such Purchase Price increase;

(D)no Margin Deficit Event shall exist immediately prior to or after giving
effect to the requested Purchase Price increase;

(E)all representations and warranties made by any Seller Party (except to the
extent disclosed on the Requested Exceptions Report approved by Purchaser in
accordance with the terms hereof and other than MTM Representations, unless
Seller shall have made any such representation or warranty with actual Knowledge
that it was materially false or misleading at the time made) in the Transaction
Documents shall be true and correct on and as of the related Purchase Price
increase date with the same force and effect as if made on and as of such date,
provided that, to the extent that any such representation or warranty related to
a specific earlier date set forth therein, it shall be true and correct as of
such earlier date; and

(iii) any increase in the outstanding Purchase Price pursuant to clause (ii)
above in excess of the Approved Maximum Purchase Price will be subject to (x)
Purchaser’s approval, which may be granted or denied in Purchaser’s sole and
absolute discretion, (y) payment of a pro-rated Draw Fee and (z) the condition
that no Material Adverse Effect shall have occurred and be continuing.

ARTICLE 4

MARGIN MAINTENANCE

(a)Purchaser may, at its option in its sole and absolute discretion,
re-determine the Market Value for any Purchased Asset in accordance with the
definition of Market Value. If there exists a Margin Deficit in an amount equal
to at least $250,000 with respect to any Purchased Asset, Purchaser may, by
written notice to Seller substantially in the form of Exhibit VIII hereto (a
“Margin Call”), require Seller to make, and Seller shall make in accordance with
Article 4(b). a cash payment in reduction of the outstanding Purchase Price of
such Purchased Asset so that after giving effect to such payment, no Margin
Deficit shall exist with respect to such Purchased Asset.

34

--------------------------------------------------------------------------------

 

(b)If a Margin Call is given by Purchaser under Article 4(a) on any Business Day
at or prior to 10:00 a.m. (New York City time), Seller shall cure the related
Margin Deficit as provided in Article 4(a) by no later than 3:00 p.m. (New York
City time) on the immediately following Business Day. For the avoidance of
doubt, if a Margin Call is given by Purchaser under Article 4(a) on any Business
Day after 10:00 a.m. (New York City time), such Margin Call shall be considered
given prior to such time on the immediately following Business Day.

(c)The failure or delay by Purchaser, on any one or more occasions, to exercise
its rights under this Article 4 shall not change or alter the terms and
conditions or limit or waive the right of Purchaser to do so at a later date or
in any way create additional rights for Seller.

ARTICLE 5

PAYMENTS: COLLECTION ACCOUNT

(a)Unless otherwise mutually agreed in writing, all transfers of funds to be
made by Seller hereunder shall be made in Dollars, in immediately available
funds, without deduction, set-off or counterclaim.

(b)All payments required to be made directly to Purchaser shall be made in
accordance with the wiring instructions set forth below (or such other wire
instructions provided by Purchaser to Seller in writing), not later than 2:00
p.m. (New York City time)(or such other time set forth herein with respect to
such payment), on the date on which such payment shall become due (and each such
payment made after such time shall be deemed to have been made on the next
succeeding Business Day).


35

--------------------------------------------------------------------------------

 

 

Bank Name:

 

Address:

 

ABA Number:

Bank of New York

DDA Number:

Mellon New York, NY

Account Name:

021-000-018 GLA

Reference:

111569 BHQ

Attention:

BBPLC LNBR Firm Cash W/H Gest

USD TPG Repo Warehouse Whole Loan Operations

 

(c)Concurrently with the execution and delivery of this Agreement, Seller shall
establish a segregated interest bearing deposit account (the “Collection
Account”) in the name of Seller for the benefit of Purchaser at Account Bank.
The Collection Account shall be subject to the Account Control Agreement in
favor of Purchaser.

(d)Seller shall cause Servicer to promptly remit, and in any event no later than
two (2) Business Days after receipt thereof, all Income in respect of the
Purchased Assets either (x) directly into the Collection Account or (y) directly
into the Servicer Account and no later than two (2) Business Days prior to each
Remittance Date, from the Servicer Account to the Collection Account. In
furtherance of the foregoing, Seller shall cause each Servicer to execute and
deliver a Servicer Letter in accordance with Article 29(e). If any Seller Party
or any Affiliate thereof shall receive any Income with respect to a Purchased
Asset other than by remittance from the Collection Account in accordance with
the following sentence, such party shall (and Seller shall cause such party to)
promptly (and in any case within two (2) Business Days after receipt thereof)
remit such amounts directly into the Collection Account. Amounts in the
Collection Account shall be remitted by Account Bank in accordance with the
provisions of Articles 5(e) and 5(f).

(e)So long as no Event of Default shall have occurred and be continuing, Account
Bank shall remit all amounts in the Collection Account to, or at the direction
of, Seller. Notwithstanding the foregoing, Seller shall pay to Purchaser (and
shall not permit Account Bank to remit from the Collection Account to Seller or
any other Person (other than Purchaser), and shall cause Account Bank to
promptly (and in any case within two (2) Business Days after receipt thereof)
remit to Purchaser) (i) first, to the extent Income is applied to reduce the
outstanding principal balance of any Purchased Asset, an amount equal to the
product of (x) the amount of such Principal Payment multiplied by (y) the
Purchase Price Percentage for such Purchased Asset to be applied to the
outstanding Purchase Price for such Purchased Asset and (ii) second, subject to
reduction to account for any distributions that are required in connection with
Seller’s ultimate beneficial owner’s REIT requirements (provided that, such
reduction shall be in the minimum amount necessary to enable (disregarding the
ability of such beneficial owner to make consent dividends within the meaning of
Section 565 of the Internal Revenue Code) such beneficial owner to maintain REIT
Status and with respect to any such reduction Seller shall deliver to Purchaser
a certificate signed by a Responsible Officer of Seller containing all
information and calculations reasonably necessary for determining compliance
with the foregoing), beginning on the first day of the second (2nd) Amortization
Period, all Income from the Purchased Assets toward the accrued and unpaid
Purchase Price Differential and other amounts that are due and owing to
Purchaser under the Transaction Documents and, any remaining Income to the
Repurchase Price for all remaining Purchased Assets on a pro rata basis based on
outstanding Purchase Price.


36

--------------------------------------------------------------------------------

 

(f)Upon receipt of notice from Purchaser that an Event of Default shall have
occurred and be continuing, and so long as Purchaser has not withdrawn such
notice, Account Bank shall cease remitting funds to, or at the direction of,
Seller pursuant to Article 5(e) and shall instead remit, on each Business Day
beginning on the Business Day after receipt of such notice from Purchaser, all
amounts on deposit in the Collection Account as of the prior Business Day to
Purchaser for application to the Repurchase Obligations in such order of
priority as Purchaser shall determine in its sole and absolute discretion until
the Repurchase Obligations have been paid in full, provided, that the excess, if
any, after payment in full of the Repurchase Obligations (and after retaining
amounts to satisfy obligations under the Transaction Documents that Purchaser
determines, in its reasonable discretion, are likely to arise) shall be promptly
remitted to Seller.

(g)On each Remittance Date, Seller shall pay to Purchaser all accrued and unpaid
Purchase Price Differential as of such Remittance Date.

(h)Any amounts paid toward the Repurchase Price for any Purchased Asset shall be
applied by Purchaser to any items constituting the Repurchase Price thereof in
such order of priority as Purchaser shall determine in its sole and absolute
discretion.

ARTICLE 6

REQUIREMENTS OF LAW: ALTERNATIVE RATE

(a)Requirements of Law, (i) Notwithstanding any other provision herein, if the
adoption of or any change in any Requirement of Law or in the interpretation or
application thereof shall make it unlawful for Purchaser (A) to enter into
Transactions as contemplated by the Transaction Documents, then any commitment
of Purchaser hereunder to enter into any Transaction shall forthwith be
canceled, (B) to maintain or continue any Transaction and Purchaser does not
have any commercially reasonable means of complying with Requirements of Law
other than to terminate such Transaction after exercising commercially
reasonable efforts to comply with such Requirements of Law without having to
terminate such Transaction (including, if applicable, by converting the
Transaction to an Alternate Rate Transaction pursuant to Article 6(b)). then a
Repurchase Date for such Transaction shall occur on (x) the next Remittance Date
occurring no earlier than ten (10) Business Days after delivery of written
notice thereof from Purchaser to Seller or (y) such earlier date as may be
required by law or (C) to accrue Purchase Price Differential based on the
Applicable Index, then each Transaction then outstanding shall be converted
automatically to, in the case of each LIBOR Transaction, a Prime Rate
Transaction (or, to the extent then available, the Alternative Rate) and, in the
case of each Alternative Rate Transaction, a Prime Rate Transaction (or, to the
extent then available, a different Alternative Rate), in each case on the next
Pricing Rate Determination Date or within such earlier period as may be required
by law. Seller shall pay to Purchaser any applicable Breakage Costs in
connection with any such conversion of a Transaction. In exercising its rights
under this Article 6(a)(i). Purchaser shall exercise its rights and remedies in
a manner which is consistent with other similar agreements with other similarly
situated counterparties covered by the same group within Purchaser. In addition,
Purchaser will provide Seller with written notice promptly after any such
determination under this Article 6(a)(i) is made.

37

--------------------------------------------------------------------------------

 

(ii)If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof by any Governmental Authority or
compliance by Purchaser with any request or directive (whether or not having the
force of law) from any central bank or other Governmental Authority having
jurisdiction over Purchaser made subsequent to the date hereof:

(A)shall subject Purchaser to Tax with respect to the Transaction Documents, any
Purchased Asset or any Transaction (other than (x) Indemnified Taxes and (y)
Excluded Taxes);

(B)shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of Purchaser that is
not otherwise included in the determination of the Applicable Index hereunder;
or

(C)shall impose on Purchaser any other condition (excluding, for the avoidance
of doubt, any Tax);

and the result of any of the foregoing is to increase the cost to Purchaser, by
an amount that Purchaser deems, in the exercise of its reasonable business
judgment, to be material, of entering into, continuing or maintaining
Transactions or to reduce in any material respect any amount receivable under
the Transaction Documents in respect thereof; then, in any such case, Seller
shall promptly pay Purchaser, upon its receipt of a written demand from
Purchaser, any additional amounts necessary to compensate Purchaser for such
increased cost or reduced amount receivable. In exercising its rights under this
Article 6(a)(iiL Purchaser shall exercise its rights and remedies in a manner
which is consistent with other similar agreements with other similarly situated
counterparties covered by the same group within Purchaser. In addition,
Purchaser will provide Seller with written notice as soon as practical of any
demand for any additional amounts payable by Seller under this Article 6(a)(ii).
Such notification as to the calculation of any additional amounts payable
pursuant to this subsection shall be submitted by Purchaser to Seller and shall
be conclusive evidence of such additional amounts absent manifest error. This
covenant shall survive the termination of this Agreement and the repurchase by
Seller of any or all of the Purchased Assets.

(iii)If Purchaser shall have reasonably determined that the adoption of or any
change in any Requirement of Law regarding capital adequacy or in the
interpretation or application thereof or compliance by Purchaser or any
corporation controlling Purchaser with any request or directive regarding
capital adequacy (whether or not having the force of law) from any Governmental
Authority made subsequent to the date hereof has, or will have, the effect of
reducing the rate of return on Purchaser’s or such corporation’s capital as a
consequence of its obligations hereunder to a level below that which Purchaser
or such corporation could have achieved but for such adoption, change or
compliance (taking into consideration Purchaser’s or such corporation’s policies
with respect to capital adequacy) by an amount deemed by Purchaser in the
exercise of its reasonable

38

--------------------------------------------------------------------------------

 

business judgment, to be material, then from time to time, after submission by
Purchaser to Seller of a written request therefor, Seller shall pay to Purchaser
such additional amount or amounts as will compensate Purchaser for such
reduction. In exercising its rights under this Article 6(a)(ni\ Purchaser shall
exercise its rights and remedies in a manner which is consistent with other
similar agreements with other similarly situated counterparties covered by the
same group within Purchaser. In addition, Purchaser will provide Seller with
written notice as soon as practical of any demand for any additional amounts
payable by Seller under this Article 6(a)(ni). Such notification as to the
calculation of any additional amounts payable pursuant to this subsection shall
be submitted by Purchaser to Seller and shall be conclusive evidence of such
additional amounts absent manifest error. With respect to any amount payable by
Purchaser under this Article 6(a)(ni). this covenant shall survive for a period
of twelve (12) months from the date of the incurrence of such increased costs or
reduced amount receivable and Seller shall have no further obligation hereunder
with respect to such increased costs or reduced amount.

(b)Alternative Rate. If on or prior to the Pricing Rate Determination Date for
any Pricing Rate Period with respect to any Transaction, Purchaser shall have
determined in the exercise of its commercially reasonable business judgment
(which determination shall be conclusive and binding upon Seller absent manifest
error) that (i) by reason of circumstances affecting the relevant market,
adequate and reasonable means do not exist for ascertaining the Applicable Index
for such Pricing Rate Period, (ii) the Applicable Index is likely to, or has,
become unavailable or become an inappropriate index for the calculation of
floating rates on loans, (iii) the Applicable Index determined or to be
determined for such Pricing Rate Period will not adequately and fairly reflect
the cost to Purchaser (as determined and certified by Purchaser) of making or
maintaining Transactions during such Pricing Rate Period or (iv) the Applicable
Index is no longer the industry standard floating rate index, Purchaser shall
give notice thereof to Seller as soon as practicable thereafter; provided, that
Purchaser shall exercise its rights under this Article 6(b) in a manner which is
consistent with other similar agreements with other similarly situated
counterparties covered by the same group within Purchaser. Such notice, if
given, shall set forth the affected Transactions, the floating rate index
selected by Purchaser that Purchaser intends to use as an alternative to the
Applicable Index for Seller and similarly situated counterparties covered by the
same group within Purchaser (the “Alternative Rate”). If such notice is given,
each affected Transaction shall be converted automatically to an Alternative
Rate Transaction with its Pricing Rate determined with reference to the
Alternative Rate set forth in such notice.

ARTICLE 7
SECURITY INTEREST

(a)Purchaser and Seller intend that the Transactions hereunder be sales to
Purchaser of the Purchased Assets and not loans from Purchaser to Seller secured
by the Purchased Assets (other than for U.S. federal, state and local income and
franchise Tax and accounting purposes more fully described in Article 23(g)).
However, in order to preserve Purchaser’s rights under the Transaction
Documents, in the event that, other than for such Tax purposes, a court or other
forum re-characterizes the Transactions hereunder as other than sales, and as
security for the

39

--------------------------------------------------------------------------------

 

performance by Seller of all of Seller’s obligations to Purchaser under the
Transaction Documents and the Transactions entered into hereunder, or in the
event that a transfer of a Purchased Asset is otherwise ineffective to effect an
outright transfer of such Purchased Asset to Purchaser, Seller hereby assigns,
by way of security, pledges, charges, mortgages and grants a security interest
in all of its right, title and interest in, to and under the Collateral, whether
now owned or hereafter acquired, now existing or hereafter created and wherever
located, to Purchaser to secure the payment of the Repurchase Price on all
Transactions to which it is a party and all other amounts owing by it to
Purchaser hereunder, including, without limitation, amounts owing pursuant to
Article 27. and under the other Transaction Documents (collectively, the
“Repurchase Obligations”). Seller agrees to mark its books and records and to
update its register of mortgages and charges, to evidence the interests granted
to Purchaser hereunder. For purposes of this Agreement, “Collateral” shall mean:

(i)the Collection Account and the Servicer Account and all monies from time to
time on deposit in the Collection Account and the Servicer Account and any and
all replacements, substitutions, distributions on, income relating to or
proceeds of any and all of the foregoing; and

(ii)the Purchased Items.

(b)Purchaser’s security interest in the Collateral shall terminate only upon
satisfaction of the Repurchase Obligations, provided that, so long as no Event
of Default shall be continuing, Purchaser’s security interest with respect to
any Purchased Asset shall terminate automatically effective upon the repurchase
thereof in accordance with the terms of this Agreement and receipt by Purchaser
of the Repurchase Price therefor. Upon such satisfaction and upon request by
Seller, Purchaser shall, at Seller’s sole expense, deliver to Seller such UCC
termination statements and other release documents as may be commercially
reasonable and return the Purchased Assets to Seller and reconvey the Purchased
Items to Seller and release its security interest in the Collateral, such
release to be effective automatically without requiring any further action by
any party. For purposes of the grant of the security interest pursuant to this
Article 7. this Agreement shall be deemed to constitute a security agreement
under the New York Uniform Commercial Code (the “UCC”). Purchaser shall have all
of the rights and may exercise all of the remedies of a secured creditor under
the UCC and the other laws of the State of New York. In furtherance of the
foregoing, (i) Purchaser, at Seller’s sole cost and expense, as applicable,
shall cause to be filed in such locations as may be necessary to perfect and
maintain perfection and priority of the security interest granted hereby, UCC
financing statements and continuation statements (collectively, the “Filings”),
and shall forward copies of such Filings to Seller upon completion thereof, and
(ii) Seller shall from time to time take such further actions as may be
reasonably requested by Purchaser to maintain and continue the perfection and
priority of the security interest granted hereby (including marking its records
and files to evidence the interests granted to Purchaser hereunder).
Notwithstanding the foregoing, the Repurchase Obligations shall be full recourse
to Seller.

(c)Seller acknowledges that it has no rights to service the Purchased Assets but
only has rights granted to it pursuant to Article 29. Without limiting the
generality of the foregoing and the grant of a security interest in Article
7(a). and in the event that Seller is deemed by a court, other forum or
otherwise to retain any residual Servicing Rights (notwithstanding that such

40

--------------------------------------------------------------------------------

 

Servicing Rights are Purchased Items hereunder), and for the avoidance of doubt,
Seller hereby acknowledges and agrees that the Servicing Rights constitute
Collateral hereunder for all purposes. The foregoing provision is intended to
constitute a security agreement or other arrangement or other credit enhancement
related to the Agreement and Transactions hereunder as defined under Sections
101(47)(v) and 741(7)(x) of the Bankruptcy Code.

(d)Seller agrees, to the extent permitted by any Requirement of Law, that
neither it nor anyone claiming through or under it will set up, claim or seek to
take advantage of any appraisement, valuation, stay, extension or redemption law
now or hereafter in force in any locality where any Purchased Asset or Mortgaged
Property may be situated in order to prevent, hinder or delay the enforcement or
foreclosure of this Agreement, or the absolute sale of any of the Purchased
Assets, or the final and absolute putting into possession thereof, immediately
after such sale, of the purchasers thereof, and Seller, for itself and all who
may at any time claim through or under it, hereby waives, to the full extent
that it may be lawful so to do, the benefit of all such laws and any and all
right to have any of the properties or assets constituting the Purchased Assets
marshaled upon any such sale, and agrees that Purchaser or any court having
jurisdiction to foreclose the security interests granted in this Agreement may
sell the Purchased Assets as an entirety or in such parcels as Purchaser or such
court may determine.

ARTICLE 8

TRANSFER AND CUSTODY

(a)On the Purchase Date for each Transaction, ownership of the related Purchased
Assets and other Purchased Items shall be transferred to Purchaser or its
designee (including the Custodian and/or the Bailee) against the simultaneous
transfer of the Purchase Price for such Purchased Asset in immediately available
funds to an account of Seller (or an account directed by Seller) specified in
the Confirmation relating to such Transaction.

(b)Seller shall deposit the Purchased Asset Files representing the Purchased
Assets, or direct that the Purchased Asset Files be deposited directly
(including, with respect to any Wet Purchased Asset, by Bailee), with the
Custodian in accordance with the Custodial Agreement. The Purchased Asset Files
shall be maintained in accordance with the Custodial Agreement. If a Purchased
Asset File is not delivered to Purchaser or its designee (including the
Custodian), such Purchased Asset File shall be held in trust by Seller or its
designee for the benefit of Purchaser as the owner thereof. Seller or its
designee shall maintain a copy of the Purchased Asset File and the originals of
the Purchased Asset File not delivered to Purchaser or its designee (including
the Custodian). The possession of the Purchased Asset File by Seller or its
designee is at the will of Purchaser for the sole purpose of servicing the
related Purchased Asset, and such retention and possession by Seller or its
designee is in a custodial capacity only. The books and records (including,
without limitation, any computer records or tapes) of Seller or its designee
shall be marked appropriately to reflect clearly the sale, subject to the terms
and conditions of this Agreement, of the related Purchased Asset to Purchaser.
Seller or its designee (including the Custodian or, in the case of any Wet
Purchased Asset, Bailee) shall release its custody of the Purchased Asset File
only in accordance with a written request acknowledged in writing by Purchaser
and otherwise in accordance with the Custodial Agreement (or, in the case of the
Bailee with respect to any Wet Purchased Asset, in accordance with the related
Bailee Letter).

41

--------------------------------------------------------------------------------

 

(c)From time to time, Seller shall forward to the Custodian, with copy to
Purchaser, additional original documents or additional documents evidencing any
assumption, modification, consolidation or extension of a Purchased Asset
approved in accordance with the terms of this Agreement, and upon receipt of any
such other documents (which shall be clearly marked as to which Purchased Asset
File such documents relate), Custodian will be required to hold such other
documents in the related Purchased Asset File in accordance with the Custodial
Agreement.

ARTICLE 9

SALE. TRANSFER. HYPOTHECATION OR PLEDGE OF PURCHASED ASSETS

(a)Title to each Purchased Assets shall pass to Purchaser on the related
Purchase Date, and Purchaser shall have free and unrestricted use of each
Purchased Asset, subject, however, to the terms of this Agreement. Nothing in
this Agreement or any other Transaction Document shall preclude Purchaser from
engaging, at Purchaser’s sole cost and expense, in repurchase transactions with
the Purchased Assets or otherwise selling, transferring, pledging, repledging,
hypothecating or rehypothecating the Purchased Assets, all on terms that
Purchaser may determine in its sole and absolute discretion in conformity with
the terms and conditions of the Purchased Asset Documents including eligibility
requirements, qualified transferee requirements or the like; provided that, so
long as no monetary Default, material non-monetary Default or Event of Default
exists, without the prior written consent of Seller (not to be unreasonably
withheld, conditioned or delayed) (i) Purchaser may not engage in repurchase
transactions or sell, transfer, pledge, repledge, hypothecate or rehypothecate
the Purchased Assets to any Direct Competitor or to any Affiliate of a Borrower
under the Purchased Asset Documents to the extent readily identifiable as such
on the basis of its name, (ii) Purchaser may only engage in repurchase
transactions or sell, transfer, pledge, charge, mortgage, repledge, hypothecate
or rehypothecate the Purchased Assets to a Qualified Transferee, (iii) unless a
default, event of default or similar event has occurred under any such
transaction, Seller shall only be required to interface with Purchaser with
respect to the Transaction Documents and Barclays Bank PLC or an Affiliate
thereof shall retain all decision-making authority and discretion under the
Transaction Documents with respect to the Purchased Assets and (iv) no such
sale, transfer, pledge, repledge, hypothecation or rehypothecation transaction
shall relieve Purchaser of its obligations to transfer the same Purchased Assets
to Seller pursuant to Article 3 or of Purchaser’s obligation to apply amounts to
the Repurchase Obligations in accordance with Article 5 or otherwise affect the
rights, obligations and remedies of any party to this Agreement.

(b)Nothing contained in this Agreement or any other Transaction Document shall
obligate Purchaser to segregate any Purchased Asset delivered to Purchaser by
Seller. Except to the extent expressly set forth in this Agreement or any other
Transaction Document, no Purchased Asset shall remain in the custody of Seller
or any Affiliate of Seller.

42

--------------------------------------------------------------------------------

 

ARTICLE 10

REPRESENTATIONS AND WARRANTIES

Seller represents and warrants to Purchaser as of the date hereof and as of each
Purchase Date and covenants that at all times while this Agreement or any
Transaction is in effect as follows:

(a)Organization. Seller (i) is duly incorporated, validly existing and in good
standing under the laws and regulations of the jurisdiction of its
incorporation, (ii) has the power to own and hold the assets it purports to own
and hold, and to carry on its business as now being conducted and proposed to be
conducted and (iii) has the power to execute, deliver, and perform its
obligations under this Agreement and the other Transaction Documents.

(b)Authority. Seller represents that (i) it is duly authorized to execute and
deliver the Transaction Documents to which it is a party, to enter into the
Transactions contemplated hereunder and to perform its obligations under the
Transaction Documents, and has taken all necessary action to authorize such
execution, delivery and performance, and (ii) each person signing any
Transaction Document on its behalf is duly authorized to do so on its behalf.

(c)Due Execution and Delivery: Consideration. The Transaction Documents to which
it is a party have been or will be duly executed and delivered by Seller, for
good and valuable consideration.

(d)Enforceability. The Transaction Documents constitute the legal, valid and
binding obligations of Seller, enforceable against Seller in accordance with
their respective terms subject to bankruptcy, insolvency, and other limitations
on creditors’ rights generally and to equitable principles.

(e)Approvals and Consents. No consent, approval or other action of, or filing
by, Seller with any Governmental Authority or any other Person is required to
authorize, or is otherwise required in connection with, the execution, delivery
and performance of any of the Transaction Documents (other than consents,
approvals and filings that have been obtained or made, as applicable, and any
such consents, approvals and filings that have been obtained are in full force
and effect).

(f)Licenses and Permits. Seller is duly licensed, qualified and in good standing
(to the extent such concept exists in such jurisdiction) in every jurisdiction
where such licensing, qualification or standing is necessary, and has all
material licenses, permits and other consents that are necessary, for the
transaction of Seller’s business or the acquisition, origination (if
applicable), ownership or sale of any Purchased Asset or other Purchased Item.

(g)[Reserved!.

(h)Non-Contravention. Neither the execution and delivery of the Transaction
Documents, nor consummation by Seller of the transactions contemplated by the
Transaction Documents (or any of them), nor compliance by Seller with the terms,
conditions and provisions of the Transaction Documents (or any of them) will
conflict with or result in a breach of any of

43

--------------------------------------------------------------------------------

 

the terms, conditions or provisions of (i) the Organizational Documents of
Seller, (ii) any agreement by which Seller is bound or to which any assets of
Seller are subject or constitute a default thereunder, or result thereunder in
the creation or imposition of any Lien upon any of the assets of Seller, other
than pursuant to the Transaction Documents, (iii) any judgment or order, writ,
injunction, decree or demand of any court applicable to Seller, or (iv) any
Requirement of Law.

(i)Litigation/Proceedings. Except as otherwise disclosed in writing to
Purchaser, there is no action, suit, proceeding, investigation, or arbitration
pending or, to the Knowledge of Seller, threatened in writing against any Seller
Party, or any of their respective Affiliates or assets that (i) questions or
challenges the validity or enforceability of any of the Transaction Documents or
any action to be taken in connection with the transactions contemplated thereby,
(ii) makes a claim in an aggregate amount greater than the Litigation Threshold
or (iii) which, individually or in the aggregate, if adversely determined would
be reasonably likely to have a Material Adverse Effect.

(j)No Outstanding Judgments. Except as otherwise disclosed in writing to
Purchaser, there are no judgments against any Seller Party unsatisfied of record
or docketed in any court located in the United States of America which, in the
aggregate (x) require the payment of money in an amount at least equal to the
applicable Litigation Threshold or (y) could be reasonably likely to have a
Material Adverse Effect.

(k)No Bankruptcies. No Act of Insolvency has ever occurred with respect to any
Seller Party.

(l)Compliance with Law. Seller is in compliance in all material respects with
all Requirements of Law (other than any Requirements of Law expressly covered
elsewhere in this Article 10). Except as disclosed in writing to Purchaser, no
Seller Party or any Subsidiary thereof is in default with respect to any
judgment, order, writ, injunction, decree, rule or regulation of any arbitrator
or Governmental Authority which default, in the aggregate (x) is with respect to
any amount at least equal to the applicable Litigation Threshold or (y) could be
reasonably likely to have a Material Adverse Effect.

(m)Acting as Principal. Seller is engaging in the Transactions as principal.

(n)No Broker. Seller has not dealt with any broker, investment banker, agent, or
other Person (other than Purchaser or an Affiliate of Purchaser) who may be
entitled to any commission or compensation in connection with the sale of any
Purchased Asset to Purchaser pursuant to any of the Transaction Documents.

(o)No Default. As of the date of this Agreement and as of each Purchase Date, no
Default has occurred and is continuing which has not been disclosed to Purchaser
in writing. At all times while this Agreement and any Transaction thereunder is
in effect, no Event of Default, or to Seller’s Knowledge, Default has occurred
and is continuing which has not been disclosed to Purchaser in writing.

44

--------------------------------------------------------------------------------

 

(p)[Reserved!.

(q)No Material Adverse Effect. As of the date hereof and as of the Purchase Date
for any Transaction, except as otherwise disclosed in advance to Purchaser in
writing, Seller has no knowledge of any actual or prospective development, event
or other fact that could reasonably be expected to have a Material Adverse
Effect.

(r)No Adverse Selection. No Purchased Asset under this Agreement has been
selected by Seller so as to affect adversely the interests of Purchaser.

(s)Full and Accurate Disclosure. All information, reports, statements, exhibits,
schedules and certificates (i) furnished in writing by or on behalf of any
Seller Party in connection with the negotiation, preparation or delivery of the
Transaction Documents, or after the date hereof pursuant to the terms of any
Transaction Document or (ii) included in any Transaction Document (in each case
of the foregoing, other than information of a general economic or
industry-specific nature), when taken as a whole, do not and will not, contain
any untrue statement of a material fact or omit to state a material fact
necessary to make the statements contained therein not misleading in light of
the circumstances under which they were made, or (in the case of projections) is
or will be based on reasonable estimates, on the date as of which such
information is stated or certified, it being understood that such projections
may vary from actual results and that such variances may be material.

(t)Financial Information. All written financial data concerning the Seller
Parties, the Purchased Asset and the other Purchased Items that has been
delivered by or on behalf of any Seller Party to Purchaser (in each case, other
than financial estimates, forecasts and other forward looking information, pro
forma financial information and information of a general economic or
industry-specific nature), when taken as a whole, is true, correct and complete
in all material respects. All financial data concerning the Seller Parties has
been prepared fairly in accordance with GAAP consistently applied. All financial
data concerning the Purchased Asset and the other Purchased Items that was
prepared by any Seller has been prepared in accordance with standard industry
practices. Since the delivery of such data, except as otherwise disclosed in
writing to Purchaser, there has been no change in the financial position of the
Seller Parties, or, to Seller’s Knowledge, the Purchased Assets and the other
Purchased Items or in the results of operations of any Seller Party, which
change is reasonably likely to result in a Material Adverse Effect.

(u)Authorized Representatives. The duly authorized representatives of Seller are
listed on, and true signatures of such authorized representatives are set forth
on, Exhibit III hereto, or such other most recent list of authorized
representatives substantially in the form of Exhibit III hereto as Seller may
from time to time deliver to Purchaser.

(v)Chief Executive Office; Jurisdiction of Incorporation; Location of Books and
Records. Each Seller Party’s chief executive office is located at the address
for notices specified for such Seller Party on Exhibit T unless such Seller
Party has provided a new chief executive office address to Purchaser in writing.
Seller’s jurisdiction of incorporation is the Cayman Islands. The location where
Seller keeps its books and records, including all computer tapes and records
relating to the Collateral, is its chief executive office.

45

--------------------------------------------------------------------------------

 

(w)Representations and Warranties Regarding the Purchased Assets. Each of the
representations and warranties made in respect of the Purchased Assets pursuant
to Exhibit V are true and correct in all material respects (except to the extent
set forth in the Requested Exceptions Report approved by Purchaser and other
than MTM Representations unless Seller shall have made any such representation
or warranty with actual Knowledge that it was materially false or misleading at
the time made).

(x)Good Title to Purchased Asset. Immediately prior to the purchase of any
Purchased Asset and other Purchased Items by Purchaser from Seller, except as
expressly permitted by the Transaction Documents, (i) such Purchased Asset and
other Purchased Items are free and clear of any Lien or impediment to transfer
(including any “adverse claim” as defined in Article 8-102(a)(l) of the UCC)
(other than any such Lien or impediment to transfer that is created pursuant to
the Transaction Documents or released simultaneously with such purchase), (ii)
such Purchased Asset and other Purchased Items are not subject to any right of
set-off, any prior sale, transfer or assignment, or any agreement by Seller to
assign, convey or transfer such Purchased Asset and other Purchased Items, in
each case, in whole or in part (other than any Lien created pursuant to the
Transaction Documents), (iii) Seller is the record and beneficial owner of, and
had good and marketable title to, and the right to sell and transfer, such
Purchased Asset and other Purchased Items to Purchaser, and (iv) subject to any
consent or qualified transferee requirements set forth in the Purchased Asset
Documents and disclosed to Purchaser in writing in accordance with the
procedures set forth on Exhibit VII prior to the related Purchase Date, Seller
has the right to sell and transfer such Purchased Asset and other Purchased
Items to Purchaser. Upon the purchase of any Purchased Asset and other Purchased
Items by Purchaser from Seller, Purchaser shall be the sole owner of such
Purchased Asset and other Purchased Items free from any adverse claim, subject
to the rights of Seller pursuant to the terms of this Agreement and the other
Transaction Documents.

(y)No Encumbrances. There are (i) no outstanding rights, options, warrants or
agreements on the part of Seller for a purchase, sale or issuance, in connection
with any Purchased Asset or other Purchased Item, (ii) no agreements on the part
of Seller to issue, sell or distribute any Purchased Asset or other Purchased
Item and (iii) no obligations on the part of Seller (contingent or otherwise) to
purchase, redeem or otherwise acquire any securities or interest therein, in
each case, except as contemplated by the Transaction Documents.

(z)Security Interest Matters.

(i)The provisions of the Transaction Documents are effective to either (x)
constitute a sale of Purchased Items to Purchaser (other than for United States
federal, state and local income and franchise tax purposes and for accounting
purposes) or (y) create in favor of Purchaser a legal, valid and enforceable
first priority “security interest” (as defined in Section l-201(b)(35) of the
UCC) in all rights, title and interest of Seller in, to and under the
Collateral.

(ii)Upon possession by Custodian or Bailee pursuant to a Bailee Letter of each
Promissory Note or Participation Certificate, endorsed in blank by a duly
authorized officer of Seller, Purchaser shall have a legal, valid, enforceable
and fully perfected first priority security interest in all right, title and
interest of Seller in such Promissory Note or Participation Certificate, as
applicable.

46

--------------------------------------------------------------------------------

 

(iii)Upon the filing of the UCC Financing Statements in the applicable UCC
Filing Jurisdiction, Purchaser shall have a legal, valid, enforceable and fully
perfected first priority security interest in that portion of the Collateral or
the Equity Pledged Collateral, as applicable, in which a security interest can
be perfected under the UCC by the filing of financing statements.

(iv)Upon execution and delivery of the Account Control Agreement, Purchaser
shall either be the owner of, or have a legal, valid, enforceable and fully
perfected first priority security interest in, the Collection Account and all
funds at any time credited thereto.

(aa)Solvency; No Fraudulent Transfer. Seller has adequate capital for the normal
obligations foreseeable in a business of its size and character and in light of
its contemplated business operations. Seller is generally able to pay, and is
paying, its debts as they come due. Neither the Transaction Documents nor any
Transaction are entered into in contemplation of insolvency or with intent to
hinder, delay or defraud any of Seller’s creditors. As of each Purchase Date,
Seller is not insolvent within the meaning of 11 U.S.C. Section 101(32) or any
successor provision thereto and the transfer and sale of related Purchased
Assets on such Purchase Date pursuant hereto and the obligation to repurchase
such Purchased Assets (i) will not cause the liabilities of Seller to exceed the
assets of Seller, (ii) will not result in Seller having unreasonably small
capital, and (iii) will not result in debts that would be beyond Seller’s
ability to pay as the same mature. Seller has only entered into agreements on
terms that would be considered arm’s length and otherwise on terms consistent
with other similar agreements with other similarly situated entities.

(bb) No Reliance. Seller has made its own independent decisions to enter into
the Transaction Documents and each Transaction and as to whether such
Transaction is appropriate and proper for it based upon its own judgment and
upon advice from such advisors (including without limitation, legal counsel and
accountants) as it has deemed necessary. Seller is not relying upon any advice
from Purchaser as to any aspect of the Transactions, including without
limitation, the legal, accounting or tax treatment of the Transactions.

(cc) Investment Company Act. Seller is not required to register as an
“investment company,” and is not a company “controlled by an investment
company,” within the meaning of the Investment Company Act of 1940, as amended.

(dd) Taxes. Seller has filed or caused to be filed all required U.S. federal and
other material tax returns that would be delinquent if they had not been filed
on or before the date hereof and has paid all material taxes shown to be due and
payable on or before the date hereof on such returns or on any assessments made
against it or any of its property and all other material taxes, fees or other
charges imposed on it and any of its assets by any Governmental Authority except
for any such taxes as (i) are being appropriately contested in good faith by
appropriate proceedings diligently conducted and with respect to which adequate
reserves have been provided in accordance with GAAP or (ii) are de minimis in
amount; no tax liens have been filed against any of Seller’s assets and, to
Seller’s Knowledge, no claims are being asserted with respect to any such taxes,
fees or other charges.

47

--------------------------------------------------------------------------------

 

(ee) ERISA. Neither Seller nor any ERISA Affiliate of Seller sponsors, maintains
or contributes to any Plans or any Multiemployer Plans. Seller is not, and is
not using, any assets of a “benefit plan investor” as defined in Department of
Labor regulation 29 C.F.R Section 2510.3- 101, as modified by Section 3(42) of
ERISA in connection with any Transaction.

(ff) Use of Proceeds; Margin Regulations. All proceeds of each Transaction shall
be used by Seller for purposes permitted under Seller’s Organizational
Documents, provided that no part of the proceeds of any Transaction will be used
by Seller to purchase or carry any margin stock or to extend credit to others
for the purpose of purchasing or carrying any margin stock. Neither the entering
into of any Transaction nor the use of any proceeds thereof will violate, or be
inconsistent with, any provision of Regulation T, U or X of the Board of
Governors of the Federal Reserve System.

(gg) No Real Property. Neither Seller nor any Subsidiary of Seller has at any
time since its formation held title to any real property.

(hh) Ownership. Seller is and shall remain at all times a wholly-owned direct or
indirect subsidiary of Guarantor.

(ii) Insider. Seller is not an “executive officer,” “director,” or “person who
directly or indirectly or acting through or in concert with one or more persons
owns, controls, or has the power to vote more than 10% of any class of voting
securities” (as those terms are defined in 12 U.S.C. § 375(b) or in regulations
promulgated pursuant thereto) of Purchaser, of a bank holding company of which
Purchaser is a Subsidiary, or of any Subsidiary, of a bank holding company of
which Purchaser is a Subsidiary, of any bank at which Purchaser maintains a
correspondent account or of any lender which maintains a correspondent account
with Purchaser.

(jj) Sanctions; No Prohibited Persons. Each Seller Party and each of their
respective controlled Affiliates is in compliance with Sanctions. No Seller
Party or any controlled Affiliate or, to Seller’s Knowledge, any officer,
director, partner, member or employee of any Seller Party or of such Affiliate,
is an entity or person that is, or to Seller’s Knowledge, is owned, controlled
by or acting on behalf of any Person that is, a Prohibited Person. Seller agrees
that, from time to time upon the prior written request of Purchaser, it shall
execute and deliver such further documents, provide such additional information
and reports and perform such other acts as Purchaser may reasonably request in
order to ensure compliance with the provisions hereof (including, without
limitation, compliance with Sanctions); provided, however, that nothing in this
Article lOfli) shall be construed as requiring Purchaser to conduct any inquiry
or decreasing Seller’s responsibility for its statements, representations,
warranties or covenants hereunder.

(kk) Anti-Corruption and Anti-Money Laundering Laws. Each Seller Party and each
of their respective controlled Affiliates has complied with, and is in
compliance with, all applicable Anti-Corruption Laws and Anti-Money Laundering
Laws. No part of the proceeds of any Transaction will be used, directly or, to
Seller’s Knowledge indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of any Anti-Corruption Laws. Except as disclosed to Purchaser in writing, no
litigation, regulatory or administrative proceedings of or before any court,
tribunal or agency with respect to any Anti-Corruption Laws and Anti-Money
Laundering Laws have been started or threatened against any Seller Party or any
Affiliate thereof.

48

--------------------------------------------------------------------------------

 

ARTICLE 11

NEGATIVE COVENANTS OF SELLER

On and as of the date hereof and at all times while this Agreement or the
Transaction hereunder is in effect, Seller shall not without the prior written
consent of Purchaser, which may be granted or denied at Purchaser’s sole and
absolute discretion (except as expressly set forth below):

(i)subject to Seller’s right to repurchase any Purchased Asset, take any action
that would directly or indirectly impair or adversely affect Purchaser’s title
to any Purchased Asset or other Purchased Item;

(ii)transfer, assign by way of security, convey, grant, bargain, sell, set over,
deliver or otherwise dispose of, or pledge, charge, mortgage or hypothecate,
directly or indirectly, any interest in any Purchased Asset or other Purchased
Item to any Person other than Purchaser (other than the Liens and security
interest granted by Seller pursuant to the Transaction Documents), or engage in
repurchase transactions or similar transactions with respect to any Purchased
Asset or other Purchased Item with any Person other than Purchaser;

(iii)create, incur, assume or suffer to exist any Lien, encumbrance or security
interest in or on any of its property, assets, revenue, the Purchased Assets,
the other Collateral, whether now owned or hereafter acquired, other than the
Liens and security interest granted by Seller pursuant to the Transaction
Documents;

(iv)create, incur, assume or suffer to exist any Indebtedness or other
obligation, secured or unsecured, direct or indirect, absolute or contingent
(including guaranteeing any obligation) to the extent the same would cause
Seller to violate the covenants contained in this Agreement or Guarantor to
violate the financial covenants contained in the Guaranty;

(v)enter into any transaction of merger or consolidation or amalgamation, or
liquidate, wind up or dissolve itself (or suffer any liquidation, winding up or
dissolution), or sell all or substantially all of its assets (except in
connection with the sale or securitization of the Purchased Assets in the
ordinary course of Seller’s business after the repurchase thereof in accordance
with this Agreement);

(vi)permit a Change of Control;

(vii)permit (through the giving of consent, waiver, failure to object or
otherwise) any Mortgaged Property or Borrower to create, incur, assume or suffer
to exist any Liens or Indebtedness, including without limitation, senior or pari
passu mortgage debt, junior mortgage debt or mezzanine debt (in each case,
unless expressly permitted by the applicable Purchased Asset Documents and
excluding non-consensual Liens against any related Mortgaged Property);

49

--------------------------------------------------------------------------------

 

(viii) consent or assent to any Significant Modification other than in
accordance with Article 29 and the Servicer Letter;

(ix)permit the Organizational Documents or organizational structure of Seller to
be amended in any material respect (provided that, for this purpose any change
of Seller’s certificate of incorporation (other than any such change which
complies with Article 12(a)(vV) or jurisdiction of incorporation shall be deemed
material);

(x)after the occurrence and during the continuance of a monetary Default or an
Event of Default, make any distribution, payment on account of, or set apart
assets for, a sinking or other analogous fund for the purchase, redemption,
defeasance, retirement or other acquisition of any Capital Stock of Seller,
whether now or hereafter outstanding, or make any other distribution in respect
thereof, either directly or indirectly, whether in cash or property or in
obligations of Seller;

(xi)acquire or maintain any right or interest in any Purchased Asset or any
Mortgaged Property that is senior to, or pari passu with, the rights and
interests of Purchaser therein under this Agreement and the other Transaction
Documents unless such a right or interest is a Purchased Asset hereunder;

(xii)use any part of the proceeds of any Transaction hereunder for any purpose
which violates, or would be inconsistent with, the provisions of Regulation T, U
or X of the Board of Governors of the Federal Reserve System; and

(xiii) directly, or through a Subsidiary, acquire or hold title to any real
property.

ARTICLE 12

AFFIRMATIVE COVENANTS OF SELLER

On and as of the date hereof and each Purchase Date and until this Agreement is
no longer in force with respect to any Transaction, Seller covenants that:

(a)Seller Notices.

(i)Material Adverse Change. Seller shall promptly after obtaining Knowledge
thereof notify Purchaser of any event that it reasonably believes has had or
would have a Material Adverse Effect; provided, however, that nothing in this
Article 12 shall relieve Seller of its obligations under this Agreement.

(ii)Default or Event of Default. Seller shall, as soon as possible but in no
event later than two (2) Business Days after obtaining actual Knowledge of such
event, notify Purchaser of the occurrence of any Default or Event of Default.

50

--------------------------------------------------------------------------------

 

(iii)Purchased Asset Matters. Seller shall promptly (and in any event not later
than two (2) Business Days after obtaining Knowledge thereof) notify Purchaser
of (A) any monetary or material non-monetary default or event of default under
any Purchased Asset; (B) any facts or circumstances that in the commercially
reasonable judgment of Seller are reasonably likely to cause, or have caused, a
Credit Event with respect to any Purchased Asset or the Market Value of any
Purchased Asset to decline; (C) any Purchased Asset that has become a Defaulted
Asset; or (D) any Future Advance Failure.

(iv)Other Defaults. Litigation and Judgments. Seller shall promptly (and in any
event not later than two (2) Business Days after obtaining Knowledge thereof)
notify Purchaser of (A) any default or event of default (or similar event) on
the part of any Seller Party under any Indebtedness or other material
contractual obligation to the extent the obligations in connection with such
default under the applicable agreement (1) are at least equal to the Default
Threshold, or (2) which, individually or in the aggregate, if adversely
determined, would reasonably be likely to have a Material Adverse Effect; and
(B) the commencement or threat in writing of, settlement of, or judgment in, any
litigation, action, suit, arbitration, investigation or other legal or
arbitrable proceeding involving any Seller Party that

(1)makes a claim or claims in aggregate amount greater than the applicable
Litigation Threshold, or (2) which, individually or in the aggregate, if
adversely determined, would reasonably be likely to have a Material Adverse
Effect.

(v)Corporate Change. Seller shall advise Purchaser in writing of the opening of
any new chief executive office, or the closing of any such office, of any Seller
Party and of any change in any Seller Party’s name or the places where the books
and records pertaining to the Purchased Asset are held not less than fifteen
(15) Business Days prior to taking any such action.

(vi)Sanctions; Anti-Corruption and Anti-Money Laundering Laws. Seller shall
promptly (and in any event within two (2) Business Days after obtaining
Knowledge thereof) notify Purchaser of any violation of the representation and
warranty contained in Article 10(ii) (Sanctions; No Prohibited Persons) and
Article 10(kk) (Anti-Corruption and Anti-Money Laundering Laws).

(b)Reporting and Other Information. Seller shall provide, or to cause to be
provided, to Purchaser the following financial and reporting information:

(i)Purchased Asset Information. (A) Within five (5) Business Days after receipt
thereof by Seller, copies of property level information made available to Seller
and all other required reports, rent rolls, financial statements, certificates
and notices (including, without limitation, any notice of the occurrence of a
default or an event of default under the Purchased Asset Documents) it receives
pursuant to the Purchased Asset Documents relating to any Purchased Asset and
(B) any other information with respect to the Purchased Assets that may be
reasonably requested by Purchaser from time to time.

51

--------------------------------------------------------------------------------

 

(ii)Monthly Purchased Asset Reports. Promptly upon receipt or preparation, as
applicable, a summary property performance report certified by Seller for each
Purchased Asset in a form reasonably acceptable to Purchaser, which shall
include, without limitation, net operating income, a debt service coverage ratio
calculation, occupancy, revenue per available unit (for hospitality properties)
and sales per square foot (for retail properties) for the preceding calendar
month, in each case to the extent such information has been received by Seller.
For any portfolio, the report shall include a summary of the performance of the
portfolio on a consolidated basis.

(iii)Quarterly Reports. Within sixty (60) days after the end of each of the
first three (3) quarterly fiscal periods of each fiscal year of Guarantor, the
unaudited, consolidated balance sheets of Guarantor as at the end of such period
and the related unaudited, consolidated statements of income, partner capital
and cash flows for Guarantor for such period and the portion of the fiscal year
through the end of such period (and in each case with comparisons to applicable
information in the financial statements from the same quarter of the previous
year), accompanied by an officer’s certificate of Guarantor that includes a
statement of Guarantor that said consolidated financial statements fairly and
accurately present the consolidated financial condition and results of
operations of Guarantor in accordance with GAAP, consistently applied, as at the
end of, and for, such period (subject to customary year-end audit adjustments).

(iv)Annual Reports. Within ninety (90) days after the end of each fiscal year of
Guarantor, the consolidated balance sheets of Guarantor as at the end of such
fiscal year and the related consolidated statements of income, partner capital
and cash flows for Guarantor for such year, accompanied by an opinion thereon of
independent certified public accountants of recognized national standing, which
opinion shall not be qualified as to scope of audit or going concern and shall
state that said consolidated financial statements fairly and accurately present
the consolidated financial condition and results of operations of Guarantor in
accordance with GAAP, consistently applied, as at the end of, and for, such
fiscal year.

(v)Covenant Compliance Certificate. Along with each delivery pursuant to clauses
(iii) and (iv) above, a completed and executed Covenant Compliance Certificate
along with supporting calculations demonstrating compliance with the financial
covenant set forth in Article V(k)(i) of the Guaranty.

(vi)Other Documentation. Seller shall provide, or shall cause to be provided, to
Purchaser, promptly and in any case within ten (10) Business Days after
Purchaser’s request therefor, such other documents, reports and information as
Purchaser may reasonably request (A) with respect to the financial affairs of
the

Seller Parties, (B) to demonstrate compliance with representations, warranties
and covenants in the Transaction Documents and (C) to the extent available to
Seller pursuant to the Purchased Asset Documents related to such Purchased
Asset, with respect to any Purchased Asset or the operation of any Mortgaged
Property.

52

--------------------------------------------------------------------------------

 

(c)Defense of Purchaser’s Security Interest. Seller shall (i) defend the right,
title and interest of Purchaser in and to the Purchased Assets and other
Collateral against, and take such other action as is necessary to remove, the
Liens, security interests, claims and demands of all Persons (other than
security interests by or through or in favor of Purchaser) and (ii) at
Purchaser’s reasonable request, take all action Purchaser deems necessary or
desirable to ensure that Purchaser will have a first priority security interest
in the Purchased Assets and other Collateral subject to any of the Transactions
in the event such Transactions are recharacterized as secured financings.

(d)Additional Rights. If Seller shall at any time become entitled to receive or
shall receive any rights, whether in addition to, in substitution of, as a
conversion of, or in exchange for a Purchased Asset, or otherwise in respect
thereof, Seller shall accept the same as Purchaser’s agent, hold the same in
trust for Purchaser and deliver the same forthwith to Purchaser (or the
Custodian, as appropriate) in the exact form received, duly endorsed by Seller
to Purchaser, if required, together with all related reasonably necessary
transfer documents duly executed in blank to be held by Purchaser hereunder as
additional collateral security for the Transactions. If any sums of money or
property so paid or distributed in respect of the Purchased Assets other than
any Income which Seller is entitled to direct to parties other than Purchaser
pursuant to Article 5 shall be received by Seller, Seller shall, until such
money or property is paid or delivered to Purchaser (or its designee), hold such
money or property in trust for Purchaser, segregated from other funds of Seller,
as additional collateral security for the Transactions.

(e)Further Assurances. At any time from time to time upon the reasonable request
of Purchaser, at the sole expense of Seller, Seller shall promptly and duly
execute and deliver such further instruments and documents and take such further
actions as Purchaser may deem reasonably necessary or desirable to (i) obtain or
preserve the security interest granted hereunder, (ii) ensure that such security
interest remains fully perfected at all times and remains at all times first in
priority as against all other creditors of Seller (whether or not existing as of
the Closing Date or in the future) and (iii) obtain or preserve the rights and
powers herein granted (including, among other things, filing such UCC financing
statements as Purchaser may reasonably request). If any amount payable under or
in connection with any of the Collateral shall be or become evidenced by any
promissory note, other instrument or certificated security, such note,
instrument or certificated security shall be promptly delivered to Purchaser,
duly endorsed in a manner satisfactory to Purchaser, to be itself held as
Collateral pursuant to the Transaction Documents.

(f)Preservation of Existence; Licenses. Seller shall at all times maintain and
preserve its legal existence and all of its material rights, privileges,
licenses, permits and franchises necessary for the operation of its business
(including, without limitation, preservation of all lending licenses held by
Seller and of Seller’s status as a “qualified transferee” (however denominated)
under all documents which govern the Purchased Assets), to protect the validity
and enforceability of the Transaction Documents and each Purchased Asset and for
its performance under the Transaction Documents.

(g)Compliance with Transaction Documents. Seller shall observe, perform and
satisfy all the terms, provisions, covenants and conditions required to be
observed, performed or satisfied by it, and shall pay when due all costs, fees
and expenses required to be paid by it, under the Transaction Documents.

53

--------------------------------------------------------------------------------

 

(h)Compliance with Other Obligations. Seller shall at all times comply (i) with
its Organizational Documents, (ii) in all material respects, with any agreements
by which it is bound or to which its assets are subject and (iii) in all
material respects, with any Requirement of Law.

(i)Books and Records. Seller shall, and shall cause each other Seller Party to,
at all times keep proper books of records and accounts in which full, true and
correct entries (in all material respects) shall be made of its transactions
fairly in accordance with GAAP, and set aside on its books from its earnings for
each fiscal year all such proper reserves in accordance with GAAP.

(j)Taxes and Other Charges. Seller shall pay and discharge all material taxes,
assessments, levies, liens and other charges imposed on it, on its income or
profits or on any of its property prior to the date on which penalties attach
thereto, except for any such taxes, assessments, levies, liens and other charges
which (i) are being contested in good faith and by proper proceedings and
against which adequate reserves have been provided in accordance with GAAP or
(ii) are de minimis in amount.

(k)Operations. Seller shall continue to engage in business of the same general
type as now conducted by it or otherwise as approved by Purchaser prior to the
date hereof. Seller shall maintain records with respect to the Collateral and
Purchased Items and the conduct and operation of its business with no less a
degree of prudence than if the Collateral and Purchased Items were held by
Seller for its own account and shall furnish Purchaser, upon reasonable request
by Purchaser or its designated representative, with reasonable information
reasonably obtainable by Seller with respect to the Collateral and Purchased
Items and the conduct and operation of its business.

(l)Responsibility for Fees and Expenses of Third-Parties. Seller shall be solely
responsible for the fees and expenses of Custodian, Account Bank and Servicer.

(m)[Reserved!.

(n)Future Advances. To the extent any Future Advance is required to be made
pursuant to the Purchased Asset Documents with respect to any Purchased Asset,
Seller shall be required to fund such Future Advance in accordance with such
Purchased Asset Documents (except upon Purchaser’s ultimate sale or retention,
as applicable, of such Purchased asset in accordance with Article 14(b)(ii)(D).
in which case the obligation will be transferred to the transferee of the
Purchased Asset or to Purchaser, as applicable), regardless of whether Purchaser
agrees to fund an increase in the Purchase Price or the conditions for
increasing the Purchase Price under this Agreement have been satisfied with
regard to such Future Advance. Seller shall, within five (5) Business Days after
written demand thereof from Purchaser, repurchase any Purchased Asset with
respect to which a Future Advance Failure has occurred unless Seller has
provided evidence satisfactory to Purchaser in its sole but reasonable
discretion that Seller is contesting such alleged Future Advance Failure in good
faith and has deposited with Purchaser a cash reserve (each, a “Reserve Fund”)
equal to the disputed future funding amount. Purchaser shall apply Reserve Funds
(i) so long as no Event of Default shall have occurred and is continuing, at the
request of Seller, to cure the applicable Future Advance Failure or (ii) upon
the occurrence and during the continuance of an Event of Default, to the
Repurchase Obligations in

54

--------------------------------------------------------------------------------

 

such order of priority as Purchaser shall determine in its sole and absolute
discretion; provided that the surplus, if any, after payment in full of the
Repurchase Obligations which are then due and payable, shall be remitted to
Seller. Provided that no Event of Default shall have occurred and be continuing,
upon the final unconditional resolution of the applicable Future Advance Failure
to the satisfaction of Purchaser in its sole and absolute discretion Purchaser
shall promptly remit the Reserve Funds to Seller.

ARTICLE 13

SINGLE PURPOSE ENTITY COVENANTS

On and as of the date hereof and at all times while this Agreement or any
Transaction hereunder is in effect, Seller covenants that:

(i)Seller shall own no assets, and shall not engage in any business, other than
with respect to the Purchased Assets, those Purchased Assets which have been
repurchased from Purchaser by Seller (provided that such Purchased Assets are
transferred promptly to an entity other than Seller after such repurchase), and
other assets incidental to the origination, acquisition, ownership, financing
and disposition of the Purchased Assets (including the origination or
acquisition of assets which Seller intends to sell to Purchaser subject to a
Transaction hereunder);

(ii)Seller shall not make any loans or advances to any Affiliate or third party
and shall not acquire obligations or securities of its Affiliates (in each case,
other than advances under the Purchased Assets (or assets which Seller intends
to sell to Purchaser subject to a Transaction hereunder) to Borrowers or
otherwise in connection therewith);

(iii)Seller shall pay its debts and liabilities (including, as applicable,
shared personnel and overhead expenses) only from its own assets as the same
become due and payable provided that the foregoing shall not require any Person
to make any capital contribution to Seller;

(iv)Seller shall comply with the provisions of its Organizational Documents in
all material respects;

(v)Seller shall do all things necessary to observe its organizational or
corporate formalities and to preserve its existence;

(vi)Seller shall maintain all of its books, records, financial statements and
bank accounts separate from those of its Affiliates (except that such financial
statements may be consolidated to the extent consolidation is permitted or
required under GAAP or as a matter of Requirements of Law; provided, that (i)
appropriate notation shall be made on such consolidated financial statements to
indicate the separateness of Seller from such Affiliate and to indicate that
Seller’s assets and credit are not available to satisfy the debts and other
obligations of such Affiliate or any other Person and (ii) such assets shall
also be listed on Seller’s own separate balance sheet) and file its own tax
returns, if any (except to the extent consolidation is required or permitted
under Requirements of Law, such as in the case of a disregarded entity);

55

--------------------------------------------------------------------------------

 

(vii)Seller shall be, and at all times shall hold itself out to the public as, a
legal entity separate and distinct from any other entity (including any
Affiliate), shall correct any Known misunderstanding regarding its status as a
separate entity, shall conduct business in its own name, and shall not identify
itself or any of its Affiliates as a division of the other;

(viii) Seller shall maintain adequate capital for the normal obligations
reasonably foreseeable in a business of its size and character and in light of
its contemplated business operations and shall remain solvent, provided that the
foregoing shall not require any member, partner or shareholder of Seller to make
any additional capital contributions to Seller;

(ix)Seller shall not commingle its funds or other assets with those of any
Affiliate or any other Person and shall maintain its properties and assets in
such a manner that it would not be costly or difficult to identify, segregate or
ascertain its properties and assets from those of others;

(x)Seller shall maintain its properties, assets and accounts separate from those
of any Affiliate or any other Person;

(xi)Seller shall not hold itself out to be responsible for the debts or
obligations of any other Person;

(xii)Seller shall, at all times, have at least one (1) Share Trustee holding a
Special Voting Share;

(xiii) Seller shall ensure that the Declaration of Trust shall provide (i) that
Purchaser be given at least five (5) Business Days prior notice of the removal
and/or replacement of any Share Trustee, together with the name and contact
information of the replacement Share Trustee and evidence of the replacement’s
satisfaction of the definition of Share Trustee except in the case of a removal
and/or replacement of the Share Trustee by Purchaser in accordance with the
Declaration of Trust and (ii) that the holder of the Special Voting Share shall
not have any fiduciary duty to anyone including Seller, the holders of the
equity interest in Seller and any Affiliates of Seller except, pursuant to the
Declaration of Trust, the creditors of Seller under the Transaction Documents
and the relevant Charities and Residuary Beneficiaries (as such terms are
defined in the Declaration of Trust) with respect to, among other things, taking
of, or otherwise voting on, any Act of Insolvency in accordance with the
Declaration of Trust and Seller shall ensure that its Organizational Documents
do not conflict with any of the foregoing;

(xiv)Seller shall not enter into any transaction with an Affiliate of Seller
except on commercially reasonable terms similar to those that would be available
to unaffiliated parties in an arm’s length transaction;

56

--------------------------------------------------------------------------------

 

(xv)Seller shall maintain a sufficient number of employees (or obtain services
to be performed by other Persons and/or their respective employees) in light of
contemplated business operations, provided that Seller shall not be required to
maintain any employees;

(xvi)Seller shall use separate stationary, invoices and checks bearing its own
name, and allocate fairly and reasonably any overhead for shared office space
and for services performed by an employee of an Affiliate;

(xvii) Seller shall not pledge, charge, mortgage or assign by way of security
its assets to secure the obligations of any other Person other than to Purchaser
pursuant to the Transaction Documents;

(xviii) Seller shall not form, acquire or hold any Subsidiary or own any equity
interest in any other entity;

(xix)Seller shall not create, incur, assume or permit to exist any Indebtedness
or Lien in or on any of its property, assets, revenue, the Purchased Assets, the
other Collateral, whether now owned or hereafter acquired, other than

(A)obligations under or otherwise pursuant to the Transaction Documents,

(B)obligations under the documents evidencing the Purchased Assets, and

(C)unsecured trade payables, in an aggregate amount not to exceed $250,000 at
any one time outstanding, incurred in the ordinary course of acquiring, owning,
financing and disposing of the Purchased Assets; provided, however, that any
such trade payables incurred by Seller shall be paid within ninety (90) days of
the date incurred unless the same are being contested in good faith and adequate
reserves in respect of which are maintained; and

(xx)Seller shall (A) be an exempted company incorporated with limited liability
under the laws of the Cayman Islands, and (B) not, without the prior unanimous
written consent of its Share Trustee, take any steps that would result in any
Act of Insolvency.

ARTICLE 14

EVENTS OF DEFAULT: REMEDIES

(a)Events of Default. Each of the following events shall constitute an “Event of
Default” under this Agreement:

(i)Failure to Repurchase or Repay. Seller shall fail to repurchase any Purchased
Asset upon the applicable Repurchase Date or shall fail to pay the applicable
Repurchase Price when and as required pursuant to the Transaction Documents.

57

--------------------------------------------------------------------------------

 

(ii)Failure to Pay Purchase Price Differential. Purchaser shall fail to receive
on any Remittance Date the accrued and unpaid Purchase Price Differential;
provided, however, no more than two (2) times during any twelve (12) month
period Seller may cure such failure within one (1) Business Day if such failure
arose solely by reason of an error or omission of an administrative or
operational nature and funds were available to Seller to enable it to make such
payment when due.

(iii)Failure to Cure Margin Deficit. Seller shall fail to cure any Margin
Deficit within the period specified in Article 4.

(iv)Failure to Remit Principal Payment. Seller fails to remit (or cause to be
remitted) to Purchaser any Principal Payment received with respect to a
Purchased Asset for application to the payment of the Repurchase Price for such
Purchased Asset in accordance with Article 5(e).

(v)Other Payment Default. Seller shall fail to make any payment not otherwise
enumerated that is owing to Purchaser that has become due, whether by
acceleration or otherwise under the Transaction Documents, within five (5)
Business Days after notice to Seller from Purchaser or Seller’s Knowledge
thereof.

(vi)Negative Acts. Seller shall fail to perform, comply with or observe any
term, covenant or agreement applicable to Seller contained in Article 11
(Negative Covenants of Seller) or Article 13 (Single Purpose Entity Covenants);
provided, however, that if such failure is susceptible to cure, Seller fails to
cure the same within five (5) Business Days after notice of such breach from
Purchaser or Seller’s Knowledge thereof (provided that, any such breach
resulting from the willful misconduct or bad faith of any Seller Party or any
Affiliate thereof shall not be susceptible to cure).

(vii)Act of Insolvency. An Act of Insolvency occurs with respect to any Seller
Party.

(viii)Admission of Inability to Perform. Any Seller Party shall admit to
Purchaser in writing or in formal written communications to any other Person its
inability to, or its intention not to, perform any of its respective obligations
under any Transaction Document.

(ix)Transaction Documents. Any Transaction Document or a replacement therefor
acceptable to Purchaser shall for whatever reason be terminated (other than by
Purchaser without cause) or cease to be in full force and effect, or shall not
be enforceable in accordance with its terms, or any Person (other than
Purchaser) shall contest the validity or enforceability of any Transaction
Document or the validity, perfection or priority of any Lien granted thereunder,
or any Person (other than Purchaser) shall seek to disaffirm, terminate or
reduce its obligations under any Transaction Document.

58

--------------------------------------------------------------------------------

 

(x)Cross-Default. Any Seller Party shall be in default (beyond any applicable
cure periods) under (x) any Indebtedness of such Seller Party which default (A)
involves the failure to pay a matured obligation or (B) permits the acceleration
of the maturity of obligations by any other party to or beneficiary with respect
to such Indebtedness; or (y) any other contract to which such Seller Party is a
party which default (A) involves the failure to pay a matured obligation or (B)
permits the acceleration of the maturity of obligations by any other party to or
beneficiary of such contract, in each case of clauses (x) and (y), to the extent
the obligations in connection with such default individually or in the aggregate
with other defaults are at least equal the applicable Default Threshold.

(xi)ERISA. (A) Seller or an ERISA Affiliate shall engage in any “prohibited
transaction” (as defined in Section 406 of ERISA or Section 4975 of the Code)
involving any Plan that is not exempt from such Sections of ERISA and the
Internal Revenue Code, (B) any material “accumulated funding deficiency” (as
defined in Section 302 of ERISA), whether or not waived, shall exist with
respect to any Plan or any Lien in favor of the PBGC or a Plan shall arise on
the assets of Seller or any ERISA Affiliate, (C) a Reportable Event (as
referenced in Section 4043(b)(3) of ERISA) shall occur with respect to, or
proceedings shall commence to have a trustee appointed, or a trustee shall be
appointed, to administer or to terminate, any Plan, which Reportable Event or
commencement of proceedings or appointment of a trustee is, in the reasonable
opinion of Purchaser, likely to result in the termination of such Plan for
purposes of Title IV of ERISA, (D) any Plan shall terminate for purposes of
Title IV of ERISA, or (E) Seller or any ERISA Affiliate shall, or in the
reasonable opinion of Purchaser is likely to, incur any liability in connection
with a withdrawal from, or the insolvency or reorganization of, a Multiemployer
Plan; and in each case in clauses (A) through (E) above, such event or
condition, together with all other such events or conditions, if any, could
reasonably be expected to have a Material Adverse Effect.

(xii)Recharacterization. Either (A) the Transaction Documents shall for any
reason not cause, or shall cease to cause, Purchaser to be the owner free of any
adverse claim of any of the Purchased Assets and other Purchased Items and
Purchaser does not have a valid first priority security interest in any such
Purchased Asset or (B) if a Transaction is recharacterized as a secured
financing, and the Transaction Documents with respect to any Transaction shall
for any reason cease to create and maintain a valid first priority security
interest in favor of Purchaser in any of the Collateral, and in any such case,
such condition is not cured within three (3) Business Days of notice thereof to
Seller from Purchaser or Seller’s Knowledge thereof;

(xiii)Governmental or Regulatory Action. Any governmental, regulatory, or
self-regulatory authority shall have taken any action to remove, limit,
restrict, suspend or terminate the rights, privileges, or operations of any
Seller Party, which suspension has a Material Adverse Effect as determined by
Purchaser in its sole discretion exercised in good faith.

59

--------------------------------------------------------------------------------

 

(xiv)[Reserved].

(xv)Change of Control. A Change of Control shall have occurred without the prior
written consent of Purchaser.

(xvi)Representation or Warranty Breach. If any representation, warranty or
certification (other than those contained in Article 10(w) and Exhibit V which
shall be considered solely for the purpose of determining the Market Value and
eligibility of the Purchased Assets, unless Seller shall have made any such
representation or warranty with actual Knowledge that it was materially false or
misleading at the time made) made to Purchaser by, or on behalf of, any Seller
Party or any Servicer that is an Affiliate of any Seller Party shall have been
incorrect or untrue in any respect when made or repeated or deemed to have been
made or repeated; provided, that, if such breach is susceptible to cure, Seller
fails to cure the same within ten (10) Business Days after notice of such breach
to Seller from Purchaser or Seller’s Knowledge thereof (provided that, any such
breach resulting from the willful misconduct or bad faith of any Seller Party or
any Affiliate thereof shall not be susceptible to cure).

(xvii)Judgment. Any final non-appealable judgment by any competent court in the
United States of America for the payment of money is rendered against any Seller
Party in an amount at least equal to the applicable Litigation Threshold, and
such judgment remains undischarged or unpaid for a period of sixty (60) days,
during which period execution of such judgment is not effectively stayed by
bonding over or other means reasonably acceptable to Purchaser.

(xviii)Guarantor Breach. The breach by Guarantor of the covenants made by it in
Article V(i) (Limitation on Distributions) or Article V(k) (Financial Covenants)
of the Guaranty.

(xix)Affiliated Servicer Breach. The breach by any Servicer that is an Affiliate
of any Seller Party of its obligation to deposit or remit any Income received by
such Servicer in accordance with Article 5(d).

(xx)Other Covenant Default. If any Seller Party or any Servicer that is an
Affiliate of any Seller Party shall breach or fail to perform any of the terms,
covenants, obligations or conditions under any Transaction Document, other than
as specifically otherwise referred to in this definition of “Event of Default”,
provided, that, if such breach or failure to perform is susceptible to cure,
then such Person shall have ten (10) Business Days after the earlier of written
notice to such Person from Purchaser, or such Person’s actual Knowledge, of such
breach or failure to perform, to remedy such breach or failure to perform
(provided that, any breach or failure to perform resulting from willful
misconduct or bad faith of any applicable Person or any Affiliate thereof shall
not be susceptible to cure), provided, however, that if such breach or failure
to perform is susceptible to cure but cannot reasonably be cured within such
period and such Person shall have commenced cure within such period and is
thereafter diligently and expeditiously proceeds to cure the same,

60

--------------------------------------------------------------------------------

 

such period shall be extended for such time as is reasonably necessary for such
Person, in the exercise of due diligence, to cure such breach or failure to
perform, but in no event shall such cure period exceed thirty (30) days after
the earlier of notice to such Person from Purchaser, or such Person’s Knowledge,
of such breach or failure to perform.

(b)Remedies. If an Event of Default shall occur and be continuing with respect
to Seller, the following rights and remedies shall be available to Purchaser:

(i) At the option of Purchaser, exercised by written notice to Seller (which
option shall be deemed to have been exercised, even if no notice is given,
immediately upon the occurrence of an Act of Insolvency with respect to any
Seller Party), the Repurchase Date for each Transaction hereunder shall, if it
has not already occurred, immediately occur (such date, the “Accelerated
Repurchase Date”!.

(ii) If Purchaser exercises or is deemed to have exercised the option referred
to in Article 14(b)(i):

(A)Seller’s obligations hereunder to repurchase all Purchased Assets shall
become immediately due and payable on and as of the Accelerated Repurchase Date;

(B)to the extent permitted by applicable law, the Repurchase Price with respect
to each Transaction (determined as of the Accelerated Repurchase Date) shall be
increased by the aggregate amount obtained by daily application of, on a 360 day
per year basis for the actual number of days during the period from and
including the Accelerated Repurchase Date to but excluding the date of payment
of the Repurchase Price (as so increased), (x) the Pricing Rate for such
Transaction multiplied by (y) the Repurchase Price for such Transaction
(decreased by (I) any amounts actually remitted to Purchaser by Account Bank or
Seller from time to time pursuant to Article 5 and applied to such Repurchase
Price, and (II) any amounts applied to the Repurchase Price pursuant to this
Article 14):

(C)the Custodian shall, upon the request of Purchaser, deliver to Purchaser all
instruments, certificates and other documents then held by the Custodian
relating to the Purchased Assets; and

(D)Purchaser may, upon at least three (3) Business Days’ prior written notice to
Seller, (1) sell, at a public or private sale in a commercially reasonable
manner and at such price or prices as Purchaser may deem satisfactory any or all
of the Purchased Assets, and/or (2) in its sole and absolute discretion elect,
in lieu of selling all or a portion of such Purchased Assets, to give Seller
credit for such Purchased Assets in an amount equal to the market value of such
Purchased Assets (as determined by Purchaser in its commercially reasonable
discretion in accordance with section 9-610(b) of the UCC, to the extent that
the UCC is

61

--------------------------------------------------------------------------------

 

applicable) against the aggregate unpaid Repurchase Price for such Purchased
Assets and any other amounts owing by Seller to Purchaser under the Transaction
Documents. The proceeds of any disposition of Purchased Assets effected pursuant
to this Article 14(b)(n) shall be applied to the Repurchase Obligations in such
order of priority as Purchaser shall determine in its sole and absolute
discretion; provided, that the excess, if any, of such proceeds over the amount
of the Repurchase Obligations then outstanding under the Transaction Documents
(excluding obligations under the Transaction Documents (including contingent
reimbursement obligations and indemnity obligations) which, by their express
terms, survive termination of this Agreement or such other Transaction Document,
as the case may be, unless Purchaser determines, in its reasonable discretion,
that any such obligations are likely to arise) shall promptly be remitted to
Seller.

(iii)The parties acknowledge and agree that (A) the Purchased Assets subject to
any Transaction hereunder are not instruments traded in a recognized market, (B)
in the absence of a generally recognized source for prices or bid or offer
quotations for any Purchased Asset, the Purchaser may establish the source
therefor in its sole and absolute discretion and (C) all prices, bids and offers
shall be determined together with accrued Income (except to the extent contrary
to market practice with respect to the relevant Purchased Assets). The parties
recognize that it may not be possible to purchase or sell all of the Purchased
Assets on a particular Business Day, or in a transaction with the same
purchaser, or in the same manner because the market for such Purchased Assets
may not be liquid. In view of the nature of the Purchased Assets, the parties
agree that liquidation of a Transaction or the Purchased Assets does not require
a public purchase or sale and that a good faith private purchase or sale shall
not be deemed to have been made in a commercially unreasonable manner solely by
virtue of being a private purchase or sale. Accordingly, Purchaser may elect, in
its sole and absolute discretion, the time and manner of liquidating any
Purchased Assets, and nothing contained herein shall (A) obligate Purchaser to
liquidate any Purchased Assets on the occurrence and during the continuance of
an Event of Default or to liquidate all of the Purchased Assets in the same
manner or on the same Business Day or (B) constitute a waiver of any right or
remedy of Purchaser.

(iv)Seller shall be liable to Purchaser and shall indemnify Purchaser for the
amount (including, without limitation, in connection with the enforcement of the
Transaction Documents) of all actual losses, out-of-pocket costs and expenses
(including, without limitation, the reasonable fees and expenses of outside
counsel) incurred by Purchaser in connection with or as a consequence of an
Event of Default.

(v)Purchaser shall have, in addition to its rights and remedies under the
Transaction Documents, all of the rights and remedies provided by applicable
federal, state, foreign (where relevant), and local laws (including, without
limitation, if the Transactions are recharacterized as secured financings, the
rights and remedies of a secured party under the UCC, to the extent that the UCC
is applicable, and the right to offset any mutual debt and claim), in equity,
and under any other agreement

62

--------------------------------------------------------------------------------

 

between Purchaser and Seller. Without limiting the generality of the foregoing,
Purchaser shall be entitled to set-off the proceeds of the liquidation of the
Purchased Assets against all of Seller’s obligations to Purchaser under this
Agreement, without prejudice to Purchaser’s right to recover any deficiency.

(vi)Purchaser may exercise any or all of the remedies available to Purchaser
immediately upon the occurrence of an Event of Default and at any time during
the continuance thereof. All rights and remedies arising under the Transaction
Documents, as amended from time to time, are cumulative and not exclusive of any
other rights or remedies that Purchaser may have.

(vii)Purchaser may enforce its rights and remedies hereunder without prior
judicial process or hearing, and Seller hereby expressly waives any defenses
Seller might otherwise have to require Purchaser to enforce its rights by
judicial process. Seller also waives, to the extent permitted by law, any
defense Seller might otherwise have arising from the use of nonjudicial process,
disposition of any or all of the Purchased Assets, or from any other election of
remedies. Seller recognizes that nonjudicial remedies are consistent with the
usages of the trade, are responsive to commercial necessity and are the result
of a bargain at arm’s length.

(c)Power of Attorney. Seller hereby appoints Purchaser as attorney-in-fact of
Seller during the continuance of an Event of Default for the purpose of taking
any action and executing or endorsing any instruments that Purchaser may deem
necessary or advisable to accomplish the purposes of this Agreement, including
the exercise of any remedies hereunder, which appointment as attorney-in-fact is
irrevocable and coupled with an interest.

ARTICLE 15

SET-OFF

(a)In addition to any rights now or hereafter granted under applicable law or
otherwise, and not by way of limitation of any such rights, Seller hereby grants
to Purchaser and its Affiliates a right of set-off, without notice to Seller,
any sum or obligation (whether or not arising under this Agreement, whether
matured or unmatured, whether or not contingent and irrespective of the
currency, place of payment or booking office of the sum or obligation) owed by
Seller to Purchaser or any Affiliate of Purchaser against (i) any sum or
obligation (whether or not arising under this Agreement, whether matured or
unmatured, whether or not contingent and irrespective of the currency, place of
payment or booking office of the sum or obligation) owed by Purchaser or its
Affiliates to Seller and (ii) any and all deposits (general or specified),
monies, credits, securities, collateral or other property of Seller and the
proceeds therefrom, now or hereafter held or received for the account of Seller
(whether for safekeeping, custody, pledge, transmission, collection, or
otherwise) by Purchaser or its Affiliates or any entity under the control of
Purchaser or its Affiliates and its respective successors and assigns
(including, without limitation, branches and agencies of Purchaser, wherever
located).

63

--------------------------------------------------------------------------------

 

(b)Purchaser and its Affiliates are hereby authorized at any time and from time
to time upon the occurrence and during the continuance of an Event of Default,
without prior notice to Seller (but, to the extent such notice is not prohibited
by applicable law as determined by Purchaser in its commercially reasonable
discretion, with prompt notice to Seller following any set-off, provided that
failure to deliver such notice shall not affect the validity of any set-off by
Purchaser pursuant to the Transaction Documents), to set-off, appropriate, apply
and enforce such right of set-off against any and all items hereinabove referred
to against any amounts owing to Purchaser or its Affiliates by Seller under the
Transaction Documents, irrespective of whether Purchaser or its Affiliates shall
have made any demand hereunder. If a sum or obligation is unascertained,
Purchaser may in good faith estimate that obligation and set-off in respect of
the estimate, subject to the relevant party accounting to the other when the
obligation is ascertained. Nothing in this Article 15 shall be effective to
create a charge or other security interest. This Article 15 shall be without
prejudice and in addition to any right of set-off, combination of accounts, lien
or other rights to which any party is at any time otherwise entitled (whether by
operation of law, contract or otherwise).

(c)ANY AND ALL RIGHTS TO REQUIRE PURCHASER OR ITS AFFILIATES TO EXERCISE THEIR
RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL OR PURCHASED ITEMS THAT
SECURE THE AMOUNTS OWING TO PURCHASER OR ITS AFFILIATES BY SELLER UNDER THE
TRANSACTION DOCUMENTS, PRIOR TO EXERCISING THEIR RIGHT OF SET-OFF WITH RESPECT
TO SUCH MONIES, SECURITIES, COLLATERAL, DEPOSITS, CREDITS OR OTHER PROPERTY OF
SELLER, ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED BY SELLER.

ARTICLE 16

SINGLE AGREEMENT

Purchaser and Seller acknowledge that, and have entered hereinto and will enter
into each Transaction hereunder in consideration of and in reliance upon the
fact that, all Transactions hereunder constitute a single business and
contractual relationship and have been made in consideration of each other.
Accordingly, each of Purchaser and Seller agrees (i) to perform all of its
obligations in respect of each Transaction hereunder, and that a default in the
performance of any such obligations shall constitute a default by it in respect
of all Transactions hereunder, (ii) that each of them shall be entitled to
set-off claims and apply property held by them in respect of any Transaction
against obligations owing to them in respect of any other Transactions hereunder
and (iii) that payments, deliveries and other transfers made by either of them
in respect of any Transaction shall be deemed to have been made in consideration
of payments, deliveries and other transfers in respect of any other Transactions
hereunder, and the obligations to make any such payments, deliveries and other
transfers may be applied against each other and netted.

ARTICLE 17

RECORDING OF COMMUNICATIONS

EACH OF PURCHASER AND SELLER SHALL HAVE THE RIGHT (BUT NOT THE OBLIGATION) FROM
TIME TO TIME TO MAKE OR CAUSE TO BE MADE RECORDINGS OF COMMUNICATIONS BETWEEN
ITS EMPLOYEES, IF ANY, AND THOSE OF THE OTHER PARTY WITH RESPECT TO
TRANSACTIONS; PROVIDED,

64

--------------------------------------------------------------------------------

 

HOWEVER, THAT SUCH RIGHT TO RECORD COMMUNICATIONS SHALL BE LIMITED TO
COMMUNICATIONS OF EMPLOYEES TAKING PLACE ON THE TRADING FLOOR OF THE APPLICABLE
PARTY. EACH OF PURCHASER AND SELLER HEREBY CONSENTS TO THE ADMISSIBILITY OF SUCH
RECORDINGS IN ANY COURT, ARBITRATION, OR OTHER PROCEEDINGS, AND AGREES THAT A
DULY AUTHENTICATED TRANSCRIPT OF SUCH A TAPE RECORDING SHALL BE DEEMED TO BE A
WRITING CONCLUSIVELY EVIDENCING THE PARTIES’ AGREEMENT.

ARTICLE 18

NOTICES AND OTHER COMMUNICATIONS

Unless otherwise provided in this Agreement, all notices, consents, approvals
and requests required or permitted hereunder shall be given in writing and shall
be effective for all purposes if sent by (a) hand delivery, with proof of
delivery, (b) certified or registered United States mail, postage prepaid, (c)
expedited prepaid delivery service, either commercial or United States Postal
Service, with proof of delivery, or (d) by electronic mail, provided that, other
than with respect to (x) day to day notices delivered under this Agreement and
(y) notices delivered under Article 12(a)(niT such electronic mail notice must
also be delivered by one of the means set forth in (a), (b) or (c) above unless
the sender of such communication receives a verbal or electronic confirmation
acknowledging receipt thereof (for the avoidance of doubt, any automatically
generated email or any similar automatic response shall not constitute
confirmation), to the address specified in Exhibit I hereto or at such other
address and person as shall be designated from time to time by any party hereto,
as the case may be, in a written notice to the other parties hereto in the
manner provided for in this Article 18. A notice shall be deemed to have been
given: (x) in the case of hand delivery, at the time of delivery, if on a
Business Day, and otherwise on the next occurring Business Day, (y) in the case
of registered or certified mail or expedited prepaid delivery, when delivered,
if on a Business Day, and otherwise on the next occurring Business Day, or upon
the first attempted delivery on a Business Day or (z) in the case of electronic
mail, upon receipt of a verbal or electronic confirmation acknowledging receipt
thereof (for the avoidance of doubt, any automatically generated email or any
similar automatic response shall not constitute confirmation). A party receiving
a notice that does not comply with the technical requirements for notice under
this Article 18 may elect to waive any deficiencies and treat the notice as
having been properly given.

ARTICLE 19

ENTIRE AGREEMENT: SEVERABILITY

This Agreement shall supersede any existing agreements between the parties
containing general terms and conditions for repurchase transactions. Each
provision and agreement herein shall be treated as separate and independent from
any other provision or agreement herein and shall be enforceable notwithstanding
the unenforceability of any such other provision or agreement.

65

--------------------------------------------------------------------------------

 

ARTICLE 20
NON-ASSIGNABILITY

(a)No Seller Party may assign any of its rights or obligations under this
Agreement or the other Transaction Documents without the prior written consent
of Purchaser (which may be granted or withheld in Purchaser’s sole and absolute
discretion) and any attempt by any Seller Party to assign any of its rights or
obligations under this Agreement or any other Transaction Document without the
prior written consent of Purchaser shall be null and void.

(b)Purchaser may, without consent of Seller, at any time and from time to time,
assign or participate some or all of its rights and obligations under the
Transaction Documents and/or under any Transaction (subject to Article 9(a)) to
any Person in conformity with the terms and conditions of the Purchased Asset
Documents of any Purchased Assets including eligibility requirements, qualified
transferee requirements or the like; provided that, prior to an Event of
Default, without the prior written consent of Seller, (a) no such assignment or
participation may be made to a Direct Competitor or to any Affiliate of a
Borrower under the Purchased Assets to the extent readily identifiable as such
on the basis of its name and (b) other than in the case of a merger or other
corporate transaction (such as the sale of the applicable business unit within
Barclays Bank PLC or an Affiliate thereof) (i) Seller shall only be required to
interface with Purchaser with respect to the Transaction Documents, (ii)
Barclays Bank PLC or an Affiliate thereof shall retain all decision-making
authority and discretion under the Transaction Documents (including, without
limitation, approving Eligible Assets, determining maximum Purchase Price
Percentages, approving extensions of the Availability Period, determining Credit
Events and Market Value, enforcing remedies and providing consents, waivers or
approvals with respect to the Transaction Documents) and (iii) Barclays Bank PLC
or an Affiliate thereof shall retain at least twenty-five percent (25%) of the
economic interests in the Transaction Documents. In connection with any
permitted assignment or participation, Purchaser may bifurcate or allocate (i.e.
senior/subordinate) amounts due to Purchaser. Seller agrees to reasonably
cooperate with Purchaser, at Purchaser’s sole cost and expense, in connection
with any such assignment, transfer or sale of participating interest and to
enter into such restatements of, and amendments, supplements and other
modifications to, the Transaction Documents to which it is a party in order to
give effect to such assignment, transfer or sale of participating interest. In
connection with the foregoing, Purchaser shall not assign its rights or sell
participations in a manner that would cause all or any portion of Seller or
Guarantor to be treated as a “taxable mortgage pool” for federal income tax
purposes, provided, that the Seller shall comply with the covenants contained in
clauses (ii) through (iv) of Article 11.

(c)Purchaser, acting solely for this purpose as an agent of Seller, shall
maintain at one of its offices in the United States, a copy of each such sale,
transfer and assignment and assumption delivered to it and a register for the
recordation of the names and addresses of Purchaser and each permitted
purchaser, transferee and assignee, as applicable, and the amounts (and stated
interest) owing to, each purchaser, transferee and assignee pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the parties hereunder shall treat
each Person whose name is recorded in the

66

--------------------------------------------------------------------------------

 

Register pursuant to the terms hereof as a Purchaser for all purposes of this
Agreement. The Register shall be available for inspection by the Seller at any
reasonable time and from time to time upon reasonable prior notice. No sale,
transfer or assignment pursuant to this Article 20 shall be effective until
reflected in the Register. The parties intend that any interest in or with
respect to the Purchased Assets or in any other interests under this Agreement
be treated as being issued and maintained in “registered form” within the
meaning of Sections 163(f), 871(h)(2), and 881(c)(2) of the Code and any
regulations thereunder (and any successor provisions), including without
limitation under Section 5f. 103-l(c) of the United States Treasury Regulations,
and the provisions of this Agreement shall be construed in a manner that gives
effect to such intent.

(d)If Purchaser sells a participation with respect to its rights under this
Agreement or under any other Transaction Document with respect to the Purchased
Assets, it shall, acting solely for this purpose as an agent of Seller, maintain
a register on which it enters the name and address of each participant and the
principal amounts (and stated interest) of each participant’s interest in the
Purchased Assets (the “Participant Register”); provided that Purchaser shall
have no obligation to disclose all or any portion of the Participant Register
(including the identity of any participant or any information relating to a
participant’s interest in any Transaction Document) to any Person except to
Seller or to the extent that such disclosure is necessary to establish that such
interest is in registered form under Section 5f. 103-1(c) of the United States
Treasury regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and Purchaser and Seller shall treat each
Person whose name is recorded in the register as the owner of such participation
interest for all purposes of this Agreement notwithstanding any notice to the
contrary. No participation pursuant to this Article 20 shall be effective until
reflected in the foregoing register.

(e)Notwithstanding anything to the contrary, Purchaser shall not assign its
rights or create participations or similar ownership interest in the Transaction
Documents in a manner that would cause Seller or any portion of Seller to be a
“taxable mortgage pool” for U.S. federal income tax purposes, provided, that the
Seller shall comply with the covenants contained in clauses (ii) through (iv) of
Article 11.

(f)Subject to the foregoing, the Transaction Documents and any Transactions
shall be binding upon and shall inure to the benefit of the parties and their
respective permitted successors and assigns. Nothing in the Transaction
Documents, express or implied, shall give to any Person, other than the parties
to the Transaction Documents and their respective permitted successors, any
benefit or any legal or equitable right, power, remedy or claim under the
Transaction Documents.

67

--------------------------------------------------------------------------------

 

ARTICLE 21

GOVERNING LAW

THIS AGREEMENT (AND ANY CLAIM OR CONTROVERSY HEREUNDER) SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, AND THE OBLIGATIONS, RIGHTS,
AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH
SUCH LAWS WITHOUT REGARD TO THE CONFLICT OF LAWS DOCTRINE APPLIED IN SUCH STATE
(OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE
STATE OF NEW YORK).

ARTICLE 22

WAIVERS AND AMENDMENTS

No express or implied waiver of any Event of Default by either party shall
constitute a waiver of any other Event of Default and no exercise of any remedy
hereunder by any party shall constitute a waiver of its right to exercise any
other remedy hereunder. No modification or waiver of any provision of this
Agreement and no consent by any party to a departure herefrom shall be effective
unless and until such shall be in writing and duly executed by both of the
parties hereto.

ARTICLE 23

INTENT

(a)The parties intend and acknowledge that (i) each Transaction is a “repurchase
agreement” as that term is defined in section 101(47) of the Bankruptcy Code
(except insofar as the type of Assets subject to such Transaction or the term of
such Transaction would render such definition inapplicable), and a “securities
contract” as that term is defined in section 741 of the Bankruptcy Code (except
insofar as the type of assets subject to such Transaction would render such
definition inapplicable), (ii) each Purchased Asset constitutes either a
“mortgage loan” or “an interest in a mortgage” as such terms are used in the
Bankruptcy Code and (iii) all payments hereunder are deemed “margin payments” or
“settlement payments” as defined in the Bankruptcy Code.

(b)The parties intend and acknowledge that either party’s right to cause the
termination, liquidation or acceleration of, or to set-off or net termination
values, payment amounts or other transfer obligations arising under, or in
connection with, this Agreement or any Transaction hereunder or to exercise any
other remedies pursuant to Article 14 is in each case a contractual right to
cause or exercise such right as described in Sections 555, 559 and 561 of the
Bankruptcy Code.

(c)The parties intend and acknowledge that if a party hereto is an “insured
depository institution,” as such term is defined in the Federal Deposit
Insurance Act, as amended (“FDIA”), then each Transaction hereunder is a
“qualified financial contract,” as that term is defined in the FDIA and any
rules, orders or policy statements thereunder (except insofar as the type of
assets subject to such Transaction would render such definition inapplicable).

68

--------------------------------------------------------------------------------

 

(d)The parties intend and acknowledge that this Agreement constitutes a “netting
contract” as defined in and subject to Title IV of the Federal Deposit Insurance
Corporation Improvement Act of 1991 (“FDICIA”) and each payment entitlement and
payment obligation under any Transaction hereunder shall constitute a “covered
contractual payment entitlement” or “covered contractual payment obligation”,
respectively, as defined in and subject to FDICIA (except insofar as one or both
of the parties is not a “financial institution” as that term is defined in
FDICIA).

(e)The parties intend and acknowledge that this Agreement constitutes a “master
netting agreement” as defined in section 101(38A) of the Bankruptcy Code and as
used in section 561 of the Bankruptcy Code, and a “securities contract” with the
meaning of section 555 and section 559 of the Bankruptcy Code.

(f)The parties intend and acknowledge that any provisions hereof or in any other
document, agreement or instrument that is related in any way to this Agreement
shall be deemed “related to” this Agreement within the meaning of section 741 of
the Bankruptcy Code.

(g)Notwithstanding anything to the contrary in this Agreement, it is the
intention of the parties that, for U.S. Federal, state and local income and
franchise tax purposes and for accounting purposes, each Transaction constitute
a financing to Seller (or its regarded owner for U.S. tax purposes, as
applicable), and that Seller (or its regarded owner for U.S. tax purposes, as
applicable) be (except to the extent that Purchaser shall have exercised its
remedies following an Event of Default) the owner of the Purchased Assets for
such purposes. Unless prohibited by applicable law, Seller and Purchaser agree
to treat the Transactions as described in the preceding sentence for all U.S.
Federal, state, and local income and franchise tax purposes (including, without
limitation, on any and all filings with any U.S. Federal, state, or local taxing
authority) and agree not to take any action inconsistent with such treatment.

(h)Each party hereto hereby further agrees that it shall not challenge the
characterization of (i) this Agreement as a “repurchase agreement” (except to
the extent the related Transaction has a duration that renders such term
inapplicable), “securities contract” and/or “master netting agreement”, (ii)
each party as a “repo participant” within the meaning of the Bankruptcy Code
except insofar as, in the case of a “repurchase agreement”, the term of the
Transactions, would render such definition inapplicable, or (iii) Purchaser as a
“financial institution” or “financial participant” within the meaning of the
Bankruptcy Code.

ARTICLE 24

DISCLOSURE RELATING TO CERTAIN FEDERAL PROTECTIONS

The parties acknowledge that they have been advised that:

(a)in the case of any Transaction in which one of the parties is a broker or
dealer registered with the Securities and Exchange Commission (“SEC”) under
Section 15 of the Exchange Act, the Securities Investor Protection Corporation
has taken the position that the provisions of the Securities Investor Protection
Act of 1970 (“SIPA”) do not protect the other party with respect to such
Transaction;

69

--------------------------------------------------------------------------------

 

(b)in the case of any Transaction in which one of the parties is a government
securities broker or a government securities dealer registered with the SEC
under Section 15C of the 1934 Act, SIPA will not provide protection to the other
party with respect to such Transaction; and

(c)in the case of any Transactions in which one of the parties is a financial
institution, funds held by the financial institution in connection with such
Transaction are not a deposit and therefore are not insured by the Federal
Deposit Insurance Corporation or the National Credit Union Share Insurance Fund,
as applicable.

ARTICLE 25

CONSENT TO JURISDICTION: WAIVERS

(a)Each party irrevocably and unconditionally (i) submits to the exclusive
jurisdiction of any United States Federal or New York State court sitting in
Manhattan, and any appellate court from any such court, solely for the purpose
of any suit, action or proceeding brought to enforce its obligations under this
Agreement or relating in any way to this Agreement or any Transaction under this
Agreement and (ii) waives, to the fullest extent it may effectively do so, any
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court and any right of jurisdiction on account of its place of
residence or domicile. The parties hereby agree that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

(b)To the extent that either party has or hereafter may acquire any immunity
(sovereign or otherwise) from any legal action, suit or proceeding, from
jurisdiction of any court or from set-off or any legal process (whether service
or notice, attachment prior to judgment, attachment in aid of execution of
judgment, execution of judgment or otherwise) with respect to itself or any of
its property, such party hereby irrevocably waives and agrees not to plead or
claim such immunity in respect of any action brought to enforce its obligations
under this Agreement or relating in any way to this Agreement or any Transaction
under this Agreement.

(c)The parties consent to the service of any summons and complaint and any other
process by the mailing of copies of such process to them at their respective
address specified herein. Nothing in this Article 25 shall affect the right of
Purchaser to serve legal process in any other manner permitted by law or affect
the rights of Purchaser to bring any enforcement action or proceeding against
any property of Seller located in other jurisdictions in the courts of such
other jurisdictions to the extent required by the laws of such other
jurisdictions, and nothing in this Article 25 shall affect the right of Seller
to serve legal process in any other manner permitted by law.

(d)EACH PARTY HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT,
ANY OTHER TRANSACTION DOCUMENT OR ANY INSTRUMENT OR DOCUMENT DELIVERED HEREUNDER
OR THEREUNDER.

70

--------------------------------------------------------------------------------

 

ARTICLE 26
NO RELIANCE

Each of Seller and Purchaser hereby acknowledges, represents and warrants to the
other that, in connection with the negotiation of, the entering into, and the
performance under, the Transaction Documents and each Transaction thereunder:

(a)it is not relying (for purposes of making any investment decision or
otherwise) upon any advice, counsel or representations (whether written or oral)
of the other party to the Transaction Documents, other than the representations
expressly set forth in the Transaction Documents;

(b)it has consulted with its own legal, regulatory, tax, business, investment,
financial and accounting advisors to the extent that it has deemed necessary,
and it has made its own investment, hedging and trading decisions (including
decisions regarding the suitability of any Transaction) based upon its own
judgment and upon any advice from such advisors as it has deemed necessary and
not upon any view expressed by the other party;

(c)it is a sophisticated and informed Person that has a full understanding of
all the terms, conditions and risks (economic and otherwise) of the Transaction
Documents and each Transaction thereunder and is capable of assuming and willing
to assume (financially and otherwise) those risks;

(d)it is entering into the Transaction Documents and each Transaction thereunder
for the purposes of managing its borrowings or investments or hedging its assets
or liabilities and not for purposes of speculation;

(e)no joint venture exists between Purchaser and any Seller Party pursuant to
any Transaction Document; and

(f)it is not acting as a fiduciary or financial, investment or commodity trading
advisor for the other party and has not given to the other party (directly or
indirectly through any other Person) any assurance, guarantee or representation
whatsoever as to the merits (either legal, regulatory, tax, business,
investment, financial accounting or otherwise) of the Transaction Documents or
any Transaction thereunder.

ARTICLE 27

INDEMNITY AND EXPENSES

(a)Seller hereby agrees to indemnify Purchaser, Purchaser’s Affiliates and each
of its and their officers, directors, employees and agents (“Indemnified
Parties”) for, and hold harmless from, any and all actual out-of-pocket
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
fees, costs, expenses (including, without limitation, the reasonable fees and
expenses of outside counsel) or disbursements (all of the foregoing,
collectively “Indemnified

71

--------------------------------------------------------------------------------

 

Amounts”) that may at any time (including, without limitation, such time as this
Agreement shall no longer be in effect and the Transactions shall have been
repaid in full) be imposed on or asserted against any Indemnified Party in any
way whatsoever arising out of or in connection with, or relating to, or as a
result of, this Agreement, the other Transaction Documents, any Transactions,
any Event of Default or any action taken or omitted to be taken by any
Indemnified Party under or in connection with any of the foregoing, and any
enforcement of any of the provisions of the Transaction Documents; provided that
Seller shall not be liable for Indemnified Amounts resulting from the gross
negligence, bad faith or willful misconduct of any Indemnified Party. Without
limiting the generality of the foregoing, Seller agrees to hold Purchaser
harmless from and indemnify Purchaser against all Indemnified Amounts with
respect to all Purchased Assets relating to or arising out of any violation or
alleged violation of any environmental law, rule or regulation or any consumer
credit laws, including without limitation ERISA, the Truth in Lending Act and/or
the Real Estate Settlement Procedures Act in each case, which does not result
from the gross negligence, bad faith or willful misconduct of any Indemnified
Party. In any suit, proceeding or action brought by Purchaser in connection with
any Purchased Asset for any sum owing thereunder, or to enforce any provisions
of any Purchased Asset, Seller agrees to hold Purchaser harmless from and
indemnify Purchaser from and against all Indemnified Amounts suffered by
Purchaser by reason of any defense, set-off, counterclaim, recoupment or
reduction or liability whatsoever of the account debtor or obligor thereunder,
arising out of a breach by any Seller Party or any Affiliate thereof party to
the Transaction Documents of any obligation thereunder or arising out of any
other agreement, indebtedness or liability at any time owing to or in favor of
such account debtor or obligor or its successors from any Seller Party or any
Affiliate thereof party to the Transaction Documents. The obligation of Seller
hereunder is a recourse obligation of Seller. This Article 27(a) shall not apply
with respect to taxes other than any taxes that represent losses, claims,
damages, etc. arising from any non-tax claim.

(b)Seller agrees to pay or reimburse upon written demand all of Purchaser’s
actual out-of-pocket costs and expenses (including, without limitation, the
reasonable fees and expenses of outside counsel) incurred in connection with (i)
the preparation, negotiation, execution and consummation of, and any amendment,
supplement or modification to, any Transaction Document or any Transaction
thereunder, whether or not such Transaction Document (or amendment thereto) or
such Transaction is ultimately consummated, (ii) the consummation (including,
without limitation, preliminary due diligence and onboarding of any proposed
asset) and administration of any Transaction, (iii) any preservation of the
Purchaser’s rights under the Transaction Documents, (iv) any performance by
Purchaser of any obligations of Seller in respect of any Purchased Asset, (v) if
any Event of Default has occurred and is continuing, any actual or attempted
sale, or any exchange, enforcement, collection, compromise or settlement in
respect of any of the Collateral and the Equity Pledged Collateral, (vi) the
custody, care or preservation of the Collateral and the Equity Pledged
Collateral (including insurance, filing and recording costs) and defending or
asserting rights and claims of Purchaser in respect thereof, by litigation or
otherwise, (vii) the maintenance of the Collection Account and registering the
Collateral and the Equity Pledged Collateral in the name of Purchaser or its
nominee, (viii) any default by Seller in repurchasing the Purchased Asset after
Seller has given a notice in accordance with Article 3(e) of an Early Repurchase
Date, (ix) any Breakage Costs, (vii) any failure by Seller to sell any Eligible
Asset to Purchaser on the Purchase Date thereof, (x) any actions taken and which
are reasonably necessary to perfect or continue any lien created under any
Transaction Document,

72

--------------------------------------------------------------------------------

 

(xi) Purchaser owning any Purchased Asset or other Purchased Item (except upon
Purchaser’s ultimate sale or retention, as applicable, of such Purchased Asset
in accordance with Article 14(b)(ii)(D), in which case the obligation will be
transferred to the transferee of the Purchased Asset or to Purchaser, as
applicable) and/or (xii) without duplication, in accordance with Section 28(e),
any due diligence performed by Purchaser in accordance with Article 28. All such
expenses shall be recourse obligations of Seller to Purchaser under this
Agreement. A certificate as to such costs and expenses, setting forth the
calculations thereof shall be conclusive and binding upon Seller absent manifest
error.

(c)This Article 27 shall survive termination of this Agreement and the
repurchase of all Purchased Assets.

ARTICLE 28
DUE DILIGENCE

(a)Seller acknowledges that Purchaser has the right to perform continuing due
diligence reviews with respect to the Purchased Assets (including obtaining
updated or new appraisals subject, for the avoidance of doubt, to the limitation
on reimbursement for appraisals set forth in Article 28(e)) the Borrowers
(including any other obligors), the Seller Parties and Servicer for purposes of
verifying compliance with the representations, warranties and specifications
made hereunder, or otherwise. Seller agrees that upon reasonable prior notice
(unless an Event of Default has occurred and is continuing, in which case no
prior notice shall be required), Seller shall provide (or shall cause any other
Seller Party or Servicer, as applicable, to provide) reasonable access to
Purchaser and any of its agents, representatives or permitted assigns to the
offices of Seller, such other Seller Party or Servicer, as the case may be,
during normal business hours and permit them to examine, inspect, and make
copies and extracts of the Purchased Asset Files, Servicing Records and any and
all documents, records, agreements, instruments or information relating to such
Purchased Assets in the possession or under the control of such party.

(b)Seller agrees that it shall, promptly upon reasonable request of Purchaser,
deliver (or shall cause to be delivered) to Purchaser and any of its agents,
representatives or permitted assigns copies of any documents permitted to be
reviewed by Purchaser in accordance with Article 28(a).

(c)Seller agrees to make available (or to cause any other Seller Party or
Servicer, as applicable, to make available) to Purchaser and any of its agents,
representatives or permitted assigns (i) in person at the time of any inspection
pursuant to Article 28(a) or (ii) upon reasonable prior written notice (unless
an Event of Default has occurred and is continuing, in which case no prior
notice shall be required and there shall be no limitation on frequency), by
phone, as applicable, a knowledgeable financial or accounting officer or asset
manager, as applicable, of Seller, such other Seller Party or Servicer, as the
case may be, for the purpose of answering questions about any of the foregoing
Persons, or any other matters relating to the Transaction Documents or any
Transaction that Purchaser wishes to discuss with such Person.

73

--------------------------------------------------------------------------------

 

(d)Without limiting the generality of the foregoing, Seller acknowledges that
Purchaser may enter into Transactions with Seller based solely upon the
information provided by Seller to Purchaser and the representations, warranties
and covenants contained herein, and that Purchaser, at its option, has the right
at any time to conduct a partial or complete due diligence review on some or all
of the Purchased Assets. Purchaser may underwrite such Purchased Assets itself
or engage a third-party underwriter to perform such underwriting. Seller agrees
to reasonably cooperate with Purchaser and any third party underwriter
identified by Purchaser in writing in connection with such underwriting,
including, but not limited to, providing Purchaser and any third party
underwriter with reasonable access in accordance with the terms hereof to any
and all documents, records, agreements, instruments or information relating to
such Purchased Assets in the possession, or under the control, of any Seller
Party or any Affiliate thereof reasonably requested by Purchaser in writing.

(e)Seller agrees to reimburse Purchaser within ten (10) Business Days after
receipt of an invoice thereof for any and all reasonable out-of-pocket costs and
expenses (including, without limitation, the reasonable fees and expenses of
outside counsel) incurred by Purchaser in connection with its continuing due
diligence activities pursuant to this Article 28. provided that, so long as no
Event of Default has occurred and is continuing and the related Purchased Asset
is not a Defaulted Asset, Seller shall not be required to reimburse the cost of
an updated or new appraisal obtained pursuant to this Article 28 if an existing
appraisal that is acceptable to Purchaser is less than twelve (12) months old.

ARTICLE 29

SERVICING

(a)The parties hereto agree and acknowledge that the Purchased Assets are sold
to Purchaser on a “servicing released” basis and Purchaser is owner of all
Servicing Rights so long as the Purchased Assets are subject to this Agreement.
Notwithstanding the foregoing, Seller shall be granted a revocable license
(which license shall automatically be revoked (i) every thirty (30) days unless
Purchaser provides written notice to Seller that such license is extended for
another thirty (30) days or (ii) during the continuance of an Event of Default)
to cause Servicer to service the Purchased Assets, and Seller shall, at Seller’s
sole cost and expense, cause the Servicer to service the Purchased Assets in
accordance with the Servicing Agreement and this Article 29 and for the benefit
of Purchaser. Notwithstanding the foregoing, Seller shall not take any action or
effect any modification or amendment of, or waiver under, any Purchased Asset
which in each case is a Significant Modification without first having given
prior notice thereof to Purchaser in each such instance and receiving the prior
written consent of Purchaser.

(b)The obligation of Servicer (or Seller to cause Servicer) to service any of
the Purchased Assets shall cease, at Purchaser’s option, upon the earliest of
(i) Purchaser’s termination of Servicer in accordance with Article 29(c). (ii)
Purchaser not extending Seller’s revocable license in accordance with Article
29(a) or (iii) the transfer of servicing to any other Servicer and the
assumption of such servicing by such other Servicer. Seller agrees to reasonably
cooperate with Purchaser in connection with any termination of Servicer. Upon
any termination of Servicer, if no Event of Default shall have occurred and be
continuing, Seller shall at its sole cost and expense transfer the servicing of
the effected Purchased Assets to another Servicer designated by Purchaser as
expeditiously as possible.

74

--------------------------------------------------------------------------------

 

(c)Purchaser may, in its sole and absolute discretion, terminate Servicer or any
subservicer with respect to any Purchased Asset (i) upon the occurrence of a
default by the Servicer under the Servicing Agreement, (ii) upon the occurrence
of a default by the Servicer under the Servicer Letter or (iii) during the
continuance of an Event of Default, either for cause or without cause, in each
case of clauses (i) through (iii). without payment of any penalty or termination
fee.

(d)Seller shall not, and shall not permit Servicer to, employ any other
sub-servicers to service the Purchased Assets without the prior written approval
of Purchaser. If the Purchased Assets are serviced by a sub-servicer, Seller
shall irrevocably assign all rights, title and interest in the servicing
agreements with such sub-servicer to Purchaser.

(e)Seller shall cause Servicer and any sub-servicer to service the Purchased
Assets in accordance with Accepted Servicing Practices. Seller shall cause
Servicer to execute a letter agreement with Purchaser substantially in the form
delivered on the Closing Date or such other form as is reasonably acceptable to
Purchaser (a “Servicer Letter”), pursuant to which, among other things, Servicer
shall acknowledge Purchaser’s security interest in the Purchased Assets and
agree to remit all Income received with respect to the Purchased Asset to the
Collection Account in accordance with Article 5(e) or as otherwise directed by
Purchaser in accordance with the Servicer Letter.

(f)Seller agrees that Purchaser, upon its purchase of the Purchased Assets in
accordance with this Agreement is the owner of all servicing records related to
the Purchased Assets, including but not limited to the Servicing Agreement,
files, documents, records, data bases, computer tapes, copies of computer tapes,
proof of insurance coverage, insurance policies, appraisals, other closing
documentation, payment history records, and any other records relating to or
evidencing the servicing of Purchased Assets (the “Servicing Records”) so long
as the Purchased Assets are subject to this Agreement. Seller covenants to (or
to use commercially reasonable efforts to cause Servicer to) safeguard such
Servicing Records and to deliver them promptly to Purchaser or its designee
(including the Custodian) at Purchaser’s request.

(g)The payment of servicing fees shall be solely the responsibility of Seller
and shall be subordinate to payment of amounts outstanding and due to Purchaser
under the Transaction Documents.

ARTICLE 30

ACKNOWLEDGMENT AND CONSENT TO BATL-TN

(a)Contractual Recognition of Bail-in.

(i)Each party acknowledges and accepts that liabilities arising under this
Agreement (other than Excluded Liabilities) may be subject to the exercise of
the UK Bail-in Power by the relevant resolution authority and acknowledges and
accepts to be bound by any Bail-in Action and the effects thereof (including any
variation, modification and/or amendment to the terms of this Agreement as may
be necessary to give effect to any such Bail-in Action), which if the Bail-in
Termination Amount is payable by Purchaser to Seller may include, without
limitation:

(A)a reduction, in full or in part, of the Bail-in Termination Amount;

and/or

75

--------------------------------------------------------------------------------

 

(B)a conversion of all, or a portion of, the Bail-in Termination Amount into
shares or other instruments of ownership, in which case Seller acknowledges and
accepts that any such shares or other instruments of ownership may be issued to
or conferred upon it as a result of the Bail-in Action.

(ii)Each party acknowledges and accepts that this provision is exhaustive on the
matters described herein to the exclusion of any other agreements, arrangements
or understanding between the parties relating to the subject matter of this
Agreement and that no further notice shall be required between the parties
pursuant to the Agreement in order to give effect to the matters described
herein.

(iii)The acknowledgements and acceptances contained in clauses (i) and {u) above
will not apply if:

(A)the relevant resolution authority determines that the liabilities arising
under this Agreement may be subject to the exercise of the UK Bail-in Power
pursuant to the law of the third country governing such liabilities or a binding
agreement concluded with such third country and in either case the UK
Regulations have been amended to reflect such determination; and/or

(B)the UK Regulations have been repealed or amended in such a way as to remove
the requirement for the acknowledgements and acceptances contained in clauses
(i) and {ii}.

(iv)For purposes of this Article 30:

“Bail-in Action” means the exercise of the UK Bail-in Power by the relevant
resolution authority in respect of all transactions (or all transactions
relating to one or more netting sets, as applicable) under this Agreement.

“Bail-in Termination Amount” means the early termination amount or early
termination amounts (howsoever described), together with any accrued but unpaid
interest thereon, in respect of all transactions (or all transactions relating
to one or more netting sets, as applicable) under this Agreement (before, for
the avoidance of doubt, any such amount is written down or converted by the
relevant resolution authority).

“BRRD” means Directive 2014/59/EU establishing a framework for the recovery and
resolution of credit institutions and investment firms.

“Excluded Liabilities” means liabilities excluded from the scope of the
contractual recognition of bail-in requirement pursuant to the UK Regulations.

“UK Bail-in Power” means any write-down or conversion power existing from time
to time (including, without limitation, any power to amend or alter the maturity
of eligible liabilities of an institution under resolution or amend the amount
of interest payable under such eligible liabilities or the date on which
interest becomes payable, including by suspending payment for a temporary
period) under, and exercised in compliance with, any laws, regulations, rules or

76

--------------------------------------------------------------------------------

 

requirements (together, the “UK Regulations”) in effect in the United Kingdom
relating to the transposition of the BRRD as amended from time to time,
including but not limited to, the Banking Act 2009 as amended from time to time,
and the instruments, rules and standards created thereunder, pursuant to which
the obligations of a regulated entity (or other Affiliate of a regulated entity)
can be reduced (including to zero), cancelled or converted into shares, other
securities, or other obligations of such regulated entity or any other person.

A reference to a “regulated entity” is to any BRRD undertaking as such term is
defined under the PRA Rulebook promulgated by the United Kingdom Prudential
Regulation Authority or to any person falling within IFPRU 11.6, of the FCA
Handbook promulgated by the United Kingdom Financial Conduct Authority (“FCA”).
both as amended from time to time, which includes, certain credit institutions,
investment firms, and certain of their parent or holding companies.

(b)Contractual Recognition of UK Stay in Resolution. Where a resolution measure
is taken in relation to any BRRD undertaking or any member of the same group as
that BRRD undertaking and that BRRD undertaking or any member of the same group
as that BRRD undertaking is a party to this Agreement (any such party to this
Agreement being an “Affected Party”), each other party to this Agreement agrees
that it shall only be entitled to exercise any termination rights under or
rights to enforce a security interest in connection with this Agreement against
the Affected Party to the extent that it would be entitled to do so under the
Special Resolution Regime if this Agreement were governed by the laws of any
part of the United Kingdom.

For the purpose of this clause, “resolution measure” means a ‘crisis prevention
measure’, ‘crisis management measure’ or ‘recognised third-country resolution
action’, each with the meaning given in the “PRA Rulebook: CRR Firms and
Non-Authorised Persons: Stay in Resolution Instrument 2015”, as may be amended
from time to time (the “PRA Contractual Stay Rules”), provided, however, that
‘crisis prevention measure’ shall be interpreted in the manner outlined in Rule
2.3 of the PRA Contractual Stay Rules; “BRRD undertaking”, “group”. “Special
Resolution Regime” and “termination right” have the respective meanings given in
the PRA Contractual Stay Rules.

(c)Notice Regarding Client Money Rules. Purchaser, as a CRD credit institution
(as such term is defined in the rules of the FCA), holds all money received and
held by it hereunder as banker and not as trustee. Accordingly, money that is
received and held by Purchaser from Seller will not be held in accordance with
the provisions of the FCA’s Client Asset Sourcebook relating to client money
(the “Client Money Rules”) and will not be subject to the statutory trust
provided for under the Client Money Rules. In particular, Purchaser shall not
segregate money received by it from Seller from Purchaser money and Purchaser
shall not be liable to account to Seller for any profits made by Purchaser use
as banker of such cash and upon failure of Purchaser, the client money
distribution rules within the Client Asset Sourcebook (the “Client Money
Distribution Rules”) will not apply to these sums and so Seller will not be
entitled to share in any distribution under the Client Money Distribution Rules.

77

--------------------------------------------------------------------------------

 

ARTICLE 31
MISCELLANEOUS

(a)All rights, remedies and powers of Purchaser hereunder and in connection
herewith are irrevocable and cumulative, and not alternative or exclusive, and
shall be in addition to all other rights, remedies and powers of Purchaser
whether under law, equity or agreement. In addition to the rights and remedies
granted to it in this Agreement, to the extent this Agreement is determined to
create a security interest, Purchaser shall have all rights and remedies of a
secured party under the UCC.

(b)The Transaction Documents may be executed in counterparts, each of which so
executed shall be deemed to be an original, but all of such counterparts shall
together constitute but one and the same instrument. Signature pages to any
Transaction Document or certification delivered pursuant thereto delivered in
electronic form (such as PDF) shall be considered binding with the same force
and effect as original signatures.

(c)The headings in the Transaction Documents are for convenience of reference
only and shall not affect the interpretation or construction of the Transaction
Documents.

(d)Each provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
shall be prohibited by or be invalid under such law, such provision shall be
ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement.

(e)This Agreement, the Fee Letter and each Confirmation contain a final and
complete integration of all prior expressions by the parties with respect to the
subject matter hereof and thereof and shall constitute the entire agreement
among the parties with respect to such subject matter, superseding all prior
oral or written understandings.

(f)The parties understand that this Agreement is a legally binding agreement
that may affect such party’s rights. Each party represents to the other that it
has received legal advice from counsel of its choice regarding the meaning and
legal significance of this Agreement and that it is satisfied with its legal
counsel and the advice received from it.

(g)Should any provision of this Agreement require judicial interpretation, it is
agreed that a court interpreting or construing the same shall not apply a
presumption that the terms hereof shall be more strictly construed against any
Person by reason of the rule of construction that a document is to be construed
more strictly against the Person who itself or through its agent prepared the
same, it being agreed that all parties have participated in the preparation of
this Agreement.

(h)Unless otherwise specifically enumerated, wherever pursuant to this Agreement
Purchaser exercises any right given to it to consent or not consent, or to
approve or disapprove, or any arrangement or term is to be satisfactory to,
Purchaser in its sole and absolute discretion, Purchaser shall decide to consent
or not consent, or to approve or disapprove or to decide that arrangements or
terms are satisfactory or not satisfactory, in its sole and absolute discretion
and such decision by Purchaser shall be final and conclusive.

78

--------------------------------------------------------------------------------

 

ARTICLE 32
TAXES

(a)Any and all payments by or on account of any obligation of Seller under this
Agreement shall be made without deduction or withholding for any Taxes, except
as required by applicable law. If any applicable law requires the deduction or
withholding of any Tax from any such payment, then Seller shall make (or cause
to be made) such deduction or withholding and shall timely pay (or cause to be
timely paid) the full amount deducted or withheld to the relevant Governmental
Authority in accordance with applicable law and, if such Tax is an Indemnified
Tax, then the sum payable by Seller shall be increased as necessary so that
after such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Article 32).
Purchaser receives an amount equal to the sum it would have received had no such
deduction or withholding been made.

(b)Seller shall timely pay, without duplication of any other amounts payable by
Seller, any Other Taxes (i) imposed on Seller to the relevant Governmental
Authority in accordance with Requirements of Law, and (ii) imposed on Purchaser,
as the case may be, upon written notice from Purchaser setting forth in
reasonable detail the calculation of such Other Taxes.

(c)Seller shall indemnify Purchaser, within fifteen (15) Business Days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Article 32) payable or paid by Purchaser or required to be withheld
or deducted from a payment to Purchaser, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority
(provided that if Seller reasonably believes that such Taxes were not correctly
or legally asserted, Purchaser will use reasonable efforts to cooperate with
Seller to obtain a refund of such Taxes (which shall be repaid to Seller in
accordance with Article 32(e)) so long as such efforts would not, in the sole
determination of Purchaser, result in any additional out-of-pocket costs or
expenses not reimbursed by Seller or be otherwise materially disadvantageous to
Purchaser). A certificate as to the amount of such payment or liability
delivered to Seller by Purchaser shall be conclusive absent manifest error.

(d)Status of Purchaser.

(i)If Purchaser is entitled to an exemption from or reduction of withholding Tax
with respect to payments made under the Transaction Documents, Purchaser shall
deliver to Seller, prior to becoming a party to this Agreement, and at the time
or times reasonably requested by Seller, such properly completed and executed
documentation reasonably requested by Seller as will permit such payments to be
made without withholding or at a reduced rate of withholding. In addition,
Purchaser shall deliver such other documentation prescribed by applicable law or
reasonably requested by Seller as will enable Seller to determine whether or not
Purchaser is subject to backup withholding or information reporting

79

--------------------------------------------------------------------------------

 

requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Article 32(d)(n)(A\ (ii)(B) and (ii)(D)
below) shall not be required if in the Purchaser’s reasonable judgment such
completion, execution or submission would subject such Purchaser to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Purchaser.

(ii)Without limiting the generality of the foregoing:

(A)if Purchaser is a U.S. Person, it shall deliver to Seller on or prior to the
date on which Purchaser becomes a party to this Agreement (and from time to time
thereafter upon the reasonable request of Seller), executed copies or originals
of IRS Form W-9 (or any successor form) certifying that Purchaser is exempt from
U.S. federal backup withholding tax;

(B)if the Purchaser is not a U.S. Person, it shall, to the extent it is legally
entitled to do so, deliver to Seller (in such number of copies as shall be
requested by Seller) on or prior to the date on which Purchaser becomes a party
under this Agreement (and from time to time thereafter upon the reasonable
request of Seller), whichever of the following is applicable:

(1)in the case of a Purchaser that is claiming the benefits of an income tax
treaty to which the United States is a party, (x) with respect to payments
characterized as interest for U.S. tax purposes under any Transaction Document,
executed copies or originals of IRS Form W-8BEN or W-8BEN-E establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Transaction Document, IRS Form W-8BEN or W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(2)executed copies or originals of IRS Form W-8ECI;

(3)in the case of a Purchaser claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate to the effect that such Purchaser is not a “bank” within the meaning
of Section 881(c)(3)(A) of the Internal Revenue Code, a “10 percent shareholder”
of Seller within the meaning of Section 881(c)(3)(B) of the Internal Revenue
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Internal Revenue Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies or originals of IRS Form W-8BEN or W- 8BEN-E; or

(4)to the extent a Purchaser is not the beneficial owner, executed copies or
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E, a U.S. Tax Compliance Certificate, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Purchaser is a partnership and one or more direct or indirect partners of
such Purchaser are claiming the portfolio interest exemption, such Purchaser may
provide a U.S. Tax Compliance Certificate on behalf of each such direct and
indirect partner;

80

--------------------------------------------------------------------------------

 

(C)if Purchaser is not a U.S. Person, it shall, to the extent it is legally
entitled to do so, deliver to Seller (in such number of copies as shall be
requested by Seller) on or prior to the date on which Purchaser becomes a party
to this Agreement (and from time to time thereafter upon the reasonable request
of Seller), executed copies or originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit Seller to
determine the withholding or deduction required to be made; and

(D)if a payment made to Purchaser under any Transaction Document would be
subject to U.S. federal withholding Tax imposed by FATCA if Purchaser were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), Purchaser shall deliver to Seller at the time or times prescribed
by law and at such time or times reasonably requested by Seller such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested by Seller as may be necessary for Seller to comply with its
obligations under FATCA and to determine that Purchaser has complied with
Purchaser’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

Purchaser agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification and provide such successor form to Seller, or promptly
notify Seller in writing of its legal inability to do so.

(e)If any party determines, in its sole discretion exercised in good faith, that
it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Article 32 (including by the payment of additional amounts
pursuant to this Article 32). it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Article 32 with respect to the Taxes giving rise to such refund), net of
all out-of-pocket costs and expenses (including Taxes) of such indemnified party
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this Article 32(e) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this Article 32(e). in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this Article 32(e) the payment of which would
place the indemnified party in a less favorable net after Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

81

--------------------------------------------------------------------------------

 

(f)Notwithstanding anything to the contrary in this Agreement, no payment shall
be required under Article 32(b)(n) or (c) for any claim by Purchaser with
respect to Indemnified Taxes unless a written notice thereof (setting forth in
reasonable detail the calculation of the amount of such claim) is delivered to
Seller within twelve (12) months from the earlier of (i) the filing of the
applicable tax return in which such amount is included, or (if earlier) the
payment thereof by or on behalf of Purchaser, and (ii) the receipt by such
Purchaser of a written assertion by a Governmental Authority that such
Indemnified Taxes are owed by, or on behalf of, Purchaser.

(g)Each party’s obligations under this Article 32 shall survive any assignment
of rights by the Purchaser, the termination of the Transactions and the
repayment, satisfaction or discharge of all obligations under any Transaction
Document.

[REMAINDER OF PAGE LEFT BLANK]

82

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as a deed as of the
day first written above.

 

 

BARCLAYS BANK PLC, as Purchaser

 

 

 

By:

Francis X. Gilhool

 

 

Name: Francis X. Gilhool

 

 

Title: Managing Director

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 




Barclays-TPG Master Repurchase Agreement

--------------------------------------------------------------------------------

 

 

 

 

TPG RE FINANCE 23, LTD., as Seller

 

 

 

 

By:

MattheCy Coleman

 

 

Name: MattheCv Coleman

 

 

Title: Vice President

 

Barclays-TPG Master Repurchase Agreement

--------------------------------------------------------------------------------

EXHIBIT I

 

NAMES AND ADDRESSES FOR COMMUNICATIONS BETWEEN PARTIES

 

Purchaser:

Barclays Bank PLC

745 7th Avenue

New York, New York 10019

Attention: Francis X. Gilhool, Jr.

Telephone: (212) 526-6970

Email: francis.gilhool@barclayscapital.com

 

 

with copies to:

Dechert LLP

Cira Centre

2929 Arch Street

Philadelphia, PA 19104

Attention: David W. Forti

Telephone: (215)994 2647

Email: david.forti@dechert.com

 

 

Seller:

TPG RE Finance 23, Ltd.

c/o TPG RE Finance Trust Management, L.P.

888 Seventh Avenue, 27th Floor

New York, NY 10106

Attention: Deborah J. Ginsberg

Telephone: (212)405-8426

Email: dginsberg@tpg.com

 

 

with copies to:

TPG RE Finance 23, Ltd.

c/o TPG RE Finance Trust Management, L.P.

888 Seventh Avenue, 27th Floor

New York, NY 10106

Attention: Jason Ruckman

Telephone: (212)430-4125

Email: jruckman@tpg.com

 

 

and to:

Ropes & Gray LLP

1211 Avenue of the Americas

New York, NY 10036-8704

Attention: Daniel L. Stanco

Telephone: (212) 841 5758

Email: daniel. stanco@ropesgray. com

 

 

Guarantor:

TPG RE Finance Trust Holdco, LLC

c/o TPG RE Finance Trust Management, L.P.

888 Seventh Avenue, 27th Floor

New York, NY 10106

Attention: Deborah J. Ginsberg

Telephone: (212)405-8426

Email: dginsberg@tpg.com

 

--------------------------------------------------------------------------------

 

 

 

with copies to:

TPG RE Finance 23, Ltd.

c/o TPG RE Finance Trust Management, L.P.

888 Seventh Avenue, 27th Floor

New York, NY 10106

Attention: Jason Ruckman

Telephone: (212)430-4125

Email: jruckman@tpg.com

 

 

and to:

Ropes & Gray LLP

1211 Avenue of the Americas

New York, NY 10036-8704

Attention: Daniel L. Stanco

Telephone: (212) 841 5758

Email: daniel. stanco@ropesgray. com

 

 

 

 

--------------------------------------------------------------------------------

EXHIBIT II

 

FORM OF CONFIRMATION STATEMENT
[Date]

To: Barclays Bank PLC Ladies and Gentlemen:

Reference is made hereby to the Master Repurchase Agreement, dated as of August
13, 2019 (the “Agreement”), between Barclays Bank PLC (“Purchaser”) and TPG RE
Finance 23, Ltd. (“Seller”). This Confirmation is being delivered to you, as
Purchaser, to request a Transaction pursuant to which Purchaser will purchase
from us, as Seller, the Eligible Asset identified on the attached Schedule 1.
Purchaser’s delivery and executed counterpart of this Confirmation to Seller
evidences Purchaser’s agreement, subject to and in accordance with the terms of
the Agreement, to enter into such Transaction. Capitalized terms used herein
without definition have the meanings given in the Agreement.

 

Purchase Date:

as further identified on Schedule 1

 

 

Eligible Asset: Asset

20

 

 

Type:

[Mortgage Loan] [Mortgage Loan and Mezzanine Loan]1[Senior Note][Senior
Participation Interest]

 

 

Record Holder:

[NAP] [Yes] [No]2

 

 

Controlling Holder:

[NAP] [Yes] [No]2

 

 

REMIC Eligible:

[Yes] [No]

 

Outstanding Principal Amount of Purchased Asset as of Purchase Date:$

Available Future Funding under Purchased Asset as of Purchase Date:$

Approved Future Advances:$     

 

1

Unless otherwise specified, any reference to Eligible Asset or Purchased Asset
shall include the Mortgage Loan and any related Mezzanine Loan that is, or is
proposed to be, subject to the same Transaction.

2

Must select “Yes” or “No” for any Senior Note and Senior Participation Interest
and NAP for other asset types. “No” will be treated as an exception to the
eligibility criteria.

 

--------------------------------------------------------------------------------

 

 

Repurchase Date:

[             , 20     ]

 

 

Repurchase Price:

 

As defined in the Agreement

 

 

 

Purchase Price as of Purchase Date: $ Approved Maximum

 

 

Pricing Rate:

Applicable Index plus

 

 

Applicable Index:

[LIBOR] [Alternative Rate]

 

 

Purchase Price Percentage:

 

 

 

Governing Agreements:

As identified on attached Schedule 2

 

 

Requested Exceptions Report:

Attached as Schedule 3

 

 

Requested Wire Amount: Type of Funding:

$                      

 

 

Seller’s Wiring Instructions:

[Wet] [Dry] Funding

 

Purchase Price: $_

 

 

Bank Name:

 

ABA Number:

 

Account

 

Number:

 

Reference:

 

[Seller hereby certifies that all conditions precedent to the funding of a
Purchase Price increase in connection with the Future Advance set forth in the
related Purchased Asset Documents and in Article 3(h)(ii) of the Agreement have
been satisfied except for the following conditions which have been waived by
Purchaser: [IDENTIFY ANY WAIVED CONDITIONS]].3

 

3  

To be included if the Confirmation is delivered in connection with a future
funding.

 

--------------------------------------------------------------------------------

 

To evidence your agreement to enter into the Transaction in accordance with the
terms set forth in this Confirmation, please return a countersigned copy of this
Confirmation to Seller.

 

 

 

TGP RE FINANCE 23, LTD.

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

AGREED AND ACKNOWLEDGED:

 

 

 

 

 

 

 

BARCLAYS BANK PLC

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------

Schedule 1 to Confirmation

 

Purchased Asset Name:

Original Principal Amount:

Maximum Principal Amount:

Remaining Future Advances:

Purchased Asset Schedule



 

--------------------------------------------------------------------------------

Schedule 3 to Confirmation

 

Governing Agreements

 

--------------------------------------------------------------------------------

 

EXHIBIT III

AUTHORIZED REPRESENTATIVES OF SELLER

 

Requested Exceptions Report



Barclays-TPG - Exhibit III to Master Repurchase Agreement

--------------------------------------------------------------------------------

 

EXHIBIT III

AUTHORIZED REPRESENTATIVES OF SELLER

 

Name

Specimen Signature

Matthew Coleman

Matthew Coleman

Michael LaGatta

 

Steven A. Willmann

 

 

 

 

Barclays-TPG - Exhibit III to Master Repurchase Agreement

--------------------------------------------------------------------------------

 

AUTHORIZED REPRESENTATIVES OF SELLER

EXHIBIT III

 

 

Name

Specimen Signature

Matthew Coleman

 

Michael LaGatta

 

Steven A. Willmann

 

 

 

 

Barclays-TPG - Exhibit HI to Master Repurchase Agreement

--------------------------------------------------------------------------------

 

EXHIBIT III

AUTHORIZED REPRESENTATIVES OF SELLER



EXHIBIT III

AUTHORIZED REPRESENTATIVES OF SELLER

 



 

Name

Specimen Signature

Matthew Coleman

 

Michael LaGatta

 

Steven A. Willmann

 

 

 

Barclays-TPG - Exhibit III to Master Repurchase Agreement

--------------------------------------------------------------------------------

EXHIBIT 4

 

FORM OF POWER OF ATTORNEY

Know All Men by These Presents, that TPG RE Finance 23, Ltd., an exempted
company incorporated with limited liability under the laws of the Cayman Islands
(“Seller”), does hereby appoint Barclays Bank PLC (“Purchaser”), its
attorney-in-fact to act in Seller’s name, place and stead in any way that Seller
could do with respect to (i) the completion of the endorsements of the Purchased
Assets, including without limitation the Promissory Notes, Assignments of
Mortgages and Participation Certificates, and any transfer documents related
thereto, (ii) the recordation of the Assignments of Mortgages, (iii) the
preparation and filing, in form and substance satisfactory to Purchaser, of such
financing statements, continuation statements, and other uniform commercial code
forms, as Purchaser may from time to time, reasonably consider necessary to
create, perfect, and preserve Purchaser’s security interest in the Purchased
Assets and (iv) the enforcement of Seller’s rights under the Purchased Assets
purchased by Purchaser pursuant to the Master Repurchase Agreement, dated as of
August 13, 2019 (as amended, restated, supplemented, or otherwise modified and
in effect from time to time, the “Repurchase Agreement”), between Purchaser and
Seller, and to take such other steps as may be necessary or desirable to enforce
Purchaser’s rights against such Purchased Assets, the related Purchased Asset
Files and the Servicing Records to the extent that Seller is permitted by law to
act through an agent. Capitalized terms used but not otherwise defined herein
shall have the meanings assigned thereto in the Repurchase Agreement.

TO INDUCE ANY THIRD PARTY TO ACT HEREUNDER, SELLER HEREBY AGREES THAT ANY THIRD
PARTY RECEIVING A DULY EXECUTED COPY OR FACSIMILE OF THIS INSTRUMENT MAY ACT
HEREUNDER, AND THAT REVOCATION OR TERMINATION HEREOF SHALL BE INEFFECTIVE AS TO
SUCH THIRD PARTY UNLESS AND UNTIL ACTUAL NOTICE OR KNOWLEDGE OR SUCH REVOCATION
OR TERMINATION SHALL HAVE BEEN RECEIVED BY SUCH THIRD PARTY, AND SELLER ON ITS
OWN BEHALF AND ON BEHALF OF SELLER’S ASSIGNS, HEREBY AGREES TO INDEMNIFY AND
HOLD HARMLESS ANY SUCH THIRD PARTY FROM AND AGAINST ANY AND ALL CLAIMS THAT MAY
ARISE AGAINST SUCH THIRD PARTY BY REASON OF SUCH THIRD PARTY HAVING RELIED ON
THE PROVISIONS OF THIS INSTRUMENT.

THIS POWER OF ATTORNEY SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK, AND THE OBLIGATIONS, RIGHTS, AND REMEDIES OF THE PARTIES
HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS WITHOUT REGARD TO THE
CONFLICT OF LAWS DOCTRINE APPLIED IN SUCH STATE (OTHER THAN SECTIONS 5-1401 AND
5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Seller has caused this Power of Attorney to be executed as a
deed this     day of               , 2019.

 

 

 

TPG RE FINANCE 23, LTD.

 

 

 

 

 

 

 

By:

Matthew Coleman

 

 

Name: Matthew Coleman

 

 

Title: Vice President

 

 

STATE OFTexas)

COUNTY OFTarrant)

On August $ 2019, before me, Jessica Dismuke, a Notary Public, personally
appeared

Matthew Coleman who proved to me on the basis of satisfactory evidence to be the
person whose name is subscribed to the within instrument and acknowledged to me
that he/she executed the same in his/her authorized capacity, and that by
his/her signature on the instrument the person, or the entity upon behalf of
which the person acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of Texasthat the foregoing

paragraph is true and correct.

WITNESS my hand and official seal.

 

Signature

/s/ Jessica Dismuke

 

 

(Seal)

[g55hymd52s1m000001.jpg]

 

 

 

Barclays-TPG - Limited Power of Attorney

--------------------------------------------------------------------------------

EXHIBIT

 

REPRESENTATIONS AND WARRANTIES
REGARDING INDIVIDUAL PURCHASED ASSETS

For purposes of the representations and warranties contained in this Exhibit V.
all information contained in documents which are part of the Servicing Records
as of the Purchase Date for any Purchased Asset shall be deemed to be within
Seller’s Knowledge.

Capitalized terms used but not defined in this Exhibit V shall have the
respective meanings given them in the Master Repurchase Agreement to which this
Exhibit V is attached (the “Master Repurchase Agreement”).

Seller acknowledges and agrees that the representations and warranties contained
in this Exhibit V may be amended from time to time by Purchaser in its
reasonable discretion to conform such representations and warranties to
Purchaser’s then current standard representations and warranties for commercial
mortgage-backed securitization transactions; provided, that such amended
representations and warranties shall only apply to Purchased Assets that are
originated after the date Seller receives written notice of the amended
representations and warranties.

CERTAIN DEFINED TERMS

“Anticipated Repayment Date” shall mean, with respect to any Mortgage Loan or
Mezzanine Loan that is identified on the related Purchased Asset Schedule as an
ARD Loan, the date upon which such Mortgage Loan or Mezzanine Loan, as
applicable, commences accruing interest at an increased interest rate.

“ARD Loan” shall mean a Mortgage Loan or a Mezzanine Loan the terms of which
provide that if, after an Anticipated Repayment Date, the related Borrower has
not prepaid such Mortgage Loan or Mezzanine Loan, as applicable, in full, any
principal outstanding on the Anticipated Repayment Date will accrue interest at
an increased interest rate.

“Assignment of Leases” shall mean any assignment of leases, rents and profits or
similar document or instrument executed by a Borrower in connection with the
origination of a Mortgage Loan.

“Companion Interest” shall mean, with respect to any Purchased Asset that is a
Participation Interest or a Senior Note, any subordinate or pari passu
Promissory Note or Participation Interest secured directly or indirectly by the
same Mortgaged Property.

“Companion Interest Holder” shall mean, with respect to any Purchased Asset that
is a Participation Interest or a Senior Note, any holder of a related Companion
Interest.

“Equity Interests” shall mean, with respect to any Mezzanine Loan, 100% of the
direct equity interests in the entity or entities that own the Mortgaged
Property or Mortgaged Properties that indirectly secure such Mezzanine Loan.

 

--------------------------------------------------------------------------------

 

“Ground Lease” shall mean a lease creating a leasehold estate in real property
where the fee owner as the ground lessor conveys for a term or terms of years
its entire interest in the land and buildings and other improvements, if any,
comprising the premises demised under such lease to the ground lessee (who may,
in certain circumstances, own the building and improvements on the land),
subject to the reversionary interest of the ground lessor as fee owner and does
not include industrial development agency (IDA) or similar leases for purposes
of conferring a tax abatement or other benefit.

“Interest Rate” shall mean, with respect to each Mortgage Loan or Mezzanine
Loan, the related annualized rate at which interest is scheduled (in the absence
of a default) to accrue on such Mortgage Loan or Mezzanine Loan, as applicable,
from time to time in accordance with the related Promissory Note and applicable
law.

“REMIC Provisions” shall mean the provisions of the federal income tax law
relating to real estate mortgage investment conduits, which appear at Sections
860A through 860G of Subchapter M of Chapter 1 of the Code, and related
provisions, and proposed, temporary and final Treasury regulations and any
published rulings, notices and announcements promulgated thereunder, as the
foregoing may be in effect from time to time.

REPRESENTATIONS AND WARRANTIES

A. All Purchased Assets. With respect to each Purchased Asset:

1.Complete Servicing File. All documents comprising the Servicing Records are in
the possession of the Servicer.

2.Ownership of Purchased Assets. Immediately prior to the sale, transfer and
assignment to Purchaser, no Purchased Asset was subject to any assignment (other
than assignments to Seller), participation or pledge, and Seller had good title
to, and was the sole owner of, each Purchased Asset free and clear of any and
all liens, charges, pledges, encumbrances, participations, any other ownership
interests on, in or to such Purchased Asset other than (x) if the Purchased
Asset is subject to a Mezzanine Loan, the rights of the Mezzanine Loan holder(s)
pursuant to the intercreditor or co-lender agreement; and (y) the rights of the
holder of a Companion Interest under the related co-lender or participation
agreement. Seller has full right and authority to sell, assign and transfer each
Purchased Asset, upon the insertion of Purchaser’s name where applicable and
countersignature by Purchaser where applicable, and the assignment to Purchaser
constitutes a legal, valid and binding assignment of such Purchased Asset free
and clear of any and all liens, pledges, charges or security interests of any
nature encumbering such Purchased Asset other than (x) if the Purchased Asset is
subject to a Mezzanine Loan, the rights of the Mezzanine Loan holder(s) pursuant
to the intercreditor or colender agreement; and (y) the rights of the holder of
a Companion Interest under the related colender or participation agreement.

3.Purchased Asset File. The Purchased Asset File contains a true, correct and
complete copy (or, if required by the Custodial Agreement, original) of each
document evidencing or securing the Purchased Asset, or affecting the rights of
any holder thereof, that is required to be delivered to Custodian (or, if
applicable, Bailee) pursuant to the Master Repurchase

 

--------------------------------------------------------------------------------

 

Agreement or the Custodial Agreement. With respect to any document contained in
the Purchased Asset File that is required to be recorded or filed in accordance
with the requirements set forth in the Custodial Agreement, such document is in
form suitable for recording or filing, as applicable, in the appropriate
jurisdiction and has been or will be recorded or filed as required by the
Custodial Agreement. With respect to each assignment, assumption, modification,
consolidation or extension contained in the Purchased Asset File, if the
document or agreement being assigned, assumed, modified, consolidated or
extended is required to be recorded or filed, such assignment, assumption,
modification, consolidation or extension is in form suitable for recording or
filing, as applicable, in the appropriate jurisdiction.

4. Purchased Asset Schedule. The information pertaining to each Purchased Asset
which is set forth in the related Purchased Asset Schedule is true and correct
in all material respects as of the Purchase Date and contains all information
required by the Transaction Documents to be contained therein.

B. Mortgage Loans. With respect to each Mortgage Loan that constitutes a
Purchased Asset:

1.Whole Loans. Such Mortgage Loan is a whole Mortgage Loan and not a
Participation Interest or other partial interest in a Mortgage Loan.

2.Loan Document Status. Each related Promissory Note, Mortgage, Assignment of
Leases (if a separate instrument), guaranty and other agreement executed by or
on behalf of the related Borrower, guarantor or other obligor in connection with
such Mortgage Loan is the legal, valid and binding obligation of such Borrower,
guarantor or other obligor (subject to any non-recourse provisions contained in
any of the foregoing agreements and any applicable state anti-deficiency, one
action or market value limit deficiency legislation), as applicable, and is
enforceable in accordance with its terms, except as such enforcement may be
limited by (i) bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium or other similar laws affecting the enforcement of creditors’ rights
generally and (ii) general principles of equity (regardless of whether such
enforcement is considered in a proceeding in equity or at law) and except that
certain provisions in such Purchased Asset Documents (including, without
limitation, provisions requiring the payment of default interest, late fees or
prepayment/yield maintenance fees, charges and/or premiums) are, or may be
further limited or rendered unenforceable by or under applicable law, but
(subject to the limitations set forth in clauses (i) and £ii) above) such
limitations or unenforceability will not render such Purchased Asset Documents
invalid as a whole or materially interfere with the mortgagee’s realization of
the principal benefits and/or security provided thereby (clauses (i) and £ii)
collectively, the “Insolvency Qualifications”).

Except as set forth in the immediately preceding sentences, there is no valid
offset, defense, counterclaim or right of rescission available to the related
Borrower with respect to any of the related Promissory Notes, Mortgages or other
Purchased Asset Documents, including, without limitation, any such valid offset,
defense, counterclaim or right based on intentional fraud by Seller in
connection with the origination of such Mortgage Loan, that would deny the
mortgagee the principal benefits intended to be provided by the Promissory Note,
Mortgage or other Purchased Asset Documents.

 

--------------------------------------------------------------------------------

 

3.Mortgage Provisions. The Purchased Asset Documents for such Mortgage Loan
contain provisions that render the rights and remedies of the holder thereof
adequate for the practical realization against the Mortgaged Property of the
principal benefits of the security intended to be provided thereby, including
realization by judicial or, if applicable, nonjudicial foreclosure subject to
the limitations, in each case set forth in the Insolvency Qualifications.

4.Hospitality Provisions. The Purchased Asset Documents for such Mortgage Loan
that is secured by a hospitality property operated pursuant to a franchise or
license agreement include an executed copy of such franchise or license
agreement as well as a comfort letter or similar agreement signed by the
Borrower and franchisor or licensor of such property enforceable by Purchaser or
any subsequent holder of such Mortgage Loan (including a securitization trustee)
against such franchisor, either directly or as an assignee of the originator, or
pursuant to a replacement comfort letter or similar agreement with Purchaser, in
each case subject to the limitations set forth in the Insolvency Qualifications.
The Mortgage or related security agreement for each Mortgage Loan secured by a
hospitality property creates a security interest in the revenues of such
property for which a UCC financing statement has been filed in the appropriate
filing office.

5.Mortgage Status; Waivers and Modifications. Since origination and except by
written instruments set forth in the related Purchased Asset File or to the
extent otherwise permitted in accordance with the Master Repurchase Agreement
(a) the material terms of each Mortgage, Promissory Note, Mortgage Loan guaranty
and related Purchased Asset Documents have not been waived, impaired, modified,
altered, satisfied, canceled, subordinated or rescinded in any respect which
materially interferes with the security intended to be provided by such
Mortgage; (b) no related Mortgaged Property or any portion thereof has been
released from the lien of the related Mortgage in any manner which materially
interferes with the security intended to be provided by such Mortgage or the use
or operation of the remaining portion of such Mortgaged Property; and (c) the
Borrower has not been released from its material obligations under the related
Purchased Asset Documents.

6.Lien; Valid Assignment. Subject to the Insolvency Qualifications, each
assignment of Mortgage and assignment of Assignment of Leases from Seller will,
upon the insertion of Purchaser’s name where applicable and countersignature by
Purchaser, constitute a legal, valid and binding assignment from Seller. Each
related Mortgage and Assignment of Leases is freely assignable without the
consent of the related Borrower. Each related Mortgage is a legal, valid and
enforceable first lien (upon the recording thereof in the applicable recording
office) on the related Borrower’s fee (or if identified on the related Purchased
Asset Schedule leasehold) interest in the Mortgaged Property in the principal
amount of such Mortgage Loan or allocated loan amount (subject only to Permitted
Encumbrances (as defined below) or any other title exceptions identified to
Purchaser in a Requested Exceptions Report (“Title Exceptions”)), except as the
enforcement thereof may be limited by the Insolvency Qualifications. Such
Mortgaged Property (subject to Permitted Encumbrances or any Title Exceptions)
as of the origination date of the related Mortgage Loan and, to Seller’s
Knowledge, as of the related Purchase Date is free and clear of any recorded
mechanics’ liens, recorded materialmen’s liens and other recorded encumbrances
which are prior to or equal with the lien of the related Mortgage, except those
which are bonded over, escrowed for or insured against by a lender’s title
insurance policy, and, to Seller’s Knowledge and subject to the rights of
tenants (subject to and

 

--------------------------------------------------------------------------------

 

excepting Permitted Encumbrances and any other Title Exceptions), and no rights
exist which under law could give rise to any such lien or encumbrance that would
be prior to or equal with the lien of the related Mortgage, except those which
are bonded over, escrowed for or insured against by a lender’s title insurance
policy (as described below). Notwithstanding anything herein to the contrary, no
representation is made as to the perfection of any security interest in rents or
other personal property to the extent that possession or control of such items
or actions other than the filing of UCC financing statements is required in
order to effect such perfection.

7.Permitted Liens; Title Insurance. Each Mortgaged Property securing a Mortgage
Loan is covered by an American Land Title Association loan title insurance
policy or a comparable form of loan title insurance policy approved for use in
the applicable jurisdiction (or, if such policy is yet to be issued, by a pro
forma policy, a preliminary title policy with escrow or closing instructions or
a “marked up” commitment, in each case binding on the title insurer) (including
endorsements thereto, the “Title Policy”) in the original principal amount of
such Mortgage Loan (or with respect to a Mortgage Loan secured by multiple
properties, an amount equal to at least the allocated loan amount with respect
to the Title Policy for each such property) after all advances of principal
(including any advances held in escrow or reserves), that insures for the
benefit of the owner of the indebtedness secured by the Mortgage, the first
priority lien of the Mortgage, which lien is subject only to (a) the lien of
current real property taxes, water charges, sewer rents and assessments not yet
due and payable; (b) covenants, conditions and restrictions, rights of way,
easements and other matters of public record; (c) the exceptions (general and
specific) and exclusions set forth in such Title Policy; (d) other matters to
which like properties are commonly subject; (e) the rights of tenants (as
tenants only) under leases (including subleases) pertaining to the related
Mortgaged Property and condominium declarations; (f) if the related Mortgage
Loan is cross-collateralized with any other Mortgage Loan, the lien of the
Mortgage for another Mortgage Loan contained in the same cross- collateralized
group; and (g) other Liens to the extent permitted by the relevant Purchase
Asset Documents; provided that none of which items (a) through (g), individually
or in the aggregate, materially and adversely interferes with the value or
current use of the Mortgaged Property or the security intended to be provided by
such Mortgage or the Borrower’s ability to pay its obligations when they become
due (collectively, the “Permitted Encumbrances”). Except as contemplated by
clause (f) of the preceding sentence none of the Permitted Encumbrances are
mortgage liens that are senior to or pari passu with the lien of the related
Mortgage. Such Title Policy (or, if it has yet to be issued, the coverage to be
provided thereby) is in full force and effect, all premiums thereon have been
paid and no claims have been made thereunder and no claims have been paid
thereunder. Neither Seller, nor to Seller’s Knowledge, any other holder of the
Mortgage Loan, has done, by act or omission, anything that would materially
impair the coverage under such Title Policy.

8.Junior Liens. It being understood that B notes secured (and any other
Purchased Assets that are cross-collateralized and/or cross-defaulted with a
Purchased Asset) by the same Mortgage as a Mortgage Loan are not subordinate
mortgages or junior liens, there are no subordinate mortgages or junior liens
securing the payment of money encumbering the related Mortgaged Property (other
than Permitted Encumbrances and the Title Exceptions, taxes and assessments,
mechanics’ and materialmen’s liens (which are the subject of the representation
in paragraph (7) above), and equipment and other personal property financing).
Except as set forth on the related Purchased Asset Schedule, Seller has no
knowledge of any mezzanine debt secured directly by interests in the related
Borrower.

 

--------------------------------------------------------------------------------

 

9.Assignment of Leases and Rents. There exists as part of the related Purchased
Asset File an Assignment of Leases (either as a separate instrument or
incorporated into the related Mortgage). Subject to Permitted Encumbrances and
Title Exceptions, each related Assignment of Leases creates a valid
first-priority collateral assignment (upon the recording thereof in the
applicable recording office) of, or a valid first-priority lien or security
interest in, rents and certain rights under the related lease or leases, subject
only to a license granted to the related Borrower to exercise certain rights and
to perform certain obligations of the lessor under such lease or leases,
including the right to operate the related leased property, except as the
enforcement thereof may be limited by the Insolvency Qualifications. The related
Mortgage or related Assignment of Leases, subject to applicable law, provides
that, upon an event of default under the Mortgage Loan, a receiver is permitted
to be appointed for the collection of rents or for the related mortgagee to
enter into possession to collect the rents or for rents to be paid directly to
the mortgagee.

10.UCC Filings. If the related Mortgaged Property is operated as a hospitality
property, the related originator has filed and/or recorded or caused to be filed
and/or recorded (or, if not filed and/or recorded, have been submitted in proper
form for filing and/or recording), UCC financing statements in the appropriate
public filing and/or recording offices necessary at the time of the origination
of the Mortgage Loan to perfect a valid security interest in all items of
physical personal property reasonably necessary to operate such Mortgaged
Property owned by the related Borrower and located on such Mortgaged Property
(other than any non-material personal property, any personal property subject to
a purchase money security interest, a sale and leaseback financing arrangement
as permitted under the terms of the related Purchased Asset Documents or any
other personal property leases applicable to such personal property), to the
extent perfection may be effected pursuant to applicable law by recording or
filing, as the case may be. Subject to the Insolvency Qualifications, each
related Mortgage (or equivalent document) creates a valid and enforceable lien
and security interest on the items of personalty described above. No
representation is made as to the perfection of any security interest in rents or
other personal property to the extent that possession or control of such items
or actions other than the filing of UCC financing statements are required in
order to effect such perfection.

11.Condition of Property. Seller or the originator of such Mortgage Loan
inspected or caused to be inspected each related Mortgaged Property within six
(6) months of origination of the Mortgage Loan and within twelve (12) months of
the Purchase Date.

An engineering report or property condition assessment was prepared in
connection with the origination of such Mortgage Loan no more than twelve (12)
months prior to the Purchase Date. Seller has no Knowledge of any issues with
the physical condition of the Mortgaged Property that Seller believes would have
a material adverse effect on the value of the Mortgaged Property other than (a)
those disclosed in the engineering report or property condition assessment
delivered to Purchaser in accordance with Exhibit VII and (b) to the extent that
such issues (i) are addressed by an escrow of funds established in an aggregate
amount consistent with the standards utilized by Guarantor and its Subsidiaries
with respect to similar loans held for the account of Guarantor or the
applicable Subsidiary, which escrow is in all events in an aggregate amount not
less than the estimated cost of the necessary repairs or (ii) is fully covered
by insurance (subject to any customary deductible).

 

--------------------------------------------------------------------------------

 

12.Taxes and Assessments. As of the Purchase Date, all taxes, governmental
assessments and other outstanding governmental charges (including, without
limitation, water and sewage charges), or installments thereof in respect of
each related Mortgaged Property, which in each case could be a lien on the
related Mortgaged Property that would be of equal or superior priority to the
lien of the Mortgage and that prior to the Purchase Date have become delinquent
in respect of each related Mortgaged Property have been paid, or an escrow of
funds has been established in an amount sufficient to cover such payments and
reasonably estimated interest and penalties, if any, thereon. For purposes of
this representation and warranty, real estate taxes and governmental assessments
and other outstanding governmental charges and installments thereof shall not be
considered delinquent until the earlier of (a) the date on which interest and/or
penalties would first be payable thereon and (b) the date on which enforcement
action is entitled to be taken by the related taxing authority.

13.Condemnation. As of the date of origination of such Mortgage Loan and to
Seller’s Knowledge as of the Purchase Date, there is no proceeding pending and,
to Seller’s Knowledge as of the date of origination of such Mortgage Loan and as
of the Purchase Date, there is no proceeding threatened for the total or partial
condemnation of such Mortgaged Property that would have a material adverse
effect on the value, use or operation of the Mortgaged Property.

14.Actions Concerning Mortgage Loan. To Seller’s Knowledge based on searches and
diligence customarily performed by prudent institutional commercial and
multifamily mortgage lenders in connection with the origination of commercial
mortgage loans for securitization or for its own portfolio, as applicable, as of
the date of origination of such Mortgage Loan and as of the Purchase Date, there
was no pending, filed or threatened action, suit or proceeding, arbitration or
governmental investigation involving any Borrower, guarantor, or Borrower’s
interest in the Mortgaged Property, an adverse outcome of which would reasonably
be expected to materially and adversely affect (a) title to the Mortgaged
Property, (b)the validity or enforceability of the Mortgage, (c) such Borrower’s
ability to perform under the related Mortgage Loan, (d) such guarantor’s ability
to perform under the related guaranty, (e) the principal benefit of the security
intended to be provided by the Purchased Asset Documents or (f) the current
principal use of the Mortgaged Property.

15.Escrow Deposits. All escrow deposits and payments required to be escrowed
with the lender pursuant to such Mortgage Loan are in the possession, or under
the control, of Seller or Servicer (or, to the extent Seller is not the Record
Holder, the applicable other servicer of the Mortgage Loan), and there are no
deficiencies (subject to any applicable grace or cure periods) in connection
therewith, and all such escrows and deposits (or Seller’s right thereto) that
are required to be escrowed with the lender under the related Purchased Asset
Documents are being conveyed by Seller to Purchaser (although the same may be
held by Servicer in accordance with the Servicing Agreement and the Servicer
Notice (or, to the extent Seller is not the Record Holder, the applicable other
servicer of the Mortgage Loan in accordance with the applicable other servicing
agreement)).

16.No Holdbacks. The principal amount of the Mortgage Loan stated on the related
Purchased Asset Schedule has been fully disbursed as of the Purchase Date and
there is no requirement for future advances thereunder (except (i) in those
cases where the full amount of the Mortgage Loan has been disbursed but a
portion thereof is being held in escrow or reserve accounts pending the
satisfaction of certain conditions relating to leasing, repairs or other matters
with respect to the related Mortgaged Property, the Borrower or other
considerations determined by Seller to merit such holdback or (ii) Future
Advances identified in the related Purchased Asset Schedule).

 

--------------------------------------------------------------------------------

 

17.Insurance. Each related Mortgaged Property is, and is required pursuant to
the related Purchased Asset Documents to be, insured by a property insurance
policy providing coverage for loss in accordance with coverage found under a
“special cause of loss form” or “all risk form” that includes replacement cost
valuation issued by an insurer meeting the requirements of the related Purchased
Asset Documents and having a claims-paying or financial strength rating of at
least “A-:VIII” from A.M. Best Company, “A” from Moody’s Investors Service, Inc.
or “A-” from Standard & Poor’s Ratings Service (collectively, the “Insurance
Rating Requirements”), in an amount (subject to a customary deductible) not less
than the lesser of (x) the original principal balance of the Mortgage Loan and
(y) the full insurable value on a replacement cost basis of the improvements,
furniture, furnishings, fixtures and equipment owned by the related Borrower
included in the Mortgaged Property (with no deduction for physical
depreciation), but, in any event, not less than the amount necessary or
containing such endorsements as are necessary to avoid the operation of any
coinsurance provisions with respect to the related Mortgaged Property.

Each related Mortgaged Property is also covered as of the Purchase Date, and
required to be covered pursuant to the related Purchased Asset Documents, by
business interruption or rental loss insurance which (subject to a customary
deductible) covers a period of not less than twelve (12) months (or with respect
to each Mortgage Loan on a single asset with a maximum principal balance of $50
million or more, covers a period of not less than eighteen (18) months plus
contains an extended period of indemnity of note less than 180 days).

If any material part of the improvements, exclusive of a parking lot, located on
a Mortgaged Property is in an area identified in the Federal Register by the
Federal Emergency Management Agency as having special flood hazards, the related
Borrower is required to maintain insurance in the maximum amount available under
the National Flood Insurance Program (or a private policy from an insurer
meeting the Insurance Rating Requirements providing at least the same limits),
plus such additional excess flood coverage from an insurer meeting the Insurance
Rating Requirements in an amount as is generally required by prudent
institutional commercial and multifamily mortgage lenders originating mortgage
loans for securitization or for its own portfolio, as applicable.

If the Mortgaged Property is located within twenty-five (25) miles of the coast
of the Gulf of Mexico or the Atlantic coast of Florida, Georgia, South Carolina
or North Carolina, the related Borrower is required to maintain coverage for
windstorm and/or windstorm related perils and/or “named storms” issued by an
insurer meeting the Insurance Rating Requirements or endorsement covering damage
from windstorm and/or windstorm related perils and/or named storms.

The Mortgaged Property is covered, and required to be covered pursuant to the
related Purchased Asset Documents, by a commercial general liability insurance
policy issued by an insurer meeting the Insurance Rating Requirements including
coverage for property damage, contractual damage and personal injury (including
bodily injury and death) in amounts as are generally required by prudent
institutional commercial and multifamily mortgage lenders, and in any event not
less than $1 million per occurrence and $2 million in the aggregate.

 

--------------------------------------------------------------------------------

 

An architectural or engineering consultant has performed an analysis of each of
the Mortgaged Properties located in seismic zones 3 or 4 in order to evaluate
the structural and seismic condition of such property for the sole purpose of
assessing either the scenario expected limit (“SEL”) or the probable maximum
loss (“PML”) for the Mortgaged Property in the event of an earthquake. In such
instance, the SEL or PML, as applicable was based on a 475-year return period,
an exposure period of 50 years and a 10% probability of exceedance. If the
resulting report concluded that the SEL or PML, as applicable would exceed 20%
of the amount of the replacement costs of the improvements, earthquake insurance
on such Mortgaged Property was obtained by an insurer meeting the Insurance
Rating Requirements in an amount not less than 100% of the SEL or PML, as
applicable.

The Purchased Asset Documents require insurance proceeds in respect of a
property loss to be applied either (a) to the repair or restoration of all or
part of the related Mortgaged Property, with respect to all property losses in
excess of 5% of the then outstanding principal amount of the related Mortgage
Loan, the lender (or a trustee appointed by it) having the right to hold and
disburse such proceeds as the repair or restoration progresses, or (b) to the
payment of the outstanding principal balance of such Mortgage Loan together with
any accrued interest thereon.

All premiums on all insurance policies referred to in this section required to
be paid as of the related Purchase Date have been paid, and such insurance
policies name the lender under the Mortgage Loan and its successors and assigns
as a loss payee under a mortgagee endorsement clause or, in the case of the
general liability insurance policy, as named or additional insured. Such
insurance policies will inure to the benefit of Purchaser. Each related Mortgage
Loan obligates the related Borrower to maintain all such insurance and, at such
Borrower’s failure to do so, authorizes the lender to maintain such insurance at
the Borrower’s cost and expense and to charge such Borrower for premiums. All
such insurance policies (other than commercial liability policies) require at
least ten (10) days’ prior notice to the lender of termination or cancellation
arising because of nonpayment of a premium and at least thirty (30) days prior
notice to the lender of termination or cancellation (or such lesser period, not
less than ten (10) days, as may be required by applicable law) arising for any
reason other than nonpayment of a premium and no such notice has been received
by Seller.

18.Access; Utilities; Separate Tax Lots. To Seller’s Knowledge, based solely
upon the related Title Policy, surveys obtained in connection with origination,
any other due diligence performed by lender in connection with origination of
such Mortgage Loan, and, in each case, any updates thereto obtained by lender
following origination, each Mortgaged Property (a) is located on or adjacent to
a public road and has direct legal access to such road, or has access via an
irrevocable easement or irrevocable right of way permitting ingress and egress
to/from a public road, (b) is served by or has uninhibited access rights to
public or private water and sewer (or well and septic) and all required
utilities, all of which are appropriate for the current use of the Mortgaged
Property, and (c) constitutes one or more separate tax parcels which do not
include any property which is not part of the Mortgaged Property or is subject
to an endorsement under the related Title Policy insuring the Mortgaged
Property, or in certain cases, an application has been, or will be, made to the
applicable governing authority for creation of separate tax lots, in which case
the Mortgage Loan requires the Borrower to escrow an amount sufficient to pay
taxes for the existing tax parcel of which the Mortgaged Property is a part
until the separate tax lots are created.

 

--------------------------------------------------------------------------------

 

19.No Encroachments. To Seller’s Knowledge, based solely upon the related Title
Policy and surveys obtained in connection with origination of such Mortgage
Loan, any other due diligence performed by lender in connection with origination
of such Mortgage Loan, and, in each case, any updates thereto obtained by lender
following origination, (a) all material improvements that were included for the
purpose of determining the appraised value of the related Mortgaged Property at
the time of the origination of such Mortgage Loan are within the boundaries of
the related Mortgaged Property, except encroachments that do not materially and
adversely affect the value or current use of such Mortgaged Property or for
which insurance or endorsements were obtained under the Title Policy, (b) no
improvements on adjoining parcels encroach onto the related Mortgaged Property
except for encroachments that do not materially and adversely affect the value
or current use of such Mortgaged Property, after taking into account any
applicable provisions of the Title Policy, and (c) no improvements encroach upon
any easements except for encroachments, the removal of which would not
materially and adversely affect the value or current use of such Mortgaged
Property or for which insurance or endorsements were obtained under the Title
Policy.

20.No Contingent Interest or Equity Participation. No Mortgage Loan has a shared
appreciation feature, any other contingent interest feature or a negative
amortization feature (except that an ARD Loan may provide for the accrual of the
portion of interest in excess of the rate in effect prior to the Anticipated
Repayment Date) or an equity participation by Seller.

21.REMIC. With respect to any Purchased Asset identified as REMIC- eligible in
the related Confirmation, the Mortgage Loan is a “qualified mortgage” within the
meaning of Section 860G(a)(3) of the Code (but determined without regard to the
rule in Treasury Regulations Section 1.860G-2(f)(2) that treats certain
defective mortgage loans as qualified mortgages), and, accordingly, (a) the
issue price of the Mortgage Loan to the related Borrower at origination did not
exceed the non-contingent principal amount of the Mortgage Loan and (b) either:
(i) such Mortgage Loan is secured by an interest in real property (including
buildings and structural components thereof, but excluding personal property)
having a fair market value (A) at the date the Mortgage Loan was originated at
least equal to 80% of the adjusted issue price of the Mortgage Loan on such date
or (B) at the Purchase Date at least equal to 80% of the adjusted issue price of
the Mortgage Loan on such date, provided that for purposes hereof, the fair
market value of the real property interest must first be reduced by (1) the
amount of any lien on the real property interest that is senior to the Mortgage
Loan and (2) a proportionate amount of any lien that is in parity with the
Mortgage Loan; or (ii) substantially all of the proceeds of such Mortgage Loan
were used to acquire, improve or protect the real property which served as the
only security for such Mortgage Loan (other than a recourse feature or other
third-party credit enhancement within the meaning of Treasury Regulations
Section 1.860G-2(a)(l)(ii)). With respect to any Purchased Asset identified as
REMIC-eligible in the related Confirmation, if the Mortgage Loan was
“significantly modified” prior to the Purchase Date so as to result in a taxable
exchange under Section 1001 of the Code, it either (x) was modified as a result
of the default or reasonably foreseeable default of such Mortgage Loan or (y)
satisfies the provisions of either sub-clause (b)(i)(A) above (substituting the
date of the last such modification for the date the Mortgage Loan was
originated) or sub-clause (b)(i)(B), including the proviso thereto. With respect
to any Purchased Asset identified as REMIC-eligible in the related Confirmation,
any prepayment premium and yield maintenance charges applicable to the Mortgage
Loan constitute “customary prepayment penalties” within the meaning of Treasury
Regulations Section 1.860G-(b)(2). All terms used in this paragraph shall have
the same meanings as set forth in the related Treasury Regulations.

 

--------------------------------------------------------------------------------

 

22.Compliance with Usury Laws. The Interest Rate (exclusive of any default
interest, late charges, yield maintenance charges, exit fees, or prepayment
premiums) of such Mortgage Loan complied as of the date of origination of such
Mortgage Loan with, or was exempt from, applicable state or federal laws,
regulations and other requirements pertaining to usury.

23.Authorized to do Business. To the extent required under applicable law, as of
the Purchase Date or as of the date that such entity held the Promissory Note
being assigned to Purchaser, each holder of the Promissory Note was authorized
to transact and do business in the jurisdiction in which each related Mortgaged
Property is located, or the failure to be so authorized does not materially and
adversely affect the enforceability of such Mortgage Loan by any holder thereof.

24.Trustee under Deed of Trust. With respect to each related Mortgage which is a
deed of trust, as of the date of origination of the related Mortgage Loan and,
to Seller’s Knowledge, as of the Purchase Date, a trustee, duly qualified under
applicable law to serve as such, currently so serves and is named in the deed of
trust or has been substituted in accordance with the Mortgage and applicable law
or may be substituted in accordance with the Mortgage and applicable law by the
related mortgagee.

25.Local Law Compliance. To Seller’s Knowledge, based upon any of a letter from
any governmental authorities, a legal opinion, an architect’s letter, a zoning
consultant’s report, an endorsement to the related Title Policy, other
affirmative investigation of local law compliance consistent with the
investigation conducted by the related originator for similar commercial and
multifamily mortgage loans intended for securitization or for its own portfolio,
as applicable, any other due diligence performed in connection with the
origination of such Mortgage Loan, and, in each case, any updates thereto
obtained by lender following origination, with respect to the improvements
located on or forming part of each Mortgaged Property securing a Mortgage Loan
as of the date of origination of such Mortgage Loan and as of the Purchase Date,
there are no material violations of applicable zoning ordinances, building codes
and land laws (collectively, “Zoning Regulations”) other than those which (i)
constitute a legal non-conforming use or structure, as to which the related
Mortgaged Property may be restored or repaired to the full extent necessary to
maintain the use of the structure immediately prior to a casualty or the
inability to restore or repair to the full extent necessary to maintain the use
or structure immediately prior to the casualty would not materially and
adversely affect the value, use or operation of the related Mortgaged Property,
(ii) are insured by the Title Policy, (iii) are insured by law and ordinance
insurance coverage has been obtained in amounts customarily required by prudent
institutional commercial and multifamily mortgage lenders in connection with the
origination of commercial and multifamily mortgage loans for securitization or
for its own portfolio, as applicable, that provides coverage for additional
costs to rebuild and/or repair the property to current Zoning Regulations in
respect thereof or (iv) would not have a material adverse effect on the value,
operation or net operating income of the Mortgaged Property. The terms of the
Purchased Asset Documents require the Borrower to comply in all material
respects with all applicable governmental regulations, zoning and building laws.

 

 

 

--------------------------------------------------------------------------------

 

26.Licenses and Permits. Each Borrower covenants in the Purchased Asset
Documents that it shall keep all material licenses, permits and applicable
governmental authorizations necessary for its operation of the Mortgaged
Property in full force and effect, and to Seller’s Knowledge based upon any of a
letter from any governmental authorities, a zoning report, title report or other
affirmative investigation of local law compliance consistent with the
investigation conducted by the related originator for similar commercial and
multifamily mortgage loans intended for securitization or for its own portfolio,
as applicable, any other due diligence performed in connection with the
origination of such Mortgage Loan, and, in each case, any updates thereto
obtained by lender following origination, all such material licenses, permits
and applicable governmental authorizations necessary for its operation of the
Mortgaged Property are in effect or the failure to obtain or maintain such
licenses, permits or governmental authorizations does not materially and
adversely affect the use and/or operation of the Mortgaged Property as it was
used and operated as of the Purchase Date or the rights of a holder thereof. The
Mortgage Loan requires the related Borrower to be qualified to do business in
the jurisdiction in which the related Mortgaged Property is located and for the
related Borrower and the Mortgaged Property to be in compliance in all material
respects with all regulations, zoning and building laws.

27.Recourse Obligations. The Purchased Asset Documents for each Mortgage Loan
provide that such Mortgage Loan (a) becomes full recourse to the Borrower and
guarantor (which is a natural person or persons, or an entity distinct from the
Borrower (but may be affiliated with the Borrower) that has assets other than
equity in the related Mortgaged Property that are not de minimis) in any of the
following events: (i) if any voluntary petition for bankruptcy, insolvency,
dissolution or liquidation pursuant to federal bankruptcy law, or any similar
federal or state law, shall be filed by the Borrower; (ii) if Borrower or
guarantor shall have colluded with other creditors to cause an involuntary
bankruptcy filing with respect to the Borrower or (iii) upon any voluntary
transfer of either the Mortgaged Property or equity interests in Borrower made
in violation of the Purchased Asset Documents; and (b) contains provisions
providing for recourse against the Borrower and guarantor (which is a natural
person or persons, or an entity distinct from the Borrower (but may be
affiliated with the Borrower) that has assets other than equity in the related
Mortgaged Property that are not de minimis), for losses and damages sustained by
reason of Borrower’s (i) misappropriation of rents after the occurrence of an
event of default under the Mortgage Loan; (ii) misappropriation of security
deposits owing or required to be turned over to lender, insurance proceeds, or
condemnation awards; (iii) fraud or intentional material misrepresentation; (iv)
breaches of the environmental covenants in the related Purchased Asset
Documents; or (v) commission of intentional material physical waste at the
Mortgaged Property which may, with respect to this clause tv), in certain
instances, be limited to acts or omissions of the related Borrower, guarantor,
property manager or their affiliates, employees or agents to the extent there is
sufficient cash flow generated by the related Mortgaged Property to prevent such
waste or acts or omissions.

28.Mortgage Releases. The terms of the related Mortgage or related Purchased
Asset Documents do not provide for release of any material portion of the
Mortgaged Property from the lien of the Mortgage except (a) a partial release,
accompanied by principal repayment, of not less than a specified percentage at
least equal to the lesser of (i) 110% of the related allocated loan amount of
such portion of the Mortgaged Property and (ii) the outstanding principal
balance

 

--------------------------------------------------------------------------------

 

of the Mortgage Loan, (b) upon payment in full of such Mortgage Loan, (c)
[reserved], (d) releases of out-parcels that are unimproved or other portions of
the Mortgaged Property which will not have a material adverse effect on the
underwritten value of the Mortgaged Property and which were not afforded any
material value in the appraisal obtained at the origination of the Mortgage Loan
and are not necessary for physical access to the Mortgaged Property or
compliance with zoning requirements, or (e) as required pursuant to an order of
condemnation. With respect to any Purchased Asset identified as REMIC-eligible
in the related Confirmation, with respect to any partial release under the
preceding clauses (a) or (d), either: (x) such release of collateral (i) would
not constitute a “significant modification” of the subject Mortgage Loan within
the meaning of Treasury Regulations Section 1.860G-2(b)(2) and (ii) would not
cause the subject Mortgage Loan to fail to be a “qualified mortgage” within the
meaning of Section 860G(a)(3)(A) of the Code; or (y) the mortgagee or servicer
can, in accordance with the related Purchased Asset Documents, condition such
release of collateral on the related Borrower’s delivery of an opinion of tax
counsel to the effect specified in the immediately preceding clause (x). For
purposes of the preceding clause (x) if the fair market value of the real
property constituting such Mortgaged Property after the release is not equal to
at least 80% of the principal balance of the Mortgage Loan outstanding after the
release, the Borrower is required to make a payment of principal in an amount
not less than the amount required by the REMIC Provisions.

With respect to any Purchased Asset identified as REMIC-eligible in the related
Confirmation, in the event of a taking of any portion of a Mortgaged Property by
a state or any political subdivision or authority thereof, whether by legal
proceeding or by agreement, the Borrower can be required to pay down the
principal balance of the related Mortgage Loan in an amount not less than the
amount required by the REMIC Provisions and, to such extent, may not be required
to be applied to the restoration of the Mortgaged Property or released to the
Borrower if, immediately after the release of such portion of the Mortgaged
Property from the lien of the Mortgage (but taking into account the planned
restoration) the fair market value of the real property constituting the
remaining Mortgaged Property is not equal to at least 80% of the remaining
principal balance of the Mortgage Loan.

With respect to any Purchased Asset identified as REMIC-eligible in the related
Confirmation, no Mortgage Loan that is secured by more than one Mortgaged
Property or that is cross-collateralized with another Mortgage Loan permits the
release of cross-collateralization of the related Mortgaged Properties, other
than in compliance with the REMIC Provisions.

29.Financial Reporting and Rent Rolls. The Purchased Asset Documents for each
Mortgage Loan require the Borrower to provide the owner or holder of the
Mortgage with quarterly (other than for single-tenant properties) and annual
operating statements, and quarterly (other than for single-tenant properties)
rent rolls for properties that have leases contributing more than 5% of the
in-place base rent and annual financial statements, which annual financial
statements with respect to each Mortgage Loan with more than one Borrower are in
the form of an annual combined balance sheet of the Borrower entities (and no
other entities), together with the related combined statements of operations,
members’ capital and cash flows, including a combining balance sheet and
statement of income for the Mortgaged Properties on a combined basis.

 

--------------------------------------------------------------------------------

 

30.Acts of Terrorism Exclusion. With respect to each Mortgage Loan with a
maximum principal balance over $20 million, the related special-form all-risk
insurance policy and business interruption policy (issued by an insurer meeting
the Insurance Rating Requirements) do not specifically exclude Acts of
Terrorism, as defined in the Terrorism Risk Insurance Act of 2002, as amended by
the Terrorism Risk Insurance Program Reauthorization Act of 2007, and the
Terrorism Risk Insurance Program Reauthorization Act of 2015 (collectively
referred to as “TRIA”). from coverage, or if such coverage is excluded, it is
covered by a separate terrorism insurance policy. With respect to each other
Mortgage Loan, the related special form all-risk insurance policy and business
interruption policy (issued by an insurer meeting the Insurance Rating
Requirements) did not, as of the date of origination of the Mortgage Loan, and,
to Seller’s Knowledge, do not, as of the Purchase Date, specifically exclude
Acts of Terrorism, as defined in TRIA, from coverage, or if such coverage is
excluded, it is covered by a separate terrorism insurance policy. With respect
to each Mortgage Loan, the related Purchased Asset Documents do not expressly
waive or prohibit the mortgagee from requiring coverage for Acts of Terrorism,
as defined in TRIA, or damages related thereto except to the extent that any
right to require such coverage may be limited by commercial availability on
commercially reasonable terms; provided, however, that if TRIA or a similar or
subsequent statute is not in effect, then, provided that terrorism insurance is
commercially available, the Borrower under each Mortgage Loan is required to
carry terrorism insurance, but in such event the Borrower shall not be required
to spend on terrorism insurance coverage more than two times the amount of the
insurance premium that is payable at such time in respect of the property and
business interruption/rental loss insurance required under the related Purchased
Asset Documents (without giving effect to the cost of terrorism and earthquake
components of such casualty and business interruption/rental loss insurance),
and if the cost of terrorism insurance exceeds such amount, the Borrower is
required to purchase the maximum amount of terrorism insurance available with
funds equal to such amount.

31.Due-on-Sale or Encumbrance. Subject to specific exceptions set forth below,
each Mortgage Loan contains a “due on sale” or other such provision for the
acceleration of the payment of the unpaid principal balance of such Mortgage
Loan if, without the consent of the holder of the Mortgage (which consent, in
some cases, may not be unreasonably withheld) and/or complying with the
requirements of the related Purchased Asset Documents (which provide for
transfers without the consent of the lender which are customarily acceptable to
prudent institutional commercial and multifamily mortgage lending institutions
lending on the security of property comparable to the related Mortgaged
Property, including, without limitation, transfers of worn-out or obsolete
furnishings, fixtures, or equipment promptly replaced with property of
equivalent value and functionality and transfers by leases entered into in
accordance with the Purchased Asset Documents), (a) the related Mortgaged
Property, or any equity interest of greater than 50% in the related Borrower, is
directly or indirectly pledged, transferred or sold, other than as related to
(i) family and estate planning transfers or transfers upon death or legal
incapacity, (ii) transfers to certain affiliates as defined in the related
Purchased Asset Documents, (iii) transfers of less than, or other than, a
controlling interest in the related Borrower, (iv) transfers to another holder
of direct or indirect equity in the Borrower, a specific Person designated in
the related Purchased Asset Documents or a Person satisfying specific criteria
identified in the related Purchased Asset Documents, (v) transfers of stock or
similar equity units in publicly traded companies, (vi) a substitution or
release of collateral within the parameters of paragraphs 28 and 33 herein or
(vii) any mezzanine debt that existed at the origination of the

 

--------------------------------------------------------------------------------

 

related Mortgage Loan, or future permitted mezzanine debt or (b) the related
Mortgaged Property is encumbered with a subordinate lien or security interest
against the related Mortgaged Property, other than (i) any Companion Interest in
such Mortgage Loan or subordinate debt that existed at origination and is
permitted under the related Purchased Asset Documents, (ii) purchase money
security interests, (iii) any Mortgage Loan that is cross-collateralized and
cross-defaulted with another Mortgage Loan or (iv) Permitted Encumbrances. The
Mortgage or other Purchased Asset Documents provide that to the extent any
rating agency fees are incurred in connection with the review of and consent to
any transfer or encumbrance, the Borrower is responsible for such payment along
with all other reasonable fees and expenses incurred by the mortgagee relative
to such transfer or encumbrance.

32.Single-Purpose Entity. Each Mortgage Loan requires the Borrower to be a
Single-Purpose Entity for at least as long as the Mortgage Loan is outstanding.
Both the Purchased Asset Documents and the organizational documents of the
Borrower with respect to each Mortgage Loan that, together with any related
Mezzanine Loan that is a Purchased Asset, has an aggregate maximum principal
balance in excess of $5 million as of the Purchase Date provide that the
Borrower is a Single-Purpose Entity, and each Mortgage Loan that, together with
any related Mezzanine Loan that is a Purchased Asset, has an aggregate maximum
principal balance of $20 million or more as of the Purchase Date has a counsel’s
opinion regarding nonconsolidation of the Borrower. For this purpose, a
“Single-Purpose Entity” shall mean an entity, other than an individual, whose
organizational documents (or if the Mortgage Loan and, if applicable, any
related Mezzanine Loan that is a Purchased Asset, in the aggregate, has a
maximum principal balance equal to $5 million or less as of the Purchase Date,
its organizational documents or the related Purchased Asset Documents) provide
substantially to the effect that it was formed or organized solely for the
purpose of owning and operating one or more of the Mortgaged Properties securing
the Mortgage Loans and prohibit it from engaging in any business unrelated to
such Mortgaged Property or Mortgaged Properties, and whose organizational
documents further provide, or which entity represented in the related Purchased
Asset Documents, substantially to the effect that it does not have any assets
other than those related to its interest in and operation of such Mortgaged
Property or Properties, or any indebtedness other than as permitted by the
related Mortgage(s) or the other related Purchased Asset Documents, that it has
its own books and records and accounts separate and apart from those of any
other person (other than a Borrower for a Mortgage Loan that is
cross-collateralized and cross-defaulted with the related Mortgage Loan), and
that it holds itself out as a legal entity, separate and apart from any other
person or entity.

33.Defeasance. The Mortgage Loan does not permit defeasance.

34.Interest Rates. The Mortgage Loan bears interest at a floating rate of
interest that is based on LIBOR (or, if by reason of circumstances affecting the
interbank Eurodollar market, adequate and reasonable means do not exist for
ascertaining LIBOR, an alternative index that has become generally accepted as a
replacement to LIBOR) plus a margin (which interest rate may be subject to a
minimum or “floor” rate).

 

--------------------------------------------------------------------------------

 

35.Ground Leases.

With respect to any Mortgage Loan where the Mortgage Loan is secured by a ground
leasehold estate under a Ground Lease in whole or in part, and the related
Mortgage does not also encumber the related lessor’s fee interest in such
Mortgaged Property, based upon the terms of the Ground Lease and any estoppel or
other agreement received from the ground lessor in favor of the originator, its
successors and assigns, Seller represents and warrants that:

(a)The Ground Lease or a memorandum regarding such Ground Lease has been duly
recorded or submitted for recordation in a form that is acceptable for recording
in the applicable jurisdiction. The Ground Lease or an estoppel or other
agreement received from the ground lessor permits the interest of the lessee to
be encumbered by the related Mortgage and does not restrict the use of the
related Mortgaged Property by such lessee, its successors or assigns in a manner
that would materially adversely affect the security provided by the related
Mortgage;

(b)The lessor under such Ground Lease has agreed in a writing included in the
related Purchased Asset File (or in such Ground Lease) that the Ground Lease may
not be amended, modified, or canceled or terminated by agreement of lessor and
lessee without the prior written consent of the lender, and no such consent has
been granted since the origination of the Mortgage Loan, except as reflected in
any written instruments included in the related Purchased Asset File;

(c)The Ground Lease has an original term (or an original term plus one or more
optional renewal terms, which, under all circumstances, may be exercised, and
will be enforceable, by either the Borrower or the mortgagee) that extends not
less than twenty (20) years beyond the stated maturity of the related Mortgage
Loan, or ten (10) years past the stated maturity if such Mortgage Loan fully
amortizes by the stated maturity (or with respect to a Mortgage Loan that
accrues on an actual 360 basis, substantially amortizes);

(d)The Ground Lease either (i) is not subject to any liens or encumbrances
superior to, or of equal priority with, the Mortgage, except for the related fee
interest of the ground lessor and the Permitted Encumbrances, or (ii) is subject
to a subordination, non-disturbance and attornment agreement to which the
mortgagee on the lessor’s fee interest in the Mortgaged Property is subject;

(e)The Ground Lease does not place commercially unreasonable restrictions on the
identity of the mortgagee and the Ground Lease is assignable to the holder of
the Mortgage Loan and its assigns without the consent of the lessor thereunder
(or if such consent is necessary it has been obtained), and in the event it is
so assigned, it is further assignable by the holder of the Mortgage Loan and its
successors and assigns without the consent of the lessor;

(f)Seller has not received any written notice of default under or notice of
termination of such Ground Lease as of the Purchase Date. To Seller’s Knowledge,
as of the Purchase Date, there is no default under such Ground Lease and no
condition that, but for the passage of time or giving of notice, would result in
a default under the terms of such Ground Lease and to Seller’s Knowledge, such
Ground Lease is in full force and effect as of the Purchase Date;

 

--------------------------------------------------------------------------------

 

(g)The Ground Lease or ancillary agreement between the lessor and the lessee
requires the lessor to give to the lender written notice of any default, and
provides that no notice of default or termination is effective against lender
unless such notice is given to the lender in the manner described in the Ground
Lease or such ancillary agreement;

(h)A lender is permitted a reasonable opportunity (including, where necessary,
sufficient time to gain possession of the interest of the lessee under the
Ground Lease through legal proceedings) to cure any default under the Ground
Lease which is curable after the lender’s receipt of notice of any default
before the lessor may terminate the Ground Lease;

(i)The Ground Lease does not impose any restrictions on subletting that would be
viewed as commercially unreasonable by a prudent institutional commercial and
multifamily mortgage lender in connection with loans similar to the Mortgage
Loan intended for securitizations or for its own portfolio, as applicable;

(j)Under the terms of the Ground Lease, an estoppel or other agreement received
from the ground lessor and the related Mortgage (taken together), any related
insurance proceeds or the portion of the condemnation award allocable to the
ground lessee’s interest (other than (i) de minimis amounts for minor casualties
or (ii) in respect of a total or substantially total loss or taking as addressed
in subpart (k)) will be applied either to the repair or to restoration of all or
part of the related Mortgaged Property with (so long as such proceeds are in
excess of the threshold amount specified in the related Purchased Asset
Documents) the lender or a trustee appointed by it having the right to hold and
disburse such proceeds as repair or restoration progresses, or to the payment of
the outstanding principal balance of the Mortgage Loan, together with any
accrued interest;

(k)In the case of a total or substantially total taking or loss, under the terms
of the Ground Lease, an estoppel or other agreement and the related Mortgage
(taken together), any related insurance proceeds, or portion of the condemnation
award allocable to ground lessee’s interest in respect of a total or
substantially total loss or taking of the related Mortgaged Property to the
extent not applied to restoration, will be applied first to the payment of the
outstanding principal balance of the Mortgage Loan, together with any accrued
interest; and

(1)Provided that the lender cures any defaults which are susceptible to being
cured, the ground lessor has agreed to enter into a new lease with lender upon
termination of the Ground Lease for any reason, including rejection of the
Ground Lease in a bankruptcy proceeding.

36.Servicing. The servicing and collection practices with respect to the
Mortgage Loan, in all material respects, have at all times been legal and have
met customary industry standards for servicing of commercial and multifamily
loans that are similar to such Mortgage Loan.

 

--------------------------------------------------------------------------------

 

37.Origination and Underwriting. The origination practices of Seller (or the
related originator if Seller was not the originator) with respect to each
Mortgage Loan have been, in all material respects, legal and as of the date of
its origination, such Mortgage Loan and the origination thereof complied in all
material respects with, or was exempt from, all requirements of federal, state
or local law relating to the origination of such Mortgage Loan; provided that
such representation and warranty does not address or otherwise cover any matters
with respect to federal, state or local law otherwise covered in this Exhibit V.

38.[Reserved].

39.No Material Default; Payment Record. No Mortgage Loan has been more than
thirty (30) days delinquent, without giving effect to any grace or cure period,
in making required payments under the terms of the related Purchased Asset
Documents since origination, and as of its Purchase Date, no Mortgage Loan is
more than thirty (30) days delinquent (beyond any applicable grace or cure
period) in making required payments under the terms of the related Purchased
Asset Documents. To Seller’s Knowledge, as of the related Purchase Date, there
is (a) no material default, breach, violation or event of acceleration existing
under the related Mortgage Loan, or (b) no event (other than payments due but
not yet delinquent) which, with the passage of time or with notice and the
expiration of any grace or cure period, would constitute a material default,
breach, violation or event of acceleration, which default, breach, violation or
event of acceleration, in the case of either (a) or (b), materially and
adversely affects the value of the Mortgage Loan or the value, use or operation
of the related Mortgaged Property, provided, however, that this representation
and warranty does not cover any default, breach, violation or event of
acceleration that specifically pertains to or arises out of an exception
scheduled to any other representation and warranty made by Seller in this
Exhibit V. No person other than the holder of such Mortgage Loan may declare any
event of default under the Mortgage Loan or accelerate any indebtedness under
the Purchased Asset Documents.

40.Bankruptcy. As of the date of origination of such Mortgage Loan and to
Seller’s Knowledge as of the Purchase Date, neither the Mortgaged Property
(other than tenants of such Mortgaged Property), nor any portion thereof, is the
subject of, and no Borrower, guarantor or tenant occupying a single-tenant
property is a debtor in state or federal bankruptcy, insolvency or similar
proceeding.

41.Organization of Borrower. With respect to each Mortgage Loan, in reliance on
certified copies of the organizational documents of the Borrower delivered by
such Borrower in connection with the origination of such Mortgage Loan, the
Borrower is an entity organized under the laws of a state of the United States
of America, the District of Columbia or the Commonwealth of Puerto Rico.

 

--------------------------------------------------------------------------------

 

42.Environmental Conditions. A Phase I environmental site assessment (or update
of a previous Phase I and or Phase II site assessment) and, with respect to
certain Mortgage Loans, a Phase II environmental site assessment (collectively,
an “ESA”) meeting ASTM requirements conducted by a reputable environmental
consultant in connection with such Mortgage Loan within twelve (12) months prior
to its origination date (or an update of a previous ESA was prepared during such
period), and such ESA either (i) did not identify the existence of recognized
environmental conditions (as such term is defined in ASTM El 527-05 or its
successor, hereinafter “Environmental Condition”) at the related Mortgaged
Property or the need for further investigation with respect to any actual or
potential Environmental Condition that was identified, or (ii) if the existence
of an Environmental Condition or need for further investigation was indicated in
any such ESA, then at least one of the following statements is true: (A) an
amount reasonably estimated by a reputable environmental consultant to be
sufficient to cover the estimated cost to cure any material noncompliance with
applicable environmental laws or the Environmental Condition has been escrowed
by the related Borrower and is held or controlled by the related lender; (B) if
the only Environmental Condition relates to the presence of asbestos- containing
materials, radon in indoor air, lead based paint or lead in drinking water, and
the only recommended action in the ESA is the institution of such a plan, an
operations or maintenance plan has been required to be instituted by the related
Borrower that can reasonably be expected to mitigate the identified risk; (C)
the Environmental Condition identified in the related environmental report was
remediated or abated in all material respects prior to the related Purchase
Date, and, if and as appropriate, a no further action or closure letter was
obtained from the applicable governmental regulatory authority (or the
environmental issue affecting the related Mortgaged Property was otherwise
listed by such governmental authority as administratively “closed” or a
reputable environmental consultant has concluded that no further action is
required); (D) an environmental policy or a lender’s pollution legal liability
insurance policy meeting the requirements set forth below that covers liability
for the identified circumstance or condition was obtained from an insurer rated
no less than A- (or the equivalent) by Moody’s Investors Service, Inc., Standard
& Poor’s Ratings Services and/or Fitch Ratings Inc.; (E) a party not related to
the Borrower was identified as the responsible party for such condition or
circumstance and such responsible party has financial resources reasonably
estimated to be adequate to address the situation; or (F) a party related to the
Borrower having financial resources reasonably estimated to be adequate to
address the situation is required to take action. To Seller’s Knowledge, except
as set forth in the ESA, there is no Environmental Condition (as such term is
defined in ASTM El527-05 or its successor) at the related Mortgaged Property.

43.Appraisal. The Purchased Asset File contains an appraisal of the related
Mortgaged Property with an appraisal date within six (6) months of the Mortgage
Loan origination date, and within six (6) months of the Purchase Date. The
appraisal is signed by an appraiser who is a Member of the Appraisal Institute
(“MAI”) and, to Seller’s Knowledge, had no interest, direct or indirect, in the
Mortgaged Property or the Borrower or in any loan made on the security thereof,
and whose compensation is not affected by the approval or disapproval of the
Mortgage Loan. Each appraiser has represented in such appraisal or in a
supplemental letter that the appraisal satisfies the requirements of the
“Uniform Standards of Professional Appraisal Practice” as adopted by the
Appraisal Standards Board of the Appraisal Foundation.

 

--------------------------------------------------------------------------------

 

44.Cross-Collateralization. No Mortgage Loan is cross-collateralized or
cross-defaulted with any other loan, except any Mortgage Loan or Mezzanine Loan
that is a Purchased Asset and only to the extent set forth on the related
Purchased Asset Schedule.

45.Advance of Funds by Seller. After origination of such Mortgage Loan, no
advance of funds has been made by Seller to the related Borrower of such
Mortgage Loan other than in accordance with the related Purchased Asset
Documents, and, to Seller’s Knowledge, no funds have been received from any
person other than the related Borrower or an affiliate for, or on account of,
payments due on such Mortgage Loan (other than as contemplated by the Purchased
Asset Documents, such as, by way of example and not in limitation of the
foregoing, amounts paid by the tenant(s) into a lender-controlled lockbox if
required or contemplated under the related lease or the related Purchased Asset
Documents). Neither Seller nor any affiliate thereof has any obligation to make
any capital contribution to any Borrower under such Mortgage Loan, other than
contributions made on or prior to such Purchase Date.

46.Compliance with Anti-Money Laundering Laws. Seller has complied in all
material respects with all applicable anti-money laundering laws and
regulations, including without limitation the USA Patriot Act of 2001 with
respect to the origination of the Mortgage Loan.

47. Affiliates. The related Borrower is not an Affiliate of Seller.

C. Mezzanine Loans. With respect to each Mezzanine Loan that constitutes a
Purchased Asset:

1.Whole Loans. Such Mezzanine Loan is a whole Mezzanine Loan secured by Equity
Collateral consisting of 100% of the direct or indirect equity interests in the
entity or entities that own directly or indirectly the related Mortgaged
Property or Mortgaged Properties. No Mezzanine Loan is a Participation Interest
or other partial interest in a Mezzanine Loan. The related Mortgage Loan
complies with all of the representations and warranties set forth in Section (B)
above and is also a Purchased Asset subject to a Transaction under the Master
Repurchase Agreement.

2.Mezzanine Loan Document Status. Each related Promissory Note, guaranty and
other agreement executed by or on behalf of the related Borrower, guarantor or
other obligor, in connection with such Mezzanine Loan is the legal, valid and
binding obligation of such Borrower, guarantor or other obligor (subject to any
non-recourse provisions contained in any of the foregoing agreements and any
applicable state anti-deficiency, one action or market value limit deficiency
legislation), as applicable, and is enforceable in accordance with its terms,
except as such enforcement may be limited by the Insolvency Qualifications.

Except as set forth in the immediately preceding sentences, there is no valid
offset, defense, counterclaim or right of rescission available to the related
Borrower with respect to any of the related Promissory Notes or other Purchased
Asset Documents, including, without limitation, any such valid offset, defense,
counterclaim or right based on intentional fraud by Seller in connection with
the origination of such Mezzanine Loan, that would deny the pledgee the
principal benefits intended to be provided by the Promissory Note or other
Purchased Asset Documents.

 

--------------------------------------------------------------------------------

 

3.Pledge Provisions. The Purchased Asset Documents for such Mezzanine Loan
contain provisions that render the rights and remedies of the holder thereof
adequate for the practical realization against the related Equity Interests of
the principal benefits of the security intended to be provided thereby,
including realization by UCC foreclosure subject to the limitations, in each
case set forth in the Insolvency Qualifications.

4.Mezzanine Loan Status; Waivers and Modifications. Since origination and except
by written instruments set forth in the related Purchased Asset File or to the
extent otherwise permitted in accordance with the Master Repurchase Agreement
(a) the material terms of the related pledge or other security agreement,
Promissory Note, guaranty and the other Purchased Asset Documents have not been
waived, impaired, modified, altered, satisfied, canceled, subordinated or
rescinded in any respect which materially interferes with the security intended
to be provided by such Mezzanine Loan; (b) no related Equity Interests or any
portion thereof has been released from the lien of the related pledge or other
security agreement in any manner which materially interferes with the security
intended to be provided by such agreement; and (c) the Borrower has not been
released from its material obligations under the related Purchased Asset
Documents.

5.Lien; Valid Assignment. Subject to the Insolvency Qualifications, each
assignment of Mezzanine Loan and other agreement executed in connection with the
transfer of such Mezzanine Loan from Seller will, upon the insertion of
Purchaser’s name where applicable and countersignature by Purchaser, constitute
a legal, valid and binding assignment or agreement from Seller. Each Mezzanine
Loan is freely assignable without the consent of the related Borrower. Each
pledge of collateral for the Mezzanine Loan creates a legal, valid and
enforceable first priority (upon the recording thereof in the applicable
recording office) security interest in such collateral, except as the
enforcement thereof may be limited by the Insolvency Qualifications.
Notwithstanding anything herein to the contrary, no representation is made as to
the perfection of any security interest in personal property to the extent that
possession or control of such items or actions other than the filing of UCC
financing statements is required in order to effect such perfection.

6.UCC 9 Policies. Seller’s security interest in the Equity Interests is covered
by a “UCC 9” insurance policy relating to the Mezzanine Loan (or, if such policy
is yet to be issued, by a pro forma title policy or “marked up” commitment
preliminary title policy with escrow or closing instructions, in each case
binding on the issuer), and (i) such policy (or, if it has yet to be issued, the
coverage to be provided thereby) is in full force and effect, (ii) all premiums
thereunder have been paid, (iii) no claims have been made thereunder, and (iv)
no claims have been paid thereunder. The originator of such Mezzanine Loan
obtained a mezzanine endorsement to the “owner’s” title policy and an assignment
of title proceeds in connection therewith.

7.Actions Concerning Mezzanine Loan. To Seller’s Knowledge based on searches and
diligence customarily performed by prudent institutional commercial and
multifamily mortgage lenders in connection with the origination of commercial
mezzanine loans for securitization or for its own portfolio, as applicable, as
of the date of origination of such Mezzanine Loan and to Seller’s Knowledge as
of the Purchase Date, there was no pending, filed or threatened action, suit or
proceeding, arbitration or governmental investigation involving any related
Borrower or guarantor, or the related Equity Interests, or Mortgaged Property,
an adverse

 

--------------------------------------------------------------------------------

 

outcome of which would reasonably be expected to materially and adversely affect
(a) such Borrower’s title to such Equity Interests, (b) the related mortgage
Borrower’s title to the related Mortgaged Property, (c) the validity or
enforceability of the related Purchased Asset Documents, (d) such Borrower’s
ability to perform under such Mezzanine Loan (or the related mortgage Borrower’s
ability to perform under the related Mortgage Loan, as applicable), (e) such
guarantor’s ability to perform under the related guaranty or (f) the principal
benefit of the security intended to be provided by the Purchased Asset
Documents.

8.Escrow Deposits. All escrow deposits and payments required to be escrowed with
the lender pursuant to such Mezzanine Loan are in the possession, or under the
control, of Seller or Servicer (or, to the extent Seller is not the Record
Holder, the applicable other servicer of the Mezzanine Loan), and there are no
deficiencies (subject to any applicable grace or cure periods) in connection
therewith, and all such escrows and deposits (or Seller’s right thereto) that
are required to be escrowed with the lender under the related Purchased Asset
Documents are being conveyed by Seller to Purchaser (although the same may be
held by Servicer in accordance with the Servicing Agreement and the Servicer
Notice (or, to the extent Seller is not the Record Holder, the applicable other
servicer of the Mezzanine Loan in accordance with the applicable other servicing
agreement)).

9.No Holdbacks. The principal amount of such Mezzanine Loan stated on the
related Purchased Asset Schedule has been fully disbursed as of the Purchase
Date and there is no requirement for future advances thereunder (except (i) in
those cases where the full amount of the Mezzanine Loan has been disbursed but a
portion thereof is being held in escrow or reserve accounts pending the
satisfaction of certain conditions relating to matters with respect to the
related Mortgaged Property, the Borrower or other considerations determined by
Seller to merit such holdback or (ii) Future Advances identified in the related
Purchased Asset Schedule).

10.No Contingent Interest or Equity Participation. No Mezzanine Loan has a
shared appreciation feature, any other contingent interest feature or a negative
amortization feature (in each case, except that an ARD Loan may provide for the
accrual of the portion of interest in excess of the rate in effect prior to the
Anticipated Repayment Date) or an equity participation by Seller.

11.Compliance with Usury Laws. The Interest Rate (exclusive of any default
interest, late charges, yield maintenance charges, exit fees, or prepayment
premiums) of such Mezzanine Loan complied as of the date of origination of such
Mezzanine Loan with, or was exempt from, applicable state or federal laws,
regulations and other requirements pertaining to usury.

12.Recourse Obligations. The Purchased Asset Documents for each Mezzanine Loan
provide that such Mezzanine Loan (a) becomes full recourse to the Borrower and
guarantor (which is a natural person or persons, or an entity distinct from the
Borrower (but may be affiliated with the Borrower) that has assets other than
equity in the related Mortgaged

Property that are not de minimis) in any of the following events: (i) if any
voluntary petition for bankruptcy, insolvency, dissolution or liquidation
pursuant to federal bankruptcy law, or any similar federal or state law, shall
be filed by the Borrower; (ii) if Borrower or guarantor shall have colluded with
other creditors to cause an involuntary bankruptcy filing with respect to the

 

--------------------------------------------------------------------------------

 

Borrower or (iii) upon any voluntary transfer of the related Mortgaged Property,
Equity Interests or equity interests in the Borrower made in violation of the
Purchased Asset Documents; and (b) contains provisions providing for recourse
against the Borrower and guarantor (which is a natural person or persons, or an
entity distinct from the Borrower (but may be affiliated with the Borrower) that
has assets other than equity in the related Mortgaged Property that are not de
minimis), for losses and damages sustained by reason of Borrower’s (i)
misappropriation of rents after the occurrence of an event of default under the
Mezzanine Loan; (ii) misappropriation of security deposits owing or required to
be turned over to lender, insurance proceeds, or condemnation awards; (iii)
fraud or intentional material misrepresentation; (iv) breaches of the
environmental covenants in the related Purchased Asset Documents; or (v)
commission of intentional material physical waste at the Mortgaged Property
which may, with respect to this clause tv), in certain instances, be limited to
acts or omissions of the related Borrower, guarantor, property manager or their
affiliates, employees or agents to the extent there is sufficient cash flow
generated by the related Mortgaged Property to prevent such waste or acts or
omissions.

13.Single-Purpose Entity. Each Mezzanine Loan requires the Borrower to be a
Single-Purpose Entity for at least as long as the Mezzanine Loan is outstanding.
Both the Purchased Asset Documents and the organizational documents of the
Borrower with respect to each Mezzanine Loan that, together with the related
Mortgage Loan, has an aggregate maximum principal balance in excess of $5
million as of the Purchase Date provide that the Borrower is a Single-Purpose
Entity, and each Mezzanine Loan that, together with the related Mortgage Loan,
has an aggregate maximum principal balance of $20 million as of the Purchase
Date or more has a counsel’s opinion regarding non-consolidation the Borrower.
For this purpose, a “Single- Purpose Entity” shall mean an entity, other than an
individual, whose organizational documents (or if such Mezzanine Loan, together
with the related Mortgage Loan, has an aggregate maximum principal balance equal
to $5 million or less as of the Purchase Date, its organizational documents or
the related Purchased Asset Documents) provide substantially to the effect that
it was formed or organized solely for the purpose of owning the Equity Interests
in the related mortgage Borrower and prohibit it from engaging in any business
unrelated to such Equity Interests, and whose organizational documents further
provide, or which entity represented in the related Purchased Asset Documents,
substantially to the effect that it does not have any assets other than those
related to its interest in such Equity Interests, or any indebtedness other than
as permitted by the related Purchased Asset Documents, that it has its own books
and records and accounts separate and apart from those of any other person
(other than a Borrower for a Mezzanine Loan that is cross-collateralized and
cross-defaulted with the related Mezzanine Loan), and that it holds itself out
as a legal entity, separate and apart from any other person or entity.

14.Defeasance. The Mezzanine Loan does not permit defeasance.

15.Interest Rates. Each Mezzanine Loan bears interest at a floating rate of
interest that is based on LIBOR (or an alternative index that has become
generally accepted as a replacement to LIBOR) plus a margin (which interest rate
may be subject to a minimum or “floor” rate).

16.Servicing. The servicing and collection practices with respect to the
Mezzanine Loan, in all material respects, have at all times been legal and have
met customary industry standards for servicing of loans that are similar to such
Mezzanine Loan.

 

--------------------------------------------------------------------------------

 

17.Origination and Underwriting. The origination practices of Seller (or the
related originator if Seller was not the originator) with respect to each
Mezzanine Loan have been, in all material respects, legal and as of the date of
its origination, such Mezzanine Loan and the origination thereof complied in all
material respects with, or was exempt from, all requirements of federal, state
or local law relating to the origination of such Mezzanine Loan; provided that
such representation and warranty does not address or otherwise cover any matters
with respect to federal, state or local law otherwise covered in this Exhibit V.

18.No Material Default; Payment Record. No Mezzanine Loan has been more than
thirty (30) days delinquent, without giving effect to any grace or cure period,
in making required payments under the terms of the related Purchased Asset
Documents since origination, and as of its Purchase Date, no Mezzanine Loan is
more than thirty (30) days delinquent (beyond any applicable grace or cure
period) in making required payments under the terms of the related Purchased
Asset Documents. To Seller’s Knowledge, as of the related Purchase Date, there
is (a) no material default, breach, violation or event of acceleration existing
under the Mezzanine Loan, or (b) no event (other than payments due but not yet
delinquent) which, with the passage of time or with notice and the expiration of
any grace or cure period, would constitute a material default, breach, violation
or event of acceleration, which default, breach, violation or event of
acceleration, in the case of either (a) or (b), materially and adversely affects
the value of the Mezzanine Loan, provided, however, that this representation and
warranty does not cover any default, breach, violation or event of acceleration
that specifically pertains to or arises out of an exception scheduled to any
other representation and warranty made by Seller in this Exhibit V. No person
other than the holder of such Mezzanine Loan may declare any event of default
under the Mezzanine Loan or accelerate any indebtedness under the Purchased
Asset Documents.

19.Bankruptcy. As of the date of origination of such Mezzanine Loan and, to
Seller’s Knowledge, as of the Purchase Date, no related Borrower or guarantor is
a debtor in any state or federal bankruptcy, insolvency or similar proceeding.

20.Organization of Borrower. With respect to each Mezzanine Loan, in reliance on
certified copies of the organizational documents of the Borrower delivered by
such Borrower in connection with the origination of such Mezzanine Loan, the
Borrower is an entity organized under the laws of a state of the United States
of America, the District of Columbia or the Commonwealth of Puerto Rico.

21.Cross-Collateralization. No Mezzanine Loan is cross-collateralized or
cross-defaulted with any other loan, except any Mortgage Loan or Mezzanine Loan
that is a Purchased Asset and only to the extent set forth on the related
Purchased Asset Schedule or

Requested Exceptions Report approved by Purchaser in accordance with the terms
of the Master Repurchase Agreement.

22.Advance of Funds by Seller. After origination of such Mezzanine Loan, no
advance of funds has been made by Seller to the related Borrower of such
Mezzanine Loan other than in accordance with the related Purchased Asset
Documents, and, to Seller’s Knowledge, no funds have been received from any
person other than the related Borrower or an affiliate of the related Borrower
for, or on account of, payments due on such Mezzanine Loan (other than as
contemplated by the related Purchased Asset Documents, such as, by way of
example and not in

 

--------------------------------------------------------------------------------

 

limitation of the foregoing, amounts paid by the tenant(s) into a lender-
controlled lockbox if required or contemplated under the related lease or the
related Purchased Asset Documents). Neither Seller nor any Affiliate thereof has
any obligation to make any capital contribution to any Borrower under such
Mezzanine Loan, other than contributions made on or prior to such Purchase Date.

23.Compliance with Anti-Money Laundering Laws. Seller has complied in all
material respects with all applicable anti-money laundering laws and
regulations, including without limitation the USA Patriot Act of 2001 with
respect to the origination of each Mezzanine Loan.

24.Affiliates. The related Borrower is not an Affiliate of Seller.

25.Not a Security. With respect to each Mezzanine Loan, such Mezzanine Loan has
not been deemed, and is not, a “security” within the meaning of the Securities
Act of 1933, as amended, or the Securities Exchange Act of 1934, as amended.

26.Required Terms. With respect to each Mezzanine Loan, (x) the related Mortgage
Loan contains a requirement that any principal repayment of such Mortgage Loan
must be accompanied by a pro rata principal repayment (based on outstanding
principal balance) of the such Mezzanine Loan, (y) a default under the related
Mortgage Loan constitutes a default under such Mezzanine Loan and (z) the
related Mortgage Loan and such Mezzanine Loan are coterminous.

D. Senior Notes. With respect to each Purchased Asset that is a Promissory Note,
such note is a Senior Note (with no existing more-senior Promissory Note or
Participation Interest) related to a Mortgage Loan or a Mezzanine Loan that
complies with all of the representations set forth in Section B or C above
(except to the extent disclosed in the Requested Exceptions Report approved by
Purchaser in writing in accordance with the terms of the Master Repurchase
Agreement). If such Promissory Note is pari passu with any other Promissory
Note, other than as disclosed to Purchaser in writing in accordance with the
procedures set forth on Exhibit VII to the Master Repurchase Agreement prior to
the related Purchase Date and set forth in the related Confirmation, the holder
of such Promissory Note is the Record Holder and the Controlling Holder pursuant
and subject to a co-lender agreement or intercreditor agreement that is legal,
valid and enforceable as between its parties, subject to the limitations set
forth in the Insolvency Qualifications.


 

--------------------------------------------------------------------------------

 

E. Participation Interests. With respect to each Purchased Asset that is a
Participation Interest:

 

1.Mortgage Loan/Mezzanine Loan. The related Mortgage Loan complies with all of
the representations set forth in Section B above and, if applicable, the related
Mezzanine Loan complies with all of the representations set forth in Section C
above.

2.Performing Participation. Such Participation Interest is performing as of the
Purchase Date and is evidenced by a physical Participation Certificate.

3.Record Holder: Status of Participation Agreement. Such Participation Interest
is a senior or pari passu participation interest (in each case, with no existing
more-senior participation interest) in either (x) a whole Mortgage Loan or (y)
both a whole Mortgage Loan and a whole Mezzanine Loan. Seller or an agent on
behalf of Seller and the holder of the related Companion Interest(s) is the
Record Holder of the related Mortgage Loan and, if applicable, the Record Holder
under the related Mezzanine Loan pursuant to (x) a participation agreement that
is legal, valid and enforceable as between its parties, subject to the
limitation set forth in the Insolvency Qualifications, and (y) if applicable, a
custodial agreement that is legal, valid and enforceable as between its parties,
subject to the limitation set forth in the Insolvency Qualifications. If such
Participation Interest is (i) a pari passu participation interest or (ii) a
senior participation interest with respect to which no related junior
participation interest accounts for more than ten (10) percent of the maximum
principal balance of the related Mortgage Loan and, if applicable, the related
Mezzanine Loan, other than as disclosed to Purchaser in writing in accordance
with the procedures set forth on Exhibit VII to the Master Repurchase Agreement
prior to the related Purchase Date and set forth in the related Confirmation,
the related participation agreement provides that the holder of such
Participation Interest is the Controlling Holder. If such Participation Interest
is a senior participation interest with respect to which the related junior
participation interest accounts for more than ten (10) percent of the maximum
principal balance of the related Mortgage Loan and, if applicable, the related
Mezzanine Loan, the control rights granted to the holder of such junior
participation pursuant to the related participation agreement are customary for
holders of junior participations in commercial mortgage loans originated by
prudent institutional commercial and multifamily mortgage lenders in connection
with loans similar to the Mortgage Loan and, if applicable, the related
Mezzanine Loan, intended for securitizations.

4.Costs and Expenses. If the Participation Interest is pari passu with any
Companion Interest, the holder of such Companion Interest is required to pay its
pro rata share of any expenses, costs and fees associated with servicing and
enforcing rights and remedies under the related Mortgage Loan and, if
applicable, the related Mezzanine Loan upon request therefor by the Record
Holder or a servicer. If the Participation Interest is senior to any Companion
Interests, the holder of such Companion Interest is required to bear any
expenses, costs and fees associated with servicing and enforcing rights and
remedies under the related Mortgage Loan and, if applicable, the related
Mezzanine Loan prior to the holder of such Participation Interest.

 

--------------------------------------------------------------------------------

 

5.Companion Interest Holders. Each participation agreement is effective to
convey the related Companion Interests to the related Companion Interest Holders
and is not intended to be or effective as a loan or other financing secured by
the related Mortgaged Property or, if applicable, the related Equity Interests.
Neither the holder of the Participation Interest nor the Record Holder owes any
fiduciary duty or obligation to any Companion Interest Holder pursuant to the
applicable participation agreement.

6.Purchased Asset File. The Purchased Asset File with respect to such
Participation Interest includes all material documents evidencing and/or
securing such Participation Interest, or affecting the rights of any holder
thereof, that is required to be delivered to Custodian (or, if applicable,
Bailee) pursuant to the Master Repurchase Agreement or the Custodial Agreement,
the terms of such documents have not been waived, impaired, modified, altered,
satisfied, canceled, subordinated or rescinded in any material respect except as
set forth in the documents contained in the Purchased Asset File. Each
assignment of the related Participation Certificate contained in the Purchased
Asset File is in the form required by the related participation agreement or is
otherwise sufficient, upon the insertion of Purchaser’s name where applicable
and countersignature by Purchaser where applicable, to assign such Participation
Certificate.

7.No Defaults or Waivers under Participation Documents. If Seller or an
Affiliate is the Record Holder or issuer of the Participation Interest, all
amounts due and owing to any Companion Interest Holder pursuant to the related
participation agreement or related documents have been duly and timely paid. If
Seller or an Affiliate is not the Record Holder or issuer of the Participation
Interest, all amounts due and owing to Seller pursuant to the related
participation agreement or related documents have been duly and timely paid, (a)
There is (i) no material default, breach or violation existing under any
participation agreement or related document by Seller or, to Seller’s Knowledge,
any Companion Interest Holder, and (ii) no event (other than payments due but
not yet delinquent) which, with the passage of time or with notice and the
expiration of any grace or cure period, would constitute a material default,
breach, or violation by Seller or, to Seller’s Knowledge, any Companion Interest
Holder, under any participation agreement or related document, and (b) no
material default, breach or violation under any participation agreement or
related document has been waived, that, in the case of either (a) or (b),
materially and adversely affects the value of the Participation Interest;
provided, however, that this representation and warranty does not cover any
default, breach or violation that specifically pertains to or arises out of an
exception scheduled to any other representation and warranty made by Seller in
this Exhibit V. No person other than the holder of such Participation Interest
or the related Companion Interests (or, in each case, a pledgee of any such
Participation Interests) may declare any default, breach or violation under the
applicable participation agreement or related documents.

8.Bankruptcy. As of the Purchase Date (to Seller’s Knowledge, if neither Seller
nor any Affiliate thereof was the issuer of such Participation Interest), no
issuer of such Participation Interest or Companion Interest Holder is a debtor
in any outstanding state or federal bankruptcy or insolvency proceeding.

 

--------------------------------------------------------------------------------

 

9.No Known Liabilities. As of the Purchase Date, Seller has not received written
notice of any outstanding liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind for
which the holder of such Participation Interest is or may become obligated under
the Purchased Asset Documents or otherwise.

10.Transfer. If Seller is the Record Holder, the Record Holder role, rights and
responsibilities are assignable by Seller without consent or approval other than
those that have been obtained and Seller will timely deliver to Custodian all
necessary assignments, notices, and documents in order to convey record title of
the related Mortgage Loan and, if applicable, the related Mezzanine Loan, and
other rights and interests to Purchaser in its capacity as successor Record
Holder;

11.No Repurchase. The terms of the related participation agreement do not
require or obligate the holder of the Participation Interest or the Record
Holder or their respective successors or assigns to repurchase any Companion
Interest under any circumstances.

12.No Misrepresentations. Neither Seller nor any Affiliate thereof, in selling
any Companion Interest to a Companion Interest Holder, committed any fraud or
made any material misrepresentation or material omission of information
necessary for such Companion Interest Holder to make an informed decision to
purchase such Companion Interest.

13.UCC. Such Participation Interest (i) is not dealt in or traded on a
securities exchange or in a securities market, (ii) does not by its terms
expressly provide that it is a Security governed by Article 8 of the UCC, (iii)
is not Investment Property, (iv) is not held in a Securities Account and (v)
does not constitute a Security or a Financial Asset. The related Participation
Certificate is an Instrument. For purposes of this paragraph (13). capitalized
terms undefined in the Master Repurchase Agreement or this Exhibit V have the
meaning given to such term in the UCC.

 

--------------------------------------------------------------------------------

EXHIBIT VI

ASSET INFORMATION

 

 

Asset ID #:

Asset Type: [Mortgage Loan][Mezzanine Loan] [Senior Note] [Senior
Participation] Borrower Name:

Borrower Address:

Borrower City:

Borrower State:

Borrower Zip Code:

Recourse?

Guaranteed?

Related Borrower Name(s):

Original Principal Balance:

Maximum Principal Balance:

Note Date:

Loan Date:

Loan Type: floating Current Principal Balance:

Spread (per annum):

Principal Payments:

Next Monthly Payment due date:

Index:

Gross Spread/Margin:

Periodic Cap:

Periodic Floor:

Interest Calculation Method (e.g., Actual/360): Interest rate adjustment
frequency:

P&I payment frequency:

First P&I payment due:

First interest rate adjustment date:

First payment adjustment date:

Maturity date:

Loan term:

Amortization term:

Balloon Amount:

Balloon LTV:

Lockout Period:

Lien Position:

Fee/Leasehold:

Ground Lease Expiration Date:

Lease Guarantor:

Property Name:

Property Address:

Property City:

Property Zip Code:

Property Type (General):

Property Type (Specific): Cross-collateralized (Yes/No):*

Property Size:

Year built:

Year renovated:

Occupancy Rent Roll Date:

Largest Tenant:

Largest Tenant SF:

Largest Tenant Lease Expiration:

2nd Largest Tenant:

2nd Largest Tenant SF:

2nd Largest Tenant Lease Expiration:

3rd Largest Tenant:

3rd Largest Tenant SF:

3rd Largest Tenant Lease Expiration: Underwritten Average Rental Rate/ADR:
Underwritten Vacancy/Credit Loss: Underwritten Other Income:

Underwritten Total Revenues: Underwritten Replacement Reserves: Underwritten
Management Fees: Underwritten Franchise Fees: Underwritten Total Expenses:
Underwritten Leasing Commissions: Underwritten Tenant Improvement Costs:
Underwritten NOI:

Underwritten NCF:

Underwritten Debt Service Constant: Underwritten DSCR at NOI: Underwritten DSCR
at NCF: Underwritten NOI Period End Date:

Hotel Franchise:

Hotel Franchise Expiration Date: Appraiser Name:

Appraised Value:

Appraisal Date:

Appraisal Cap Rate:

Appraisal Discount Rate:

If yes, give property information on each property covered and in aggregate as
appropriate. Asset ID’s should be denoted with a suffix letter to signify
loans/collateral.

 

--------------------------------------------------------------------------------

 

Underwritten LTV:

Environmental Report Preparer:

Environmental Report Date:

Environmental Report Issues:

Covered by Environmental Insurance (Yes/No): Architectural and Engineering
Report Preparer: Architectural and Engineering Report Date: Deferred Maintenance
Amount:

Ongoing Replacement Reserve Requirement per A&E Report:

Immediate Repairs Escrow % (e.g. []%):

Replacement Reserve Annual Deposit: Replacement Reserve Balance:

Tenant Improvement/Leasing Commission Annual Deposits:

Tenant Improvement/Leasing Commission Balance:

Taxes paid through date:

Monthly Tax Escrow:

Tax Escrow Balance:

Insurance paid through date:

Monthly Insurance Escrow:

Insurance Escrow Balance:

Reserve/Escrow Balance as of Date: Probable Maximum Loss %:

Covered by Earthquake Insurance (Yes/No) Servicing Fee:

 



Ex. -2

25870260.6.BUSINESS

 



--------------------------------------------------------------------------------

EXHIBIT VII

 

ADVANCE PROCEDURES

Timing set forth in this Exhibit reflects typical timing Purchaser needs to
review the Due Diligence Package. Purchaser will reasonably cooperate with
Seller to accommodate shorter timing, as needed, on a case by case basis.

Submission of Due Diligence Package. No less than ten (10) Business Days prior
to the each Purchase Date, Seller shall deliver to Purchaser for Purchaser’s
review and approval a due diligence package with respect to each Eligible Asset
proposed to be purchased on such proposed Purchase Date, which shall contain the
following items to the extent such items are applicable to such Eligible Asset
and are in Seller’s possession or are otherwise available to it (the “Due
Diligence Package”), provided that, with respect to any proposed Eligible Asset
for which Purchaser is involved in the origination thereof, the Due Diligence
Package shall only be required to contain the items described in clauses (2)(a).
(2)(i). (4). (8). (10) and (12) below:

(1) Purchased Asset Documents. With respect to each Eligible Asset:

(a)if such Eligible Asset is not a Wet Purchased Asset, each of the Purchased
Asset Documents, blacklined against the approved form Purchased Asset Documents;
provided, however, if such Eligible Asset has not been originated and closed at
the time of such delivery, Seller shall deliver copies of all draft Purchased
Asset Documents, blacklined against the approved form Purchased Asset Documents
(with executed copies of all Purchased Asset Documents to be delivered no less
than three (3) Business Days prior to the proposed Purchase Date);

(b)if such Eligible Asset is a Wet Purchased Asset, (i) copies of all draft
Purchased Asset Documents, along with blacklines against the approved form
Purchased Asset Documents, (ii) no later than 11:00 a.m. New York City time on
the Business Day before the requested Purchase Date, execution versions in final
form of (A) the Promissory Note endorsed by the Seller in blank, without
recourse (either on the face thereof or pursuant to a separate allonge), (B) the
Mortgage and/or pledge agreement, (C) evidence satisfactory to Purchaser that
all documents necessary to perfect Seller’s (and, by means of assignment to
Purchaser on the Purchase Date, Purchaser’s) security interest in the collateral
and (D) such other components of the Purchased Asset File as Purchaser may
reasonably require on a case by case basis with respect to the particular
Purchased Asset, in each case, along with blacklines of such executed Purchased
Asset Documents against the previously delivered drafts and (iii) not later than
the third (3rd) Business Day following the related Purchase Date, executed
copies of all Purchased Asset Documents along with blacklines of such executed
Purchased Asset Documents against the previously delivered drafts.

(c)if such Eligible Asset is a Wet Purchased Asset or Seller has designated a
Bailee for such Eligible Asset in accordance with the Custodial Agreement, a
fully executed and delivered Bailee Letter and Bailee Trust Receipt;

 

--------------------------------------------------------------------------------

 

(d)certificates or other evidence of insurance demonstrating insurance coverage
in respect of the underlying real estate directly or indirectly securing or
supporting such Eligible Asset of types, in amounts, with insurers and otherwise
in compliance with the terms, provisions and conditions set forth in the
Purchased Asset Documents; provided, however, with respect to any Wet Purchased
Asset, if such certificates or other evidence of insurance are not available at
least ten (10) Business Day prior to the related Purchase Date, Seller shall
deliver such certificates or other evidence of insurance to Purchaser as soon as
they are available thereafter, and in any case, by no later than 10:00 a.m. New
York City time on the Business Day before the requested Purchase Date. Such
certificates or other evidence shall indicate that Seller, will be named as an
additional insured as its interest may appear and shall contain a loss payee
endorsement in favor of such additional insured with respect to the policies
required to be maintained under the Purchased Asset Documents;

(e)all surveys of the underlying real estate directly or indirectly securing or
supporting such Eligible Asset;

(f)as reasonably requested by Purchaser, satisfactory reports of UCC, tax lien,
judgment and litigation searches and title updates conducted by search firms
and/or title companies reasonably acceptable to Purchaser with respect to the
Eligible Asset, underlying real estate directly or indirectly securing or
supporting such Eligible Asset, Seller and Borrower, such searches to be
conducted in each location Purchaser shall reasonably designate;

(g)an unconditional commitment to issue a Title Policy in favor of Seller and
Seller’s successors and/or assigns with respect to Seller’s interest in the
related real property and insuring the assignment of the Eligible Asset to
Purchaser, with an amount of insurance that shall be not less than the maximum
principal amount of the Eligible Asset, or an endorsement or confirmatory letter
from the title insurance company that issued the existing title insurance
policy, in favor of Seller and Seller’s successors and/or assigns, that amends
the existing title insurance policy by stating that the amount of the insurance
is not less than the maximum principal amount of the Eligible Asset (taking into
account the proposed advance);

(h)certificates of occupancy and letters certifying that the property is in
compliance with all applicable zoning laws, each issued by the appropriate
Governmental Authority; and

(i)a summary of all restrictions on transfer and transferee eligibility
requirements.

(2) Transaction-Specific Due Diligence Materials. Each of the following:

(a)a summary memorandum outlining the proposed Transaction, including
transaction benefits and all material underwriting risks, all Underwriting
Issues and all other characteristics of the Eligible Asset that a reasonable
buyer would consider material,

 

--------------------------------------------------------------------------------

 

(b)the Asset Information and, if available, maps and photos of the underlying
real estate directly or indirectly securing or supporting such Eligible Asset;

(c)a current rent roll and roll over schedule;

(d)a cash flow pro-forma, plus historical information;

(e)a description of the underlying real estate directly or indirectly securing
or supporting such Eligible Asset and any other collateral securing such
Eligible Asset, the related collateral securing such Eligible Asset, if any;

(f)indicative debt service coverage ratios;

(g)indicative loan-to-value ratios;

(h)a term sheet outlining the transaction generally;

(i)a description of the Borrower and sponsor, including experience with other
projects (real estate owned), their ownership structure (including, without
limitation, the board of directors, if applicable) and, if available, financial
statements;

(j)a description of Seller’s relationship, if any, to the Borrower and sponsor;
and

(k)copies of documents evidencing such Eligible Asset, or current drafts
thereof, including, without limitation, underlying debt and security documents,
guaranties, the underlying borrower’s and guarantor’s organizational documents,
warrant agreements, and loan and collateral pledge agreements, as applicable,
provided that, if same are not available to Seller at the time of Seller’s
submission of the Due Diligence Package to Purchaser, Seller shall deliver such
items to Purchaser promptly upon Seller’s receipt of such items.

(3)Environmental and Engineering. A “Phase 1” (and, if recommended by such
“Phase 1”, “Phase 2”) environmental report, an asbestos survey, if applicable,
and an engineering report, each in form reasonably satisfactory to Purchaser, by
an engineer or environmental consultant reasonably approved by Purchaser.

(4)Credit Memorandum. A credit memorandum, asset summary or other similar
document that details cash flow underwriting, historical operating numbers,
underwriting footnotes, rent roll and lease rollover schedule.

(5)Appraisal. An appraisal by a member of the Appraisal Institute performed in
accordance with The Federal Institutions Reform, Recovery and Enforcement Act of
1989, as amended. The related appraisal shall (A) be dated less than twelve (12)
months prior to the origination of the Eligible Asset and (B) not be ordered by
the related borrower or an Affiliate of the related borrower.

 

--------------------------------------------------------------------------------

 

(6)Opinions of Counsel. Copies of all opinions of counsel addressed to Seller
and its successors and assigns from counsel to the underlying obligor on the
underlying loan transaction (including, without limitation, as to enforceability
of the loan documents, due formation, authority, choice of law, bankruptcy and
perfection of security interests) delivered in connection with the origination
thereof; provided that Seller may deliver drafts of such opinions if the
relevant Eligible Asset is a Wet Purchased Asset, and shall deliver final,
executed copies of such opinions (with blacklines to the previously distributed
drafts) on the Purchase Date of such Eligible Asset; provided, further, that
with respect to Eligible Assets which provide that the Borrower must be a
Single-Purpose Entity (as defined in Exhibit V), a counsel’s opinion regarding
non-consolidation of the Borrower shall not be required if such Eligible Asset
has a maximum principal balance of less than $20 million as of the proposed
Purchase Date.

(7)Additional Real Estate Matters. To the extent obtained by Seller from the
Borrower or the underlying obligor at the origination of the Eligible Asset,
such other real estate related certificates and documentation as may have been
requested by Purchaser, such as abstracts of all leases in effect at the real
property relating to such Eligible Asset.

(8)Exceptions Report. A list of all exceptions to the representations and
warranties set forth in Exhibit V to this Agreement relating to the Purchased
Asset and any other Eligibility Criteria for such Purchased Asset (the
“Requested Exceptions Report”).

(9)Know Your Customer Information. All documentation and other information
received, and the results of all searched and investigations performed, as part
of “Know Your Customer” and Sanctions diligence with respect to the related
Borrower, guarantor and related parties.

(10)Other Documents. Any other documents as Purchaser or its counsel shall
reasonably deem necessary.

(11)Approval of Eligible Asset. Conditioned upon the timely and satisfactory
completion of Seller’s requirements in clause (a) above, Purchaser shall
endeavor to, no less than two (2) Business Days prior to the proposed Purchase
Date (i) notify Seller in writing (which may take the form of electronic mail
format) that Purchaser has not approved the proposed Eligible Asset as a
Purchased Asset or (ii) notify Seller in writing (which may take the form of
electronic mail format) that Purchaser has approved the proposed Eligible Asset
as a Purchased Asset. Purchaser’s failure to respond to Seller on or prior to
two (2) Business Days prior to the proposed Purchase Date, shall be deemed to be
a denial of Seller’s request that Purchaser approve the proposed Eligible Asset,
unless Purchaser and Seller have agreed otherwise in writing.

(12) Assignment Documents. No less than two (2) Business Days prior to the
proposed Purchase Date, Seller shall have executed and delivered to Purchaser,
in form and substance reasonably satisfactory to Purchaser and its counsel, all
applicable assignment documents assigning in blank the proposed Eligible Asset
that shall be subject to no Liens except as expressly permitted by Purchaser.
Each of the assignment documents shall contain such representations and
warranties in writing concerning the proposed Eligible Asset and such other
terms as in each case shall be satisfactory to Purchaser in its sole and
absolute discretion.

 

--------------------------------------------------------------------------------

EXHIBIT VIII

 

FORM OF MARGIN CALL

[DATE]

Via Electronic Transmission

TPG RE Finance 23, Ltd.

c/o TPG RE Finance Trust Management, L.P.

888 Seventh Avenue, 27th Floor

New York, NY 10106

Attention: Jason Ruckman

Email: jruckman@tpg.com

Re:Master Repurchase Agreement, dated as of August 13, 2019 (as amended,

restated, supplemented, or otherwise modified and in effect from time to time,
the “Master Repurchase Agreement”) by and between Barclays Bank PLC
(“Purchaser”) and TPG RE Finance 23, Ltd. (“Seller”)

Ladies and Gentlemen:

Pursuant to Article 4(a) of the Master Repurchase Agreement, Purchaser hereby
notifies Seller that a Margin Deficit has occurred as set forth below.
Capitalized terms used but not otherwise defined herein shall have the meanings
assigned thereto in the Master Repurchase Agreement.

Purchased Asset:

(a)Outstanding Purchase Price of Purchased Asset:$

(b)Ultimate Maximum Purchase Price of Purchased Asset:$

(c)Margin Deficit ((a) minus (b)):$

MARGIN DEFICIT:$

Accrued interest from to$

TOTAL WIRE DUE:$

WHEN A MARGIN DEFICIT EXISTS, SELLER IS REQUIRED TO CURE THE MARGIN DEFICIT
SPECIFIED ABOVE IN ACCORDANCE WITH THE MASTER REPURCHASE AGREEMENT AND WITHIN
THE TIME PERIOD SPECIFIED IN ARTICLE 4(b) THEREOF.

 

--------------------------------------------------------------------------------

 

 

 

 

BARCLAYS BANK PLC

 

By:

 

 

 

Name:

 

 

Title:

 

 

cc:

TPG RE Finance 23, Ltd.

c/o TPG RE Finance Trust Management, L.P.

888 Seventh Avenue, 27th Floor

New York, NY 10106

Attention: Jason Ruckman

Email: jruckman@tpg.com

Ropes & Gray LLP

1211 Avenue of the Americas

New York, NY 10036-8704

Attention: Daniel L. Stanco

Email: daniel.stanco@ropesgray.com

 

--------------------------------------------------------------------------------

EXHIBIT IX

 

FORM OF RELEASE LETTER

[DATE]

Barclays Bank PLC

745 7th Avenue

New York, New York 10019

Attention: Francis X. Gilhool, Jr.

Re:Master Repurchase Agreement, dated as of August 13, 2019 by and between

Barclays Bank PLC (“Purchaser”) and TPG RE Finance 23, Ltd. (“Seller”) (as
amended, restated, supplemented, or otherwise modified and in effect from time
to time, the “Master Repurchase Agreement”)

Ladies and Gentlemen:

With respect to the Purchased Assets described in the attached Schedule A (the
“Purchased Assets”) (a) we hereby certify to you that the Purchased Assets are
not subject to a lien of any third party, and (b) we hereby release to you all
rights, interests or claims of any kind other than any rights, interests or
claims under the Master Repurchase Agreement with respect to such Purchased
Assets, such release to be effective automatically without further action by any
party upon payment by Purchaser of the amount of the Purchase Price contemplated
under the Master Repurchase Agreement (calculated in accordance with the terms
thereof) in accordance with the wiring instructions set forth in the Master
Repurchase Agreement. Capitalized terms used but not otherwise defined herein
shall have the meanings assigned thereto in the Master Repurchase Agreement.

Very truly yours,

TPG RE FINANCE 23, LTD.

Name:

Title:

 

--------------------------------------------------------------------------------

 

Schedule A
[List of Purchased Asset Documents]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

FORM OF COVENANT COMPLIANCE CERTIFICATE

 

EXHIBIT X

 

[DATE]

Barclays Bank PLC

745 7th Avenue

New York, New York 10019

Attention: Francis X. Gilhool, Jr.

 

Re:

Master Repurchase Agreement, dated as of August 13, 2019 (as amended,

restated, supplemented, or otherwise modified and in effect from time to time,
the “Master Repurchase Agreement”) by and between Barclays Bank PLC
(“Purchaser”) and TPG RE Finance 23, Ltd. (“Seller”)

Ladies and Gentlemen:

This Covenant Compliance Certificate is furnished pursuant to that Master
Repurchase Agreement and the Guaranty dated as of August 13, 2019 (the
“Guaranty”) made by TPG RE Finance Trust Holdco, LLC (“Guarantor”) in favor of
Purchaser. Capitalized terms used but not otherwise defined herein shall have
the meanings assigned thereto in the Master Repurchase Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

 

(i)

I am a duly elected, qualified and authorized officer of Guarantor.

 

(ii)

All of the financial statements, calculations and other information set forth in
this Covenant Compliance Certificate, including, without limitation, in any
exhibit or other attachment hereto, are true, complete and correct in all
material respects as of the date hereof.

 

(iii)

I have reviewed the terms of the Master Repurchase Agreement, the Guaranty and
the other Transaction Documents and I have made, or have caused to be made under
my supervision, a detailed review of the transactions and financial condition of
the Seller Parties during the accounting period covered by the financial
statements attached (or most recently delivered to Purchaser if none are
attached).

 

(iv)

Other than as disclosed to Purchaser in writing prior to the date hereof of
below, I am not aware of any facts or circumstances that, in the commercially
reasonable judgment of Seller, have caused, or are reasonably likely to cause at
any time within the reasonably foreseeable future, a Credit Event or Future
Advance Failure with respect to any Purchased Asset or the Market Value of any
Purchased Asset to decline.

 

--------------------------------------------------------------------------------

 

 

(v)

As of the date hereof, and since the date of the certificate most recently
delivered pursuant to Article 12(b)(V) of the Master Repurchase Agreement, each
Seller Party has observed or performed in all material respects all of its
covenants and other agreements, and satisfied in all material respects every
condition, contained in the Master Repurchase Agreement, the Guaranty and the
other Transaction Documents to be observed, performed or satisfied by it.

 

(vi)

[IF FINANCIAL STATEMENTS ARE NOT ATTACHED: The examinations described in
paragraph (in) above did not disclose, and I have no Knowledge of, the existence
of any condition or event which constitutes a Default or an Event of Default as
of the date of this Covenant Compliance Certificate (including after giving
effect to any pending Transactions requested to be entered into), except as set
forth below ] [IF FINANCIAL STATEMENTS ARE ATTACHED: The examinations described
in paragraph (hi) above did not disclose, and I have no Knowledge of, the
existence of any condition or event which constitutes a Default or an Event of
Default during or at the end of the accounting period covered by the attached
financial statements, or as of the date of this Covenant Compliance Certificate
(including after giving effect to any pending Transactions requested to be
entered into), except as set forth below.]

 

(vii)

As of the date hereof, each of the representations and warranties made by each
Seller Party in any Transaction Document is true, correct and complete with the
same force and effect as if made on and as of the date hereof.

 

(viii)

Each Seller Party hereby represents and warrants that (i) it is in compliance
with all of the terms and conditions of the Transaction Documents and (ii) it
has no claim or offset against Purchaser under the Transaction Documents.

 

(ix)

Each Seller Party has, during the period since the delivery of the immediately
preceding Covenant Compliance Certificate, observed or performed all of its
covenants and other agreements, and satisfied every condition, contained the
Master Repurchase Agreement, the Guaranty and the other Transaction Documents to
be observed, performed or satisfied by it, and I have no Knowledge of the
occurrence during such period, or present existence, of any condition or event
which constitutes a Default or an Event of Default (in each case, including
after giving effect to any pending Transactions requested to be entered into),
except as set forth below.

 

(x)

[IF FINANCIAL SUMMARY PROPERTY PERFORMANCE REPORTS ARE ATTACHED: Attached hereto
are the summary property performance reports required to be delivered pursuant
to Article 12(b) of the Master Repurchase Agreement, which reports, to the best
of my Knowledge after due inquiry, fairly and accurately present in all material
respects the related Purchased Assets as of the date or with respect to the
period therein specified, determined in accordance with the requirements set
forth in Article 12(b) of the Master Repurchase Agreement.]

 

--------------------------------------------------------------------------------

 

 

(xi)

[IF FINANCIAL STATEMENTS ARE ATTACHED: Attached hereto are the financial
statements required to be delivered pursuant to Article 12(b) of the Master
Repurchase Agreement, which financial statements, to the best of my Knowledge
after due inquiry, fairly and accurately present in all material respects, the
financial condition and results of operations of Guarantor as of the date or
with respect to the period therein specified, determined in accordance with the
requirements set forth in Article 12(b) of the Master Repurchase Agreement.]

 

(xii)

[IF FINANCIAL STATEMENTS ARE ATTACHED: Attached hereto are the calculations
demonstrating compliance with the financial covenants set forth in the
Guaranty.]

Described below are the exceptions, if any, to any of the foregoing, listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the applicable Seller Party has taken, is taking,
or proposes to take with respect to each such condition or event:

The foregoing certifications, together with the financial statements, updates,
reports, materials, calculations and other information set forth in any exhibit
or other attachment hereto, or otherwise covered by this Covenant Compliance
Certificate, are made and delivered as of the date first above written.

TPG RE FINANCE TRUST HOLDCO, LLC

Name:

Title:

 

--------------------------------------------------------------------------------

EXHIBIT XI

 

FORM OF BATT,EE T ETTER

TPG RE Finance 23, Ltd. c/o TPG RE Finance Trust Management, L.P. 888 Seventh
Avenue, 27th Floor New York, NY 10106 Attention:Deborah J. Ginsberg

Telephone:(212)405-8426

Email:dginsberg@tpg.com

, 2019

Barclays Bank PLC

745 7th Avenue

New York, New York 10019

Attention: Francis X. Gilhool, Jr.

Email: francis.gilhool@barclayscapital.com

Ropes & Gray LLP

1211 Avenue of the Americas

New York, New York 10036-8704

Attention: Daniel L. Stanco

Email: daniel.stanco@ropesgray.com

Re:Bailee Agreement (the “Bailee Agreement”) in connection with the sale of
[Name

of Purchased Asset(s)] by TPG RE Finance 23, Ltd. (“Seller”) to Barclays Bank
PLC (“Purchaser”)

Ladies and Gentlemen:

Reference is made to that certain Master Repurchase Agreement, dated as of
August 13, 2019, by and between Seller and Purchaser (as the same may be
amended, modified or supplemented from time to time, the “Repurchase
Agreement”). In consideration of the mutual promises set forth herein and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Seller, Purchaser and Ropes & Gray LLP (“Bailee”) hereby agree as
follows:

1.Seller shall deliver to Bailee and Bailee shall hold, in connection with the
Purchased Asset[s] delivered to Bailee hereunder (for Bailee’s delivery to the
Custodian), the custodial delivery certificate (the “Custodial Delivery
Certificate”) attached hereto as Attachment 1, in connection with the Purchased
Asset[s] identified thereon.

2.On or prior to the date indicated on the Custodial Delivery Certificate
delivered by Seller (the “Funding Date”). Seller shall have delivered to Bailee,
as bailee for hire, the documents set forth on Exhibit B to the Custodial
Delivery Certificate (collectively, the

 

--------------------------------------------------------------------------------

 

“Purchased Asset Filers]”) for the Eligible Asset[s] (the “Purchased Assess]”)
listed in Exhibit A to the Custodial Delivery Certificate.

3.Bailee shall issue and deliver to Purchaser and the Custodian (as defined in
Section 5 below) on or prior to the Funding Date by electronic mail in the name
of Purchaser, an initial trust receipt and certification in the form of
Attachment 2 attached hereto (the “Trust Receipt”), which Trust Receipt shall
state that Bailee has received the documents comprising the Purchased Asset
File[s] as set forth in the Custodial Delivery Certificate.

4.On the applicable Funding Date, in the event that Purchaser fails to purchase
any Eligible Asset from Seller that is identified in the related Custodial
Delivery Certificate (as confirmed by Purchaser in writing (which may include
electronic mail)), Bailee shall release the Purchased Asset File[s] to Seller in
accordance with Seller’s instructions.

5.Following the Funding Date and the funding of the Purchase Price for the
applicable Purchased Asset[s], Bailee shall forward the Purchased Asset File[s]
to [U.S. Bank, National Association] (the “Custodian”), at [U.S. Bank National
Association, 1133 Rankin Street, Suite 100, St. Paul, Minnesota 55116,
Attention: Commercial Review Team],4 by insured overnight courier for receipt by
the Custodian no later than 1:00 p.m. on the third (3rd) Business Day following
the applicable Funding Date (the “Delivery Date”).

6.From and after the applicable Funding Date until the time of receipt of
Purchaser’s written confirmation as described in Section 4 hereof or the
applicable Delivery Date, as applicable, Bailee (a) shall maintain continuous
custody and control of the related Purchased Asset File[s] as bailee for
Purchaser (excluding any period when the same [is/are] under the delivery
process described in Section 5 hereof) and (b) shall hold the related Purchased
Asset File[s] as sole and exclusive bailee for Purchaser unless and until
otherwise instructed in writing by Purchaser.

7.In the event that Bailee fails to deliver to Purchaser a Promissory Note or
other material portion of a Purchased Asset File[s] that was in its possession
to the Custodian within five (5) Business Days following the applicable Funding
Date and the funding of the Purchase Price for the applicable Purchased
Asset[s], the same shall constitute a “Bailee Delivery Failure” under this
Bailee Agreement.

8.Seller agrees to indemnify and hold Bailee and its partners, directors,
officers and employees harmless against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever, including reasonable attorneys’
fees and costs, that may be imposed on, incurred by, or asserted against it or
them in any way relating to or arising out of this Bailee Agreement or any
action taken or not taken by it or them hereunder unless such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements (other than special, indirect, punitive or
consequential damages, which shall in no event be paid by Bailee) were imposed
on, incurred by or asserted against Bailee because of the breach by Bailee of
its obligations hereunder, which breach was caused by gross negligence or
willful misconduct on the part of Bailee or any of its

 

4  

Or any successor custodian appointed pursuant to the terms of the Repurchase
Agreement.

 

--------------------------------------------------------------------------------

 

partners, directors, officers, agents or employees. The foregoing
indemnification shall survive any resignation or removal of Bailee or the
termination or assignment of this Bailee Agreement.

9.Bailee agrees to indemnify and hold Purchaser and its owners, officers,
directors, employees, affiliates and designees, harmless against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever (other than
special, indirect, punitive or consequential damages, which shall in no event be
paid by the Bailee), including reasonable attorneys’ fees and costs of outside
counsel, that may be imposed on, incurred by, or asserted against it or them in
any way relating to or arising out of a Bailee Delivery Failure that was caused
by the gross negligence or willful misconduct on the part of Bailee or any of
its partners, directors, officers or employees. The foregoing indemnification
shall survive any termination or assignment of this Bailee Agreement.

10.Seller hereby represents, warrants and covenants that Bailee is not an
affiliate of or otherwise controlled by Seller. Notwithstanding the foregoing,
the parties hereby acknowledge that Bailee hereunder may act as counsel to
Seller in connection with a proposed Transaction and may represent Seller in
connection with any dispute related to this Bailee Agreement or the Transaction
Documents.

11.This Bailee Agreement may not be modified, amended or altered, except by
written instrument, executed by all of the parties hereto.

12.This Bailee Agreement may not be assigned by Seller or Bailee without the
prior written consent of Purchaser.

13.For the purpose of facilitating the execution of this Bailee Agreement as
herein provided and for other purposes, this Bailee Agreement may be executed
simultaneously in any number of counterparts, each of which counterparts shall
be deemed to be an original, and such counterparts shall constitute and be one
and the same instrument. Electronically transmitted signature pages shall be
binding to the same extent.

14.This Bailee Agreement shall be construed in accordance with the laws of the
State of New York, and the obligations, rights and remedies of the parties
hereunder shall be determined in accordance with such laws.

15.Capitalized terms used but not defined herein shall have the meanings
ascribed to them in the Repurchase Agreement.

[SIGNATURES COMMENCE ON NEXT PAGE]

 

--------------------------------------------------------------------------------

 

 

 

Very truly yours,

 

 

 

TPG RE FINANCE 23, LTD.

 

 

 

 

 

Name:

 

Title:

 

 

 

 

ACCEPTED AND AGREED:

 

 

 

ROPES & GRAY LLP, as Bailee

 

 

 

 

 

Name:

 

Title:

 

 

 

 

 

ACCEPTED AND AGREED:

 

 

 

BARCLAYS BANK PLC, as Purchaser

 

 

 

 

 

Name:

 

Title:

 

 

 

 

--------------------------------------------------------------------------------

ATTACHMENT 1 TO BATTLE AGREEMENT

CUSTODIAL DELIVERY CERTIFICATE

[See attached]

 

--------------------------------------------------------------------------------

ATTACHMENT 2 TO BATTLE AGREEMENT

FORM OF BATT,EE TRUST RECEIPT

               , 20

Barclays Bank PLC

745 7th Avenue

New York, New York 10019

Attention: Francis X. Gilhool, Jr.

Email: francis.gilhool@barclayscapital.com

Re: Bailee Agreement, dated, 20(the “Bailee Agreement”) among TPG

RE Finance 23, Ltd. (“Seller”). Barclays Bank PLC (“Purchaser”) and Ropes & Gray
LLP (“Bailee”)

Ladies and Gentlemen:

In accordance with the provisions of Section 3 of the above-referenced Bailee
Agreement, the undersigned, as Bailee, hereby certifies that as to the Purchased
Asset[s] described in Exhibit A to the Custodial Delivery Certificate, it has
reviewed the Purchased Asset File[s] and has determined that all documents
listed in Exhibit B to the Custodial Delivery Certificate are in its possession.

Bailee hereby confirms that it is holding the Purchase Loan File[s] as agent and
bailee for the exclusive use and benefit of Purchaser pursuant to the terms of
the Bailee Agreement.

All capitalized terms used herein and not defined herein shall have the meanings
ascribed to them in the above-referenced Bailee Agreement.

ROPES & GRAY LLP,

as Bailee

Name:

Title:

 